                                           APPENDIX B

     PROTOCOL FOR ASSESSMENT OF PROPOSED EMISSION MODIFICATION
                         (“TEST PROTOCOL”)

1.     Test Vehicles. Defendants shall acquire for testing vehicles that meet the
       requirements of Paragraphs 1.a, 1.b, 1.c, and Attachment A.

       1.a.   Acquisition. Defendants shall acquire Emission Plus Test Vehicles and OBD
              Demonstration Vehicles (collectively, “Test Vehicles”) from individual
              consumers who advertised their vehicles for sale or from Dealers.

       1.b.   Condition of and Changes to Emission Plus Test Vehicles and OBD
              Demonstration Vehicles.

              1.b.i.    Defendants shall ensure all Test Vehicles are free of the defects set forth
                        at 40 C.F.R. Part 86, Subpart S, Appendix II, “As-Received Testing
                        Vehicle Rejection Criteria.” If a defect under 40 C.F.R. Part 86, Subpart
                        S, Appendix II, “As-Received Testing Vehicle Rejection Criteria” is
                        discovered, Defendants shall reject the vehicle from use as a Test
                        Vehicle.

              1.b.ii.   Nothing in this Test Protocol precludes Defendants from testing or on-
                        road driving of a vehicle to ensure that it is in good working order prior
                        to commencing testing under this Test Protocol.

              1.b.iii. Subject to Paragraph 1.b.i, Defendants may acquire vehicles regardless
                       of current configuration, provided that the vehicle conforms to the
                       requirements of Paragraphs 1.a, 1.b, 1.c, and Attachment A.

              1.b.iv. Defendants shall obtain all records that are related to emission repairs
                      and fluid maintenance for the Test Vehicle from internal systems and
                      databases, including records of warranty repairs and customer-paid
                      repairs, tester logs, and ECU data.

              1.b.v.    Prior to selection of a vehicle as a Test Vehicle, Defendants shall make
                        all repairs necessary to ensure proper functioning of the Test Vehicle.
                        Defendants shall not replace a part that is properly functioning, if such
                        part is on the CARB aftermarket approved parts list, or is made by
                        Defendants or their suppliers. Defendants shall provide a written
                        description of the repairs (including part replacements) and the reason
                        for the repairs, in the Emission Modification Proposal Report.

              1.b.vi. After selection of a vehicle as a Test Vehicle, Defendants shall make all
                      repairs necessary to ensure proper functioning of the Test Vehicle, or
                      may choose to use a Secondary Vehicle in lieu of making repairs, as
                      described in Paragraph 1.c.iv.B.2. Unless the Test Vehicle
                      Malfunctions, Defendants shall not replace a part. Defendants shall




                                                  B1
                provide a written description of the repairs (including part replacements)
                and the reason for the repairs, and the justification and any relevant data,
                in the Emission Modification Proposal Report.

       1.b.vii. For part replacements performed under Paragraphs 1.b.v or 1.b.vi,
                Defendants shall use a deteriorated part that has no less than half the
                Mileage of the vehicle at the time of the repair to replace any of the parts
                specified in Attachment K, except that: (1) for an Emission Plus Test
                Vehicle used for testing in the “A” configuration under Paragraph 2.c
                (A-to-B Testing), a new part shall be used for replacement of any part
                that will be exchanged during, or will not be used after, the installation
                of the proposed Emission Modification Configuration; (2) for an
                Emission Plus Test Vehicle used for testing under Paragraph 2.b
                (Emission, Special Cycle, and PEMS Testing) or an OBD Demonstration
                Vehicle, a bench-aged part shall be used for replacement of any part that
                is bench-aged pursuant to Paragraph 1.e.i; and (3) the requirement to use
                deteriorated parts shall not apply to parts like seals, gaskets, screws, or
                clamps (installation materials).

       1.b.viii. At any time, Defendants shall conduct any routine maintenance covered
                 by the applicable owner’s manual and Mercedes-Benz Service Sheets to
                 ensure proper functioning of a Test Vehicle, provided that Defendants
                 provide a written description of the maintenance and the reason for the
                 maintenance in the Emission Modification Proposal Report.

       1.b.ix. Defendants may install a development ECU, known as an ETK, on a
               Test Vehicle, except that Defendants shall not use an ETK during PVE
               testing conducted in accordance with the requirements of 13 C.C.R.
               §§ 1968.2(j)(1) or (j)(2) (2016) as modified by this Test Protocol.

       1.b.x.   Defendants may make modifications necessary to operate an all-wheel
                drive vehicle on a two-wheel drive dynamometer for Standard Road
                Cycle aging and/or stabilization as described under Paragraph 1.e. Prior
                to commencing any testing pursuant to Paragraph 2 of this Test Protocol,
                the Test Vehicle shall be returned to the all-wheel drive configuration
                and remain so configured until testing is completed, and Defendants
                shall test such Test Vehicle on an all-wheel drive dynamometer.

1.c.   Secondary Vehicles.

       1.c.i.   If any Test Vehicle Malfunctions during testing under this Test Protocol,
                Defendants shall have at least one Secondary Emission Plus Test Vehicle
                available for each Emission Modification Category 4–12, and one
                Secondary OBD Demonstration Vehicle available for OBD Clusters 2 - 5.
                The Secondary OBD Demonstration Vehicle may be used for driver
                inducement demonstration under Paragraph 2.d.iii independently of its
                designation as a Secondary Vehicle (i.e., without necessitating a




                                          B2
          Malfunction of the initial OBD Demonstration Vehicle).

1.c.ii.   Secondary Vehicles shall also meet the requirements of Paragraph 1.a,
          1.b, and Attachment A.

1.c.iii. Nothing in this Test Protocol prohibits Defendants from obtaining
         additional Secondary Vehicles as needed. Defendants specifically
         reserve the ability to obtain one additional Emission Plus Test Vehicle
         for PVE testing for any OBD Cluster where PVE testing is required.
         Failure to have a Secondary Vehicle available to timely meet the
         requirements of this Test Protocol shall not constitute force majeure
         pursuant to Section XI (Force Majeure) of the Consent Decree.

1.c.iv. Upon a Malfunction of a Test Vehicle during aging and stabilization
        under Paragraph 1.e, or during testing under this Test Protocol,
        Defendants shall follow the procedure set forth in this Paragraph.

          1.c.iv.A.   First, stop testing the vehicle and determine the reason for the
                      Malfunction.

          1.c.iv.B.   Second, Defendants may elect to repair the vehicle consistent
                      with Paragraph 1.b.vi and continue testing, or restart testing
                      using a Secondary Vehicle.

                      1.c.iv.B.1. If Defendants elect to repair the vehicle, the
                                  repairs shall be reported to EPA/CARB in
                                  accordance with Paragraphs 4.a.i.I and 4.a.xvi of
                                  this Test Protocol.

                      1.c.iv.B.2. If Defendants elect to switch to a Secondary
                                  Vehicle, Defendants shall:

                                 1.c.iv.B.2.a.   Conduct each of the following on a
                                                 single Emission Plus Test Vehicle
                                                 (1) all emission testing except
                                                 special cycle testing required
                                                 under Paragraph 2.b.i, and (2) both
                                                 the “A” and “B” portions of the
                                                 testing required under Paragraph
                                                 2.c.i (Fuel Economy), Paragraph
                                                 2.c.ii (NVH), or Paragraph 2.c.iii
                                                 (Drivability).

                                 1.c.iv.B.2.b.   If retaining any test results
                                                 generated prior to switching to the
                                                 Secondary Vehicle, provide an
                                                 engineering justification explaining
                                                 why the retained test results are not




                                    B3
                                                    impacted by the Malfunction.
                                                    Defendants may retain test results
                                                    from an OBD Demonstration
                                                    Vehicle in lieu of restarting and
                                                    conducting all OBD demonstration
                                                    testing required under Paragraph
                                                    2.d.i on a Secondary OBD
                                                    Demonstration Vehicle if and only
                                                    if the following conditions are met
                                                    with respect to the OBD
                                                    Demonstration Vehicle that
                                                    malfunctioned and the Secondary
                                                    OBD Demonstration Vehicle: (1)
                                                    Defendants perform SCR
                                                    efficiency and EGR low flow
                                                    monitoring demonstrations on both
                                                    vehicles, (2) the calibration set is
                                                    the same on both vehicles, (3) both
                                                    vehicles are the same Model and
                                                    MY, and (4) the Mileage on the
                                                    Secondary OBD Demonstration
                                                    Vehicle is within 5,000 miles of the
                                                    OBD Demonstration Vehicle that
                                                    Malfunctioned at the time
                                                    Defendants begin testing the
                                                    Secondary OBD Demonstration
                                                    Vehicle.

              1.c.iv.C.   Third, collect all data required (for each Secondary Emission
                          Plus Test Vehicle, for each Emission Plus Test Vehicle, and
                          for each Secondary OBD Demonstration Vehicle, for an
                          OBD Demonstration Vehicle), for each test, and document
                          the Malfunction, including an explanation of the reason for
                          the Malfunction and its impact on the test results, in
                          accordance with the requirements of Paragraphs 4.a.i.J,
                          4.a.i.M and 4.a.xvii of this Test Protocol.

1.d.   Switching to the Proposed Emission Modification Configuration. Upon the
       completion of the “A” configuration testing set forth in Paragraph 2.c for each
       Emission Plus Test Vehicle undergoing A-to-B testing, prior to the
       commencement of testing set forth in Paragraph 2.b (Emission, Special Cycle,
       and PEMS Testing) for each Emission Plus Test Vehicle undergoing such
       testing, prior to the commencement of testing set forth in Paragraph 2.d.ii (PVE
       Testing) or Paragraph 2.d.iii (Demonstration of Driver Inducement Strategies)
       for each Emission Plus Test Vehicle undergoing such testing, and prior to the
       commencement of testing set forth in Paragraph 2.d.i (OBD demonstration
       testing), Paragraph 2.d.ii (PVE Testing) or Paragraph 2.d.iii (Demonstration of




                                       B4
Driver Inducement Strategies) for each OBD Demonstration Vehicle used for
demonstrations or testing conducted under Paragraph 2.d, Defendants shall
modify the Test Vehicle as follows:

1.d.i.    Defendants shall make all hardware changes for that Emission
          Modification Category specified in Attachment I. Defendants shall not
          make any further hardware or software changes once the testing of the
          proposed Emission Modification Configuration specified in Paragraph
          2 begins. This does not preclude Defendants from repairing vehicles
          that experience a Malfunction as described in Paragraph 1.c.iv after the
          Emission Modification Configuration is installed, carrying out repairs
          or scheduled maintenance as permitted by Paragraphs 1.b.vi through
          1.b.viii, modifying a Test Vehicle in connection with testing conducted
          under Paragraphs 2.d.ii (PVE Testing) or 2.d.iii (Demonstration of
          Driver Inducement Strategies), or modifying an OBD Demonstration
          Vehicle in connection with an OBD demonstration as described in
          Paragraphs 2.d.i (OBD Demonstration).

1.d.ii.   Defendants shall reflash the affected control units of the respective
          Emission Modification Category as listed in Attachment I, altering their
          software calibrations to the proposed Emission Modification
          Configuration for that Emission Modification Category. Each proposed
          Emission Modification Configuration shall not include any Defeat
          Devices and shall include only those AECDs contained in the Updated
          AECD Document for the relevant Emission Modification Category, as
          those AECDs are described in that document.

1.d.iii. Defendants shall adjust the calibration of the software installed in each
         Test Vehicle in a manner consistent with the proposed Emission
         Modification Configuration, to carry over relevant information from the
         previous control unit or control units as necessary, and to make
         adjustments to reflect the age of the Test Vehicle based on its
         accumulated Mileage and bench-aging conducted pursuant to Paragraph
         1.e. Defendants shall not make any further software changes once the
         testing of the proposed Emission Modification Configuration begins,
         except as allowed under Paragraph 1.d.iv.

1.d.iv. Nothing in this Paragraph 1.d shall prevent Defendants from modifying
        an OBD Demonstration Vehicle consistent with this Test Protocol in
        order to conduct an OBD demonstration required under this Test
        Protocol and return the vehicle to normal operating conditions after the
        OBD demonstration, as permitted by 13 C.C.R. § 1968.2 (2016) or this
        Test Protocol. This includes mounting and dismounting threshold parts,
        adjusting calibration values where it is justified in the OBD Interim
        Report pursuant to Paragraph 3.a.iv that there is no other method to
        simulate faults, and restoring the initial values after conducting an OBD
        demonstration test case.




                                   B5
      1.e.   Aging and Stabilization. Defendants shall age and stabilize the Test Vehicles as
             required in Paragraphs 1.e.i, 1.e.ii, and 1.e.iii. The Aftertreatment System for the
             Emission Plus Test Vehicle used for testing under Paragraphs 2.c.i (A-to-B Fuel
             Economy Testing), 2.c.ii (A-to-B NVH Testing), or 2.c.iii (A-to-B Drivability
             Testing) shall not be bench-aged, and shall be installed in the condition and
             manner that Defendants shall install the proposed Emission Modification
             Configuration on a customer vehicle, to reflect the customer experience
             following installation of an Approved Emission Modification. The bench- and
             whole-vehicle aging requirements of this Test Protocol are detailed in the table
             below.

Test Type            Vehicle Type     ATS Age for Testing Proposed EMC             SRC Whole-
                                                                                   Vehicle
                                                                                   (Engine)
                                                                                   Aging
                                                                                   Required
Paragraph 2.b        Emission Plus    Emission Modification Categories             No
Emission and         Test Vehicle     4–8 and 11–12: ATS bench-aged from
Special Cycle                         new to either:
Testing, PEMS                          FUL minus median mileage, but at
testing                                  least 170 regenerations (50,000
                                         miles), or
                                       400 regenerations FUL equivalent
                                         for LEV II.

                                      Emission Modification Category 3: ATS
                                      bench-aged from new to 500
                                      regenerations FUL equivalent for LEV
                                      III.
Paragraph 2.c.i      Emission Plus    No bench-aging requirement, for any   No
Fuel economy A-      Test Vehicle     Emission Modification Category.
to-B testing



Paragraphs 2.c.ii    Emission Plus    No bench-aging requirement, for any          No
and 2.c.iii          Test Vehicle     Emission Modification Category.
NVH and
drivability A-to-B
testing
Paragraph 2.d.i      OBD              Bench-aged from new to 400                   Yes, to FUL
OBD                  Demonstration    regenerations FUL equivalent for LEV
Demonstration        Vehicle          II (OBD Clusters 3–5) or 500
                                      regenerations FUL equivalent for LEV
                                      III (OBD Cluster 2)




                                              B6
Test Type              Vehicle Type        ATS Age for Testing Proposed EMC           SRC Whole-
                                                                                      Vehicle
                                                                                      (Engine)
                                                                                      Aging
                                                                                      Required
Paragraph 2.d.ii       Emission Plus       No bench-aging requirement, for any        No
PVE testing            Test Vehicle        Emission Modification Category, if
                       or OBD              using an Emission Plus Test Vehicle.
                       Demonstration       Defendants have the option to bench-age
                       Vehicle             pursuant to Paragraph 2.b., at their
                                           discretion, and they may use an OBD
                                           Demonstration Vehicle.
Paragraph 2.d.iii      Emission Plus       No bench-aging requirement, for any     No
SCR inducement         Test Vehicle        Emission Modification Category, if
strategy               or OBD              using an Emission Plus Test Vehicle.
                       Demonstration       Defendants have the option to bench-age
                       Vehicle             pursuant to Paragraph 2.b., at their
                                           discretion, and they may use an OBD
                                           Demonstration Vehicle.

              1.e.i.   Bench-Aging. Defendants shall bench-age the Aftertreatment System of
                       each Emission Plus Test Vehicle used for Paragraph 2.b testing and each
                       OBD Demonstration Vehicle using the process specified in Paragraph
                       1.e.i.A, for the total regeneration cycles identified in Paragraph 1.e.i.B
                       and in each Updated AECD Document. All vehicles required to have a
                       bench-aged Aftertreatment System shall receive an Aftertreatment
                       System that has been bench-aged from new to the target aging point.

                       1.e.i.A. Bench-Aging Process.

                              1.e.i.A.1.        The bench-aging process shall include repeat
                                                cycles of high temperature, emulating degradation
                                                of the Aftertreatment System as a result of DPF
                                                Regeneration Events, conducted according to the
                                                following phases and conditions.

                              1.e.i.A.2.        The aging cycle shall consist of repetitions of five
                                                different operating points. The approximate aging
                                                cycle duration and target engine speed, target
                                                temperature upstream of the DPF, and target
                                                engine torque at each operating point shall be
                                                specified in an appendix to the Updated AECD
                                                Document for Emission Modification Categories
                                                3–12, in the form and content specified in an
                                                appendix of the Updated AECD Document for
                                                Emission Modification Category 9. Normal Mode,
                                                Regeneration Mode and Cooling Phase shall occur




                                                  B7
                               at each of the five operating points.

                 1.e.i.A.3.    In the event an aging cycle is aborted before all
                               five operating points are completed, the aging
                               cycle shall start again from Operating Point 1, and
                               Defendants shall provide test sequence data for
                               each aborted aging cycle in the proposed Emission
                               Modification Report.

                 1.e.i.A.4.    The Emission Plus Test Vehicles for Emission
                               Modification Categories 9 and 10 shall be bench-
                               aged as specified in the proposed Emission
                               Modification Proposal Reports and Updated
                               AECD Documents for those respective Emission
                               Modification Categories.

  1.e.i.B. Total Regeneration Cycles Required in Bench-Aging Process and
           Bench-Aging Equivalent Mileage. The total number of regeneration
           cycles required for FUL equivalency shall be consistent with the table
           below Paragraph 1.e.

                1.e.i.B.1.    Any target for bench-aging equivalent mileage
                              below FUL shall be calculated on a linear basis and
                              rounded to the nearest whole number divisible by
                              five.

                1.e.i.B.2.    For Emission Plus Test Vehicles for Emission
                              Modification Categories 4–8 and 11–12, the
                              minimum bench-aging equivalent mileage shall be
                              the difference between FUL for the relevant
                              Emission Plus Test Vehicle and the applicable
                              median mileage in Table 1, Attachment A, with the
                              exception that a minimum of 170 regenerations (the
                              number of regeneration cycles for 50,000 miles of
                              Bench-Aging Equivalent Mileage) shall be achieved
                              and specified in the Updated AECD Document for
                              each Category.

                1.e.i.B.3.    For Emission Plus Test Vehicles for Emission
                              Modification Category 3, the minimum bench-aging
                              equivalent mileage shall be the FUL for LEV III
                              and shall be specified in the Updated AECD
                              Document for Emission Modification Category 3.

1.e.ii.   Accelerated OBD Demonstration Vehicle Aging. For OBD Clusters 2–5,
          Defendants shall obtain a high-mileage OBD Demonstration Vehicle as
          described in Table 2, Attachment A to this Test Protocol. Defendants




                                  B8
                      shall accumulate the remaining mileage up to FUL using the Standard
                      Road Cycle. In the case of OBD Clusters 3–5, Defendants shall then
                      install in the OBD Demonstration Vehicle an Aftertreatment System
                      bench-aged to FUL in accordance with Paragraph 1.e.i. In the case of
                      OBD Cluster 2, Defendants shall have the option to retain the existing
                      Aftertreatment System on the OBD Demonstration Vehicle as long as
                      the vehicle, including the Aftertreatment System, has at least 110,000
                      miles, or to age the vehicle and the Aftertreatment System to 110,000
                      miles or more.

              1.e.iii. Stabilization. After bench-aging the Aftertreatment System as required
                       in Paragraph 1.e.i, Defendants shall install the bench-aged
                       Aftertreatment System on the Emission Plus Test Vehicle or OBD
                       Demonstration Vehicle utilized for testing pursuant to Paragraph 2.b or
                       Paragraph 2.d, and operate the vehicle for a stabilization period of at
                       least 1,500 miles of the SRC or on-road driving. The Emission Plus Test
                       Vehicle utilized for A-to-B testing pursuant to Paragraph 2.c shall not be
                       bench-aged; however, Defendants shall operate the vehicle for a
                       stabilization period consisting of up to 500 miles of the SRC or on-road
                       driving after installation of the proposed Emission Modification
                       Configuration. If Defendants elect to use an Emission Plus Test Vehicle
                       for PVE testing pursuant to Paragraph 2.d.ii, Defendants shall operate
                       the vehicle for a stabilization period consistent with the requirements
                       above for a vehicle used for testing pursuant to Paragraph 2.b or a
                       vehicle used for A-to-B testing pursuant to Paragraph 2.c, and
                       Defendants have the option to bench-age the Aftertreatment System
                       prior to the stabilization period.

2.     Assessment Testing. For each Emission Modification Category 4–12, Defendants shall
       test one vehicle per Emission Modification Category (the “Emission Plus Test Vehicle
       1”) for the emission, special cycle and PEMS tests described in Paragraph 2.b, and one
       separate vehicle (the “Emission Plus Test Vehicle 2”) per Emission Modification
       Category for A-to-B fuel economy testing described in Paragraph 2.c.i.1 For each of
       Emission Modification Categories 4–7, 9–10, and 12, Defendants shall perform A-to-
       B NVH and drivability testing as described under Paragraphs 2.c.ii and 2.c.iii on either
       Emission Plus Test Vehicle 2 or an additional Emission Plus Test Vehicle 3. The “A”
       and “B” portions of any A-to-B test comparison conducted under Paragraph 2.c.i (A-
       to-B Fuel Economy Testing), 2.c.ii (A-to-B NVH Testing), or 2.c.iii (A-to-B
       Drivability Testing) shall be performed on the same Emission Plus Test Vehicle.
       Defendants shall test one OBD Demonstration Vehicle per OBD Cluster as described
       in Paragraph 2.d, except as modified by Paragraph 2.d.i.G, and Defendants may use an
       Emission Plus Test Vehicle for PVE testing required under Paragraph 2.d.ii or for


1
 The tests described in Paragraphs 2, 2.b and Paragraph 2.c.i. are summarized in a table in
Attachment F. In the event of any discrepancy between Attachment F and the text of Paragraphs
2, 2.b and 2.c.i, the text in the Paragraphs shall be followed.




                                               B9
inducement testing required under Paragraph 2.d.iii.

2.a.   Requirements for Assessment Testing.

        2.a.i.    DPF Regeneration. Defendants shall only manually trigger a DPF
                  Regeneration Event as permitted in Paragraphs 2.a.i.C, 2.c.i, 2.c.ii (and
                  Attachment G), 2.c.iii (and Attachment H) of this Test Protocol.
                  Defendants shall not manually trigger a DPF Regeneration Event in
                  testing conducted under Paragraph 2.b.i (Emission and Special Cycle
                  Testing) or Paragraph 2.b.ii (PEMS Testing). Defendants shall manually
                  trigger a DPF Regeneration before the FTP 72 Prep Cycle used as
                  preconditioning for Test Loop 1 for testing conducted under each of the
                  “A” configuration and the “B” configuration testing under Paragraph
                  2.c.i (A-to-B Fuel Economy Testing). Defendants shall manually
                  trigger a DPF Regeneration during NVH testing in accordance with the
                  procedures in Paragraph 2.c.ii (and Attachment G), and during
                  drivability testing in accordance with the procedures in Paragraph 2.c.iii
                  (and Attachment H).

                 2.a.i.A. Imminent DPF Regeneration Event. If a Regeneration Event is
                          imminent prior to the start of a FTP 72 Prep Cycle; Test Loop or
                          any single test pursuant to Paragraph 2.b.i (Emission and Special
                          Cycle Testing) or Paragraph 2.c.i (A-to-B Fuel Economy
                          Testing); or test series or single test pursuant to Paragraph 2.b.ii
                          (PEMS Testing), Defendants shall drive the vehicle on the road or
                          perform multiple back-to-back runs of the FTP 72, HWFET, or
                          US06 to allow the DPF Regeneration Event to complete naturally
                          before Defendants commence a FTP 72 Prep Cycle or a test
                          pursuant to Paragraph 2.b.i (Emission and Special Cycle Testing),
                          Paragraph 2.b.ii (PEMS Testing), or Paragraph 2.c.i (A-to-B Fuel
                          Economy Testing).

                 2.a.i.B. DPF Regeneration Event Occurrence. If a DPF Regeneration
                          Event occurs, either during a FTP 72 Prep Cycle or test pursuant
                          to Paragraph 2.b (Emission, Special Cycle, and PEMS Testing) or
                          2.c (A-to-B Testing), Defendants shall complete the FTP 72 Prep
                          Cycle or test to allow the DPF Regeneration Event to complete
                          naturally. If the DPF Regeneration Event does not complete
                          naturally on the FTP 72 Prep Cycle or test, Defendants shall drive
                          the vehicle on the road or perform multiple back-to-back runs of
                          the FTP 72, HWFET, or US06 to allow the DPF Regeneration
                          Event to complete naturally. If a DPF Regeneration Event occurs
                          during a PEMS test pursuant to Paragraph 2.b.ii, Defendants shall
                          either complete the test route or extend the test route to allow the
                          DPF Regeneration Event to complete naturally. Defendants shall
                          invalidate any FTP 72 Prep Cycle or test pursuant to Paragraphs
                          2.b (Emission, Special Cycle, and PEMS Testing) or 2.c (A-to-B




                                          B10
                 Testing) in which a DPF Regeneration Event occurs during the
                 test, and the test shall not be counted toward the number of tests
                 Defendants must complete pursuant to Paragraph 2.b (Emission,
                 Special Cycle, and PEMS Testing) or Paragraph 2.c (A-to-B
                 Testing).

          2.a.i.C. DPF Regeneration Events During OBD Demonstration.
                   Defendants shall only manually trigger a DPF Regeneration Event
                   during OBD Demonstration as permitted in this Paragraph 2.a.i.C.
                   Defendants are permitted to manually trigger a DPF Regeneration
                   Event during OBD testing under the following circumstances:
                   (1) when a DPF regeneration is necessary for OBD IRAF
                   determination; (2) as part of a test case during OBD
                   demonstration or PVE testing where a DPF regeneration is
                   needed to demonstrate the monitor (for example, demonstration
                   of the DPF monitor); and (3) as part of the workshop procedure to
                   return a vehicle to normal operating condition following an OBD
                   demonstration test case. For (3), a list of these monitors shall be
                   included for EPA/CARB approval in the OBD Interim Report. If
                   a DPF Regeneration Event is imminent prior to the start of an
                   OBD demonstration or PVE test, and a manually triggered DPF
                   regeneration is not authorized as described in this Paragraph
                   2.a.i.C, Defendants shall drive the vehicle on the road or perform
                   multiple back-to-back runs of the FTP 72, HWFET, or US06 to
                   allow the DPF Regeneration Event to complete naturally before
                   Defendants commence the OBD demonstration or PVE test. If a
                   DPF Regeneration Event that is not part of the OBD
                   demonstration or PVE test takes place during such a
                   demonstration or test, Defendants shall complete the
                   demonstration/test to allow the DPF Regeneration Event to
                   complete naturally. If the DPF Regeneration Event does not
                   complete naturally on the demonstration/test, Defendants shall
                   drive the vehicle on the road or perform multiple back-to-back
                   runs of the FTP 72, HWFET, or US06 to allow the DPF
                   Regeneration Event to complete naturally, and then restart the
                   OBD demonstration or PVE test that was interrupted by the DPF
                   Regeneration Event. Defendants shall invalidate and redo any
                   OBD demonstration or PVE test in which a DPF Regeneration
                   Event that was not part of IRAF determination or the planned test
                   case occurs during the test/demonstration.

2.a.ii.   FTP 72 Prep Cycle. For each FTP 75 test (at any temperature) conducted
          under Paragraph 2, Defendants shall conduct a single FTP 72 drive cycle
          as the Prep Cycle (“FTP 72 Prep Cycle”) followed by the “soak” period
          required under 40 C.F.R. Part 86, Subpart B before commencing with the
          emission test. Defendants shall collect the data, for each FTP 72 Prep
          Cycle, required in Paragraphs 4.a.i.B and 4.a.vi of this Test Protocol.




                                   B11
       2.a.iii. Testing Mode. For any vehicle with a user-selectable drivability or
                transmission mode, Defendants may test under this Test Protocol in the
                predominant mode or any other mode, and EPA/CARB may conduct
                confirmation testing pursuant to Paragraph 5.b in any mode, regardless of
                the mode Defendants used for testing.

       2.a.iv. Test Data Validity. Testing conducted, or associated data collected,
               pursuant to this Test Protocol, is invalid only in the following
               circumstances: a Test Vehicle Malfunctions; a DPF Regeneration Event
               occurs that was not part of the OBD IRAF determination or as part of a
               test case during OBD demonstration or PVE testing where a DPF
               Regeneration Event is needed to demonstrate the monitor; or a problem,
               other than with the vehicle, prevents the completion of testing in
               accordance with 40 C.F.R. Part 86 or 1066 as modified by this Test
               Protocol. All data from a Test Vehicle, including data gathered during
               one of the circumstances listed in the previous sentence, shall be
               submitted by Defendants as required under Paragraph 4 of this Test
               Protocol, and/or retained by Defendants as required by Paragraph 65 of
               this Consent Decree.

       2.a.v.   Special Cycles. Special cycles shall be performed in accordance with the
                procedures in Paragraph 2 and Attachment C. Where the requirements of
                40 C.F.R. Part 1066 contradict a requirement of this Paragraph or
                Attachment C with regard to the special cycles, the provisions in this Test
                Protocol shall govern. Otherwise, the procedures in 40 C.F.R. Part 1066
                shall be followed. Nothing in this Paragraph is intended to require
                Defendants to comply with procedures set forth in 40 C.F.R. Part 1066
                with respect to data validation: specifically, 40 C.F.R. §§ 1066.101(b)(3)
                & 130. Defendants shall comply with the procedures in 40 C.F.R. Part
                86, Subpart B, with respect to data validation.

2.b.   Emission, Special Cycle, and PEMS Testing. For Emission Modification
       Categories 4–12, Defendants shall follow the requirements of Paragraph 2.a and
       perform the assessment tests set forth below in Paragraphs 2.b.i and 2.b.ii.

       2.b.i.   Emission and Special Cycle Testing. For each Emission Plus Test
                Vehicle 1, after switching to the proposed Emission Modification
                Configuration, Defendants shall conduct the FTP 75, HWFET, US06,
                and SC03 emission tests a total of three times per test. Defendants shall
                conduct the FTP 75 emission test an additional one time at an ambient
                temperature of 20° Fahrenheit. Defendants shall conduct one of each of
                the special cycles listed in Attachment C. Defendants shall collect the
                data, for each test, required in Paragraphs 4.a.i.B and 4.a.vi of this Test
                Protocol. Tests shall be conducted in accordance with 40 C.F.R. Part 86,
                Subpart B, and 40 C.F.R. Part 1066, except as provided in Paragraph 2.a
                and Attachment C. Nothing in this Paragraph is intended to require
                Defendants to comply with procedures set forth in 40 C.F.R. Part 1066




                                         B12
                          with respect to data validation: specifically, 40 C.F.R. §§ 1066.101(b)(3)
                          & 130.2

               2.b.ii.    PEMS Testing. For each Emission Plus Test Vehicle 1, after switching
                          to the proposed Emission Modification Configuration, Defendants shall
                          conduct PEMS tests over the Combined Freeway and Uphill/Downhill
                          Route and the Urban/Downtown Los Angeles Route, specified in
                          Attachment D. Defendants shall collect the data, for each test, required
                          in Paragraphs 4.a.i.B and 4.a.vii of this Test Protocol.

                         2.b.ii.A. Multiple PEMS tests on one Emission Plus Test Vehicle may be
                                   conducted in the same Day.

                         2.b.ii.B. The first PEMS test on each Day shall be started after a soak of
                                   at least 6 hours. The Emission Plus Test Vehicle may be parked
                                   outdoors in Los Angeles for the soak period, or indoors at an
                                   ambient temperature of between 68°F and 86°F.

                         2.b.ii.C. If it is not possible to park the vehicle at the start of the PEMS
                                   route for the soak period, the vehicle may be cold-started at
                                   another location, provided that the emissions results and PEMS
                                   data are collected from engine-on and a map of the route is
                                   provided along with the results in the Emission Modification
                                   Proposal Report. The portion of the drive from the cold start to
                                   the start of the PEMS route will be considered an additional
                                   route segment for purposes of Paragraph 4.a.vii.

       2.c.    A-to-B Testing. Defendants shall follow the requirements of Paragraph 2.a and
               perform the assessment tests set forth below in Paragraph 2.c.i for Emission
               Modification Categories 4–12, and perform the assessment tests set forth below
               in Paragraphs 2.c.ii and 2.c.iii for Emission Modification Categories 4–7, 9–10,
               and 12. For testing under this Paragraph 2.c, Defendants shall conduct testing
               before and after installation of the proposed Emission Modification
               Configuration (“A-to-B” testing). The condition of the Emission Plus Test

2
  If any individual test within a row and identified by a letter in Attachment F is invalidated as
described in Paragraph 2.a.iv, Defendants may perform a single test to replace the invalidated
test, provided that: (1) Defendants shall perform the test that immediately precedes it as
preconditioning for the replacement test, (2) the DPF soot load at the start of the replacement test
must be within 1.5 g/l of the soot load at the start of the invalidated test, (3) the ammonia load at
the start of the replacement test must be within 10 percent of the total estimated grams of stored
the ammonia load at the start of the invalidated test, and (4) the vehicle start temperatures
(including engine coolant temperature, engine oil temperature, after-treatment temperatures for
DOC, DPF, and SCR) must be within a similar operating range at the start of the invalidated test.
Otherwise, Defendants shall repeat all tests prior to the invalidated test specified in the same row
and identified by a letter in Attachment F as the invalidated test to obtain a valid replacement
test.




                                                   B13
Vehicle before switching to the proposed Emission Modification Configuration
is the “A” configuration, and the condition after switching to the proposed
Emission Modification Configuration is the “B” configuration.

2.c.i.    A-to-B Fuel Economy Testing.

          2.c.i.A. Defendants shall conduct fuel economy testing before and after
                   installation of the proposed Emission Modification Configuration
                   (“A-to-B” testing). For each Emission Plus Test Vehicle 2, in
                   each of the “A” configuration and “B” configuration, Defendants
                   shall determine the fuel economy of the vehicle by conducting the
                   FTP 75, HWFET, US06, and SC03 emission tests a total of three
                   times per test. Defendants shall repeat the FTP 75 emission test an
                   additional one time in each of the “A” and “B” configurations at
                   an ambient temperature of 20° Fahrenheit. Tests shall be
                   conducted in accordance with 40 C.F.R. Part 86, Subpart B, and
                   40 C.F.R. Part 1066, except as provided in Paragraph 2.a. Nothing
                   in this Paragraph is intended to require Defendants to comply
                   with procedures set forth in 40 C.F.R. Part 1066 with respect to
                   data validation: specifically, 40 C.F.R. §§ 1066.101(b)(3) & 130.

          2.c.i.B. Defendants shall calculate the combined 5 cycle fuel economy for
                   the Emission Plus Test Vehicle 2 consistent with 40 C.F.R. Part
                   600, and the requirements of Paragraph 4.a.i.C of this Test
                   Protocol.

2.c.ii.   A-to-B Noise, Vibration, and Harshness (“NVH”) Testing. Defendants
          shall conduct NVH testing before and after installation of the proposed
          Emission Modification Configuration (“A-to-B” testing) for a designated
          Emission Plus Test Vehicle in each of Emission Modification Categories
          4–7, 9–10, and 12. The results for NVH testing of Emission Modification
          Category 7 shall apply to Emission Modification Categories 7 and 8, and
          the results for NVH testing of Emission Modification Category 10 shall
          apply to Emission Modification Categories 10 and 11. Defendants shall
          perform the NVH testing in accordance with the procedures in
          Attachment G.

2.c.iii. A-to-B Drivability Testing. Defendants shall conduct drivability testing
         before and after installation of the proposed Emission Modification
         Configuration (“A-to-B” testing) for a designated Emission Plus Test
         Vehicle in each of Emission Modification Categories 4–7, 9–10, and 12.
         The results for drivability testing of Emission Modification Category 7
         shall apply to Emission Modification Categories 7 and 8, and the results
         for drivability testing of Emission Modification Category 10 shall apply
         to Emission Modification Categories 10 and 11. Defendants shall
         conduct drivability testing in accordance with the procedures in
         Attachment H.




                                   B14
2.d.   On-Board Diagnostic Demonstration.

       2.d.i.   OBD Demonstration.

                2.d.i.A.     Demonstration of Critical OBD Monitors. For an OBD
                             Demonstration Vehicle in each of OBD Clusters 3 and 4,
                             Defendants shall perform the test methods set forth at 13
                             C.C.R. § 1968.2(h)(5) (2016) and apply the evaluation
                             criteria set forth at 13 C.C.R. § 1968.2(h)(6) (2016), for
                             each of the following critical OBD monitors: (1) NOx
                             SCR catalyst conversion efficiency (P20EE), (2) diesel
                             particulate filter (“DPF”) filtering efficiency (P2002), (3)
                             non-methane hydrocarbon (“NMHC”) catalyst conversion
                             efficiency (P0420), (4) Exhaust Gas Sensors – NOx sensor
                             downstream amplitude offset (min) (P229F), (5) EGR
                             system (BPU) low flow (P0401), (6) NOx SCR Catalyst –
                             DEF delivery performance with plugged injector fault
                             (P20E8), (7) Exhaust Gas Sensors NOx Sensor (upstream)
                             – response rate (P22FA), (8) Exhaust Gas Sensors NOx
                             Sensor (upstream) – amplitude offset (min) (P2201), (9)
                             Exhaust Gas Sensors NOx Sensor (upstream) – amplitude
                             plausibility (min) (P2201), (10) EGR System – slow
                             response (P240F), (11) EGR System – cooler performance
                             (P2457), (12) for those Emission Modification Categories
                             with Cold Start Only, CSERS (P050E), (13) EGR System
                             – high flow (P240F), (14) Fuel System FMO – rich
                             (P0172), and (15) Fuel System FMO – lean (P0171).

                             2.d.i.A.1.         OBD IRAF. For any OBD demonstration
                                                conducted under Paragraph 2.d.i.A,
                                                Defendants shall calculate a unique OBD
                                                Infrequent Regeneration Adjustment Factor
                                                for threshold failure detection as set forth at
                                                13 C.C.R. § 1968.2(d)(6.2) (2016), using a
                                                method selected using engineering
                                                judgment and approved by EPA/CARB in
                                                the process outlined in Paragraph 3. The
                                                OBD IRAFs shall be derived for such
                                                monitors where, based on engineering
                                                judgment, the duration or frequency of DPF
                                                regeneration under malfunction conditions
                                                will be different after installation of the
                                                proposed Emission Modification
                                                Configuration as compared to the certified
                                                configuration.




                                          B15
2.d.i.B.   WAL Demonstration. For an OBD Demonstration Vehicle
           in each of OBD Clusters 3–5, consistent with 13 C.C.R.
           § 1968.2(f)(5.2.2)(D) (2016), Defendants shall
           demonstrate the capability of the OBD system to detect the
           SCR malfunction that turns on the MIL under the
           following tests: two tests shall record OBD System data to
           the point where the SCR malfunction is detected by the
           worst acceptable limit (“WAL”) offset positive and offset
           negative upstream NOx sensor, two tests shall record OBD
           System data to the point where the SCR malfunction is
           detected by the WAL offset positive and offset negative
           downstream NOx sensor. As an alternative to using a
           WAL NOx sensor, Defendants may use computer
           modifications to disable the default emission control
           strategy and conduct such testing with a best performing
           unacceptable NOx sensor. Defendants may conduct these
           demonstrations by driving on-road or on a chassis
           dynamometer.

2.d.i.C.   Full OBD Demonstration for OBD Cluster 5. For an OBD
           Demonstration Vehicle in OBD Cluster 5, Defendants
           shall conduct a full OBD demonstration, except that the
           NMHC catalyst conversion efficiency monitor (P0420)
           shall be omitted. For this demonstration, Defendants shall
           derive OBD IRAFs as set forth at 13 C.C.R.
           § 1968.2(d)(6.2) (2016), except that the OBD IRAFs shall
           be derived during development, using a method selected
           using engineering judgment and approved by EPA/CARB
           in the process outlined in Paragraph 3. The OBD IRAFs
           shall be derived for monitors where, based on engineering
           judgment, the duration or frequency of DPF regeneration
           under malfunction conditions will be different after
           installation of the proposed Emission Modification
           Configuration as compared to the previous configuration.

2.d.i.D.   OBD Demonstration for OBD Cluster 2. During the
           MY 2020 OM651 Sprinter full OBD Demonstration,
           Defendants shall fulfill the requirements of Paragraph
           2.d.i.A on the MY 2020 OM651 Sprinter, and shall
           demonstrate the (1) DPF efficiency monitor, (2) DEF
           delivery performance monitor, and (3) wrong medium
           detection monitor, on the MY 2020 OM651 Sprinter, and
           the OBD Demonstration Vehicle for OBD Cluster 2.

2.d.i.E.   Specific Alternative or Modified Monitor Demonstration
           Proposals. If Defendants seek to use a specific alternative
           or modified OBD demonstration procedure described in 13




                    B16
                         C.C.R. § 1968.2 (2016) that may be used with Executive
                         Officer approval, Defendants shall submit, pursuant to
                         Paragraph 3.a.iii, a proposal describing the specific
                         alternative or modified demonstration procedure in detail
                         for EPA/CARB approval for each OBD Cluster for which
                         Defendants seek to use a specific alternative or modified
                         demonstration procedure.

          2.d.i.F.       Default Action Monitor Demonstration. For any monitor
                         with a default action demonstrated under this Paragraph
                         2.d, Defendants may satisfy the demonstration
                         requirement by showing that emissions remain below the
                         applicable OBD threshold with a best performing
                         unacceptable (“BPU”) component and the default
                         emission control strategy disabled through computer
                         modifications.

          2.d.i.G.       Defendants may perform OBD testing under this
                         Paragraph 2.d.i on two OBD Demonstration Vehicles
                         simultaneously if and only if the following conditions are
                         met with respect to both of the OBD Demonstration
                         Vehicles: (1) Defendants perform SCR efficiency and
                         EGR low flow monitoring demonstrations on both
                         vehicles, (2) the calibration set is the same on both
                         vehicles, (3) both vehicles are the same Model and MY,
                         (4) the Mileage on the vehicles is within 5,000 miles of
                         each other at the time Defendants begin testing the
                         vehicles, and (5) and Defendants conduct monitoring as
                         determined by EPA/CARB pursuant to Paragraph 3.c on
                         each OBD Demonstration Vehicle.

2.d.ii.   PVE Testing.

          2.d.ii.A.      J1 Testing OBD Clusters 1, 3–5. For each of OBD
                         Clusters 1 and 3–5, Defendants shall conduct PVE testing
                         on an Emission Plus Test Vehicle or on an OBD
                         Demonstration Vehicle in accordance with 13 C.C.R.
                         § 1968.2(j)(1) (2016).

          2.d.ii.B.      J2 Testing OBD Clusters 1, 3–5. For each of OBD
                         Clusters 1 and 3–5, Defendants shall conduct PVE
                         § 1968.2(j)(2) testing on an Emission Plus Test Vehicle or
                         on an OBD Demonstration Vehicle in accordance with 13
                         C.C.R. § 1968.2(j)(2) (2016), modified pursuant to the
                         PVE diagnostic list in Attachment J to this Test Protocol.
                         For OBD Cluster 4, Defendants shall submit an update to
                         the PVE diagnostic list in Attachment J under Paragraph




                                  B17
                       3.a.v. The updated PVE diagnostic list must meet the
                       criteria in Paragraphs 2.d.ii.B.1 - 2.d.ii.B.3.

                       2.d.ii.B.1.     Dynamic Portion of SAE J1699 test,
                                       demonstrating ability to set readiness to
                                       complete for all diesel readiness categories.

                       2.d.ii.B.2.     One diagnostic from each control unit and
                                       for each monitored emission-related
                                       component, as defined in Part 2 of the
                                       applicable certification application, to set
                                       pending fault, confirmed fault, permanent
                                       fault code, and healing of permanent fault
                                       code.

                       2.d.ii.B.3.     Any diagnostic that reports to readiness bits
                                       used for inspection and maintenance to set
                                       pending, confirmed, and permanent fault
                                       codes, and healing of permanent fault
                                       codes, which will include monitors that
                                       undergo software or calibration
                                       modification as part of the proposed
                                       Emission Modification Configuration.

2.d.iii. Demonstration of driver inducement strategies. In connection with the
         testing performed under this Paragraph 2.d.iii, Defendants shall report, for
         OBD Clusters 2–5, all information for SCR Inducement Strategies
         contained in Appendix M of the MY 2017 Sprinter AECD document,
         including a Tampering Evaluation matrix (Figure App’x M.8 of the
         MY 2017 Sprinter AECD document).

       2.d.iii.A.       DEF Quality Testing. On an Emission Plus Test Vehicle
                        or an OBD Demonstration Vehicle in each of OBD
                        Clusters 2–5, Defendants shall conduct DEF quality
                        testing, using two test cases: (1) the point where
                        Defendants may detect diluted DEF but adapt to remain
                        below the Emission Standards, and (2) the point where
                        poor DEF quality may cause the vehicle to exceed the
                        Emission Standards for that Emission Modification
                        Category required in Attachment I.

                       2.d.iii.A.1.    In both test cases, detection of DEF dilution
                                       shall take place one hour after the
                                       completion of intermixing time, with the
                                       conditions for intermixing time described in
                                       the Updated AECD Document for the
                                       applicable Emission Modification Category,




                                 B18
                             and final inducement must occur as
                             described in the Updated AECD Document
                             which shall equal the number of restarts in
                             the original certification application for
                             vehicles in that Emission Modification
                             Category.

             2.d.iii.A.2.    In case (2), a fault will be detected and the
                             MIL will be illuminated. After the MIL is
                             illuminated, inducement shall begin after a
                             specified amount of driving distance, as
                             described in the Updated AECD Document
                             for the applicable Emission Modification
                             Category.

             2.d.iii.A.3.    Defendants shall conduct the testing
                             required in this Paragraph 2.d.iii.A by
                             performing an emission standard test. The
                             UDC may not be used to perform the testing
                             required in this Paragraph 2.d.iii.A. The
                             HWFET or FTP 75 may be used. For test
                             case (1) (demonstrating the point where
                             Defendants may detect diluted DEF but
                             adapt to remain below the Emission
                             Standards), if a different test than the FTP
                             75 is used, Defendants shall perform an FTP
                             75 immediately after the demonstration test
                             to demonstrate that the OBD Demonstration
                             Vehicle meets the Emission Standards for
                             that Emission Modification Category
                             required in Attachment I.

             2.d.iii.A.4.    Defendants shall collect the data required in
                             Paragraphs 4.a.i.H, 4.a.xiv and 4.a.xv of this
                             Test Protocol.

2.d.iii.B.    Additional Tampering and Inducement Testing.
              Defendants shall conduct additional tampering and
              inducement testing on one Emission Plus Test Vehicle or
              OBD Demonstration Vehicle with a Gen1 DEF dosing
              system (the Emission Plus Test Vehicle or OBD
              Demonstration Vehicle for OBD Cluster 5), to
              demonstrate the performance of the Gen1 DEF dosing
              system.

             2.d.iii.B.1.           The tampering-relevant test case
                                    shall demonstrate that an approved




                       B19
                                                        inducement begins at or before the
                                                        detection of zero DEF level.

                                   2.d.iii.B.2.         The inducement-relevant test cases
                                                        shall include faults associated with a
                                                        (1) disconnected dosing valve, (2)
                                                        disconnected SCR wiring harness
                                                        (ECU-DCU communication fault),
                                                        (3) blocked DEF line or dosing
                                                        valve, (4) disconnected SCR NOx
                                                        sensor, and (5) disconnected exhaust
                                                        temperature sensor.

                                   2.d.iii.B.3.         Defendants shall conduct the
                                                        tampering-relevant and inducement-
                                                        relevant testing required in this
                                                        Paragraph 2.d.iii.B on-road.

                                   2.d.iii.B.4.         Defendants shall collect the data
                                                        required in Paragraphs 4.a.i.H,
                                                        4.a.xiv and 4.a.xv of this Test
                                                        Protocol.

                     2.d.iii.C.    Summary Table. The requirements of Paragraphs 2.d.iii.A
                                   and 2.d.iii.B are summarized in the following table:

Demonstration                           Dosing     OBD Clusters      Test Vehicle
                                        System
DEF quality detection                                                Sprinter OM651
                                        Gen 2      OBD Cluster 2
                                                                     MY14–16
                                                   OBD Cluster 3     GL350 MY13–16
                                                                     ML320 MY09
                                        Gen 1      OBD Cluster 4
                                                                     ML 350 MY10-–11
                                                   OBD Cluster 5     GLK250 MY13–15
Tampering-relevant test case
Approved inducement begins at or
                                        Gen 1      OBD Cluster 5     GLK250 MY13–15
before the detection of zero DEF
level
Inducement-relevant test cases
Faults associated with (1)
disconnected dosing valve, (2)
disconnected SCR wiring harness
(ECU-DCU communication fault),          Gen 1      OBD Cluster 5     GLK250 MY13–15
(3) blocked DEF line or dosing valve,
(4) disconnected SCR NOx sensor,
and (5) disconnected exhaust
temperature sensor.




                                             B20
2.e.    Emission Modification Category 3 / OBD Cluster 2 Testing.

        2.e.i.    For Emission Modification Category 3 and OBD Cluster 2 (MY 2014
                  to MY 2016 OM651 Sprinters), data from MY 2020 OM651 Sprinter
                  vehicles may be used to satisfy requirements of this Test Protocol as
                  follows:

                  2.e.i.A. Emission, Special Cycle, and PEMS testing required under
                           Paragraph 2.b,

                  2.e.i.B. OBD demonstration required pursuant to Paragraph 2.d, as
                           modified by EPA/CARB pursuant to Paragraph 3.c,

                  2.e.i.C. Determination of any OBD IRAFs, and

                  2.e.i.D. Determination of any DFs.

        2.e.ii.   If EPA/CARB determine, after review of the OBD Interim Report for
                  Cluster 2 under Paragraph 3.a, that monitors in addition to those
                  specified in Paragraph 2.d.i.D require testing, or additional testing is
                  required under 13 C.C.R. §§ 1968.2(j)(1) (2016) and 1968.2(j)(2)
                  (2016), Defendants shall perform such tests consistent with 13 C.C.R.
                  § 1968.2 (2016) on an OBD Demonstration Vehicle for Cluster 2 and
                  submit the results as required for other OBD Clusters in the Emission
                  Modification Proposal Report.

        2.e.iii. If the MY 2020 OM651 Sprinter is not certified and its OBD System is
                 not approved by EPA/CARB, or if EPA/CARB determines that the MY
                 2020 OM651 Sprinter’s OBD System is not similar enough to that of
                 OBD Cluster 2 such that the MY 2020 OM651 Sprinter’s OBD System
                 is not representative of that of OBD Cluster 2, Defendants shall
                 conduct for Emission Modification Category 3 and OBD Cluster 2, all
                 testing required for Emission Modification Category 10 and OBD
                 Cluster 5 under this Test Protocol, except (1) with respect to bench-
                 aging, for which Defendants shall follow the requirements applicable to
                 Emission Modification Category 10, (2) Defendants shall not be
                 required to conduct testing pursuant to Paragraph 2.d.iii.B, and (3) for
                 any US06 required under this Appendix B, including those performed
                 pursuant to Attachment C, Defendants shall conduct a modified US06
                 emissions test in accordance with 13 C.C.R. § 1961.2(a)(7)(C) SFTP
                 NMOG+NOx and CO Exhaust Emission Standards for Medium-Duty
                 Vehicles).

 2.f.     OBD Noncompliances.

                  2.f.i.A.       Pre-Approved OBD Noncompliances. For Clusters 1 and 5,
                                 Defendants shall be permitted the OBD Noncompliances




                                           B21
                                    listed in Attachment L of this Test Protocol. For Clusters
                                    2, 3, and 4, Defendants shall be permitted the following
                                    number of Pre-Approved OBD Noncompliances:

                                                              OBD
                                                                             # of Pre-Approved
                  Emission Modification                   Demonstration
 OBD Cluster                                  Engine                                OBD
                        Category                            Vehicle
                                                                              Noncompliances
                                                           Model, MY
                  Emission Modification                     Sprinter,
      2                                       OM651                                   3
                       Category 3                           MY14-16
                  Emission Modification                      GL350,
      3                                       OM642                                   7
                   Categories 4 and 6                       MY13-16
                                                          ML320 MY09
                  Emission Modification
      4                                       OM642         ML350,                    5
                  Categories 5, 7 and 8
                                                           MY10-11

                                    Defendants shall be permitted a total of 11 Pre-Approved
                                    OBD Noncompliances and Class 1 Additional OBD
                                    Noncompliances subject to the following: If the MY20
                                    OM651 OBD approval is used as a basis for the Emission
                                    Modification Proposal Report for OBD Cluster 2, any 13
                                    C.C.R. § 1968.2 OBD Noncompliance identified in the 13
                                    C.C.R. § 1968.2(j)(2) PVE report for the MY20 OM651
                                    Sprinter applicable to OBD Cluster 2 shall be considered a
                                    Class 1 OBD Noncompliance for OBD Cluster 2.

                      2.f.i.B.      Limitations on OBD Noncompliances. No OBD
                                    noncompliance that would trigger a recall under the version
                                    of 13 C.C.R. § 1968.5 applicable to the Model Year at the
                                    time of its certification will be approved, except as
                                    provided under Paragraphs 12 and 13 of the California First
                                    Partial Consent Decree.

                      2.f.i.C.      Applicability of OBD Regulations. Defendants shall
                                    comply with the OBD regulations in effect at the time of
                                    certification of the particular Model Year of the vehicle,
                                    including any requirements regarding testing out, and the
                                    OBD regulations in effect at the time of certification shall
                                    also be used to determine OBD Noncompliances for
                                    vehicles of that Model Year.

3.    OBD Interim Report.

      3.a.     Contents and Submission Timing. Defendants shall provide, for OBD Cluster 2
               by January 27, 2020, for OBD Cluster 3 by November 29, 2019, for OBD Cluster
               4 by May 11, 2021, for OBD Cluster 5 by August 12, 2019, for review and




                                             B22
       approval by EPA/CARB, a report for each of OBD Clusters 2–5 (the “OBD
       Interim Report”) that contains the following:

       3.a.i.    A list of the OBD monitors for which Defendants will derive a new OBD
                 IRAF as required by Paragraphs 2.d.i.A.1, 2.d.i.C, 2.d.i.D, and 2.e.i.C, an
                 explanation of the methodology Defendants proposes to use to develop
                 each OBD IRAF, and a summary of the underlying engineering judgments
                 made to arrive at this methodology,

       3.a.ii.   A list of all monitors for which Defendants determined OBD IRAFs were
                 not needed and the reason why OBD IRAFs were not needed for those
                 monitors,

       3.a.iii. For each OBD Cluster for which Defendants seek to use a specific
                alternative or modified OBD demonstration procedure pursuant to
                Paragraph 2.d.i.E, a proposal describing the procedure for each OBD
                Cluster, as well as a justification for the need to use an alternative or
                modified OBD demonstration procedure,

       3.a.iv. Where applicable, a justification for adjusting calibration values under
               Paragraph 1.d.iv by showing that there is no other method to simulate
               faults during an OBD demonstration test case,

       3.a.v.    For OBD Clusters 3 and 4, a list of diagnostics Defendants propose to
                 demonstrate for 13 CCR § 1968.2(j)(2) (2016) testing required under
                 Paragraph 2.d.ii.B,

       3.a.vi. A list of relevant OBD demonstration test cases where a DPF regeneration
               is part of the workshop procedure to return a vehicle to normal operating
               condition following the demonstration,

       3.a.vii. For OBD Cluster 2, a comparison between OBD Cluster 2’s OBD System
                and the MY 2020 OM651 OBD System, including a list of monitors for
                each, and

       3.a.viii. Any testing data supporting Defendants’ proposal that EPA/CARB may
                 need to evaluate the proposal.

       3.a.ix. Certification. Includes a certification, in accordance with Paragraph 48 of
               the Consent Decree, with respect to all information contained in the OBD
               Interim Report.

3.b.   Consultation. Defendants shall make themselves available, upon request by
       EPA/CARB, within 10 Days after Defendants submit the OBD Interim Report, to
       provide any information that EPA/CARB need to evaluate the OBD Interim
       Report.

3.c.   Response. Defendants may consider the OBD Interim Report disapproved unless




                                         B23
            otherwise notified in writing by EPA/CARB within 30 Business Days of
            EPA’s/CARB’s receipt of the OBD Interim Report. Any approval, approval on
            specified conditions, approval in part, or disapproval shall follow Paragraphs
            5.a.i.A – 5.a.i.D, with the exception that the title of the communication shall
            reflect that it relates to the OBD Interim Report, and shall also reference the
            relevant OBD Cluster.

4.   Emission Modification Configuration Data Collection and Dissemination

     4.a.   Testing Data and Final Report. Defendants shall complete all testing required
            under this Test Protocol and submit it to EPA and CARB in a single submission,
            as a report (the “Emission Modification Proposal Report”) for each Emission
            Modification Category, by 11:59 pm Eastern Time on the date specified in
            Attachment I or other date, as modified under Paragraph 87 and agreed to by
            EPA, CARB, and Defendants. If a test is not required for a specific Emission
            Modification Category or OBD Cluster under this Test Protocol, the
            corresponding data collection and dissemination requirement does not apply.
            Each Emission Modification Proposal Report shall include the following
            information, with the underlined Paragraph “titles” serving as section and
            subsection headings for the Report:

            4.a.i.   Executive Summary. An executive summary that:

                     4.a.i.A. Emission Standard. (1) States the Emission Standard to be met
                              for that Emission Modification Category pursuant to Attachment
                              I and the vehicle category (e.g., for EPA, HDV1–2, and for
                              CARB, MDV, LDV or LDT 1–4), (2) states the average final
                              emission results determined by application of any Infrequent
                              Regeneration Adjustment Factors but not Deterioration Factors
                              (expect with respect to Paragraph 2.e.i.D DFs) determined at the
                              time of certification for the FTP 75, HWFET, US06 and SC03,
                              and (3) states whether the final average emissions from the
                              Emission Plus Test Vehicle meets that Emission Standard. If
                              Defendants select a Test Vehicle that exceeds FUL during testing
                              under this Test Protocol, Defendants shall not rely upon the
                              exceedance of FUL either to challenge emission data from the
                              vehicle or to apply any discount factor to estimate emissions.
                              Defendants shall not be required to demonstrate compliance
                              beyond FUL, in accordance with 40 C.F.R. § 86.1805-12.
                              Notwithstanding the foregoing sentence, Defendants have the
                              discretion to select Test Vehicles that will exceed their FUL
                              during testing under this Test Protocol. Nothing in this Paragraph
                              changes Defendants’ obligation to meet the OBD requirements in
                              Paragraph 2.f.

                     4.a.i.B. Emission, Special Cycle and PEMS Testing. Provides, for one of
                              each type of emission test and PEMS test conducted under




                                             B24
       Paragraph 2.b, the percentage of dosing for each test in feed-
       forward mode, fill-level mode, and without dosing, and the
       percentage of overall SCR efficiency and SCR efficiency in feed-
       forward mode. SCR efficiency shall be calculated based on the
       NOx sensors and, when the downstream NOx sensor is not
       available, the exhaust gas analyzers.

4.a.i.C. Fuel Economy Testing. Reports, for each fuel economy test
         conducted under Paragraph 2.c.i: (1) the individual fuel economy
         results from each test, (2) the average of the fuel economy test
         results (i.e., the results from each test, averaged together),
         consistent with the combined 5 cycle fuel economy test in 40
         C.F.R. Part 600, (3) any change in fuel economy between the
         average of the A and the average of the B tests conducted under
         Paragraph 2.c.i (in MPG to two decimal places, and as a
         percentage change), (4) if there are no changes, that there are no
         changes, and (5) consistent with 40 C.F.R. Part
         600.006(b)(1)(iii)(C), that the aforementioned fuel economy test
         results after the proposed Emission Modification Configuration is
         installed are in compliance with the applicable Emission
         Standard. Defendants’ reporting of any average changes in fuel
         economy shall not be deemed an admission that the changes are
         material.

       4.a.i.C.1. The description of changes to fuel economy may be
                  accompanied by a statement explaining that any
                  changes in fuel economy may be different (or
                  nonexistent) for different drivers, depending on
                  multiple factors such as driving behavior and current
                  conditions.

4.a.i.D. NVH and Drivability Testing. Describes, for each NVH and
         drivability test conducted under Paragraphs 2.c.ii and 2.c.iii, any
         material changes to NVH and drivability resulting from the
         proposed Emission Modification Configuration, and if there are
         no material changes, states that there are no material changes and
         the basis for this conclusion pursuant to Attachment G for NVH
         and Attachment H for drivability.

4.a.i.E. OBD Summary Table. For Emission Modification Categories 1 -
         5, and 9, includes an OBD Summary Table for the OBD Cluster
         associated with the Emission Modification Category in one of the
         following formats, as applicable: 1) if there are changes, a redline
         of the OBD Summary Table provided for the vehicle’s test group
         at the time of certification, where the redline identifies the
         changes in the OBD system from the certified configuration due
         to the proposed Emission Modification Configuration, or, 2) if




                         B25
       there are no material changes, the description of the OBD system
       from the certified configuration and a statement that there are no
       material changes and the basis for this conclusion. The OBD
       Summary Table section of the Report shall also include a written
       description of any OBD Noncompliances, OBD concerns, or
       other nonconformities with the applicable version of 13 C.C.R.
       § 1968.2, or Noncompliance under Paragraphs 12 or 13 of the
       California Consent Decree. For Emission Modification
       Categories, 6-8 and 10-12, Defendants shall provide a written
       description of any OBD Noncompliances, OBD concerns, or
       other nonconformities with the applicable version of 13 C.C.R.
       § 1968.2 or Noncompliance under Paragraphs 12 or 13 of the
       California Consent Decree.

4.a.i.F. OBD IRAF Determination. Lists the OBD monitors for which
         Defendants derived a new OBD IRAF as required by Paragraph
         3.a.i and 3.a.ii, explains the methodology Defendants used to
         develop each OBD IRAF, and lists all monitors for which
         Defendants determined OBD IRAFs were not needed and the
         reason why OBD IRAFs were not needed for those monitors.

4.a.i.G. Vehicle Maintenance. Provides a description of any material
         changes on aspects of vehicle maintenance which may reasonably
         be important to vehicle owners, including, but not limited, to oil
         changes, EGR cleaning, DEF refill, and DPF replacement.

4.a.i.H. Driver Inducement. For driver inducement testing conducted
         under Paragraph 2.d.iii, reports the level (in percent DEF and
         percent water) the Emission Control System can adapt to a DEF
         dilution and stay below the Emission Standard to be met for that
         Emission Modification Category pursuant to Attachment I and, if
         available, report the same level from the certification
         documentation. Defendants shall also specifically describe any
         material changes in driver inducement strategies from the
         certified configuration resulting from the proposed Emission
         Modification Configuration, and if there are no material changes,
         state that there are no material changes and the basis for this
         conclusion.

4.a.i.I. Test Vehicle Repairs. Provides a description of any repairs of any
         Test Vehicle pursuant to Paragraphs 1.b and 1.c.iv.B of this Test
         Protocol, as well as the following information: curb weight and
         gross vehicle weight.

4.a.i.J. Test Vehicle Malfunctions. Provides a description of any
         Malfunction of any Test Vehicle pursuant to Paragraph 1.c of this
         Test Protocol, and describes the reason for the Malfunction, as




                        B26
                 well as the following information: curb weight and gross vehicle
                 weight.

          4.a.i.K. Hardware Changes. Lists all hardware changes made in the
                   proposed Emission Modification Configuration, including those
                   changes specified in Attachment I.

          4.a.i.L. Carry Over Information. List all information carried over from
                   the previous ECU and adjustments made in the Emission
                   Modification Assessment Report under Paragraph 1.d.iii.

          4.a.i.M. Aborted/Invalidated Tests. Lists all tests performed under this
                   Test Protocol that were aborted and/or invalidated for any reason
                   and provides a description of the reason the test was aborted
                   and/or deemed invalid (e.g., equipment problems, DPF
                   Regeneration Event). The data for any aborted or invalidated test
                   shall be provided together with the data from any completed tests,
                   in the relevant “section” of the Emission Modification Proposal
                   Report below.

          4.a.i.N. Aborted Aging Cycle. In the event an aging cycle is aborted
                   before all five operating points are completed, pursuant to
                   Paragraph 1.e.i.A.3, Defendants shall provide test sequence data
                   for each aborted aging cycle.

          4.a.i.O. Declaration. Includes a declaration from Defendants’ corporate
                   official certifying that once the proposed Emission Modification
                   Configuration is applied, the resulting vehicle shall contain no
                   Defeat Devices.

          4.a.i.P. Certification. Includes a certification, in accordance with
                   Paragraph 48 of the Consent Decree, with respect to all
                   information contained in the Emission Modification Proposal
                   Report, that explicitly states that the Test Protocol, including the
                   process described in Paragraph 1.e.i.A (Bench-Aging Process)
                   and the bench aging appendix to the Updated AECD Document,
                   was followed, the OBD Interim Report under Paragraph 3.c, was
                   complete and accurate and any conditions specified in
                   EPA/CARB’s approval of the OBD Interim Report were
                   followed, and that the laboratory QA/QC reports referenced in
                   Paragraph 4.a.xviii were in effect at the time of testing and were
                   followed.

4.a.ii.   AECD Documentation. An Updated AECD Document for the relevant
          Emission Modification Category that: (1) discloses all AECDs in the
          proposed Emission Modification Configuration, (2) does not include any
          Defeat Devices, (3) describes the driver inducement strategies in tabular




                                   B27
       form, with the same rows and columns as in “Figure Appendix M.8:
       BlueTEC Tampering Evaluation Matrix,” page M-4, Appendix M,
       MY 2017 Sprinter AECD document, (4) includes, in a format matching
       that of Attachment B, at a minimum, the signals listed in the
       “description” column, and the “signal name” and “minimum data rate”
       columns populated in the Updated AECD Document and cross-
       referenced or correlated to the generic “description” column, and (5) an
       appendix regarding bench aging containing (i) the duration of the aging
       cycle; (ii) the target engine speed, target temperature upstream of the
       DPF, and target engine torque at each operating point; (iii) the total
       number of regeneration cycles required for bench aging the
       Aftertreatment System to the applicable FUL; (iv) the actual bench aging
       target used for the Emission Plus Test Vehicle, and if less than FUL, the
       calculation according to Paragraph 1.e.i.B used to derive the bench aging
       target.

       4.a.ii.A.      For any AECD that results in a reduction in the
                      effectiveness of the Emission Control System under
                      conditions which may be reasonably be expected to be
                      encountered in normal vehicle operation and use, the
                      Updated AECD Document shall include a detailed
                      rationale for why the AECD is not a Defeat Device (e.g.,
                      how the conditions are substantially included in the
                      Federal emission test procedure; how the AECD is
                      justified in terms of protecting the vehicle against damage
                      or accident; how the AECD does not go beyond the
                      requirements of engine starting; or how the AECD applies
                      only for emergency vehicles).

       4.a.ii.B.      For any AECD Defendants justify based on substantial
                      inclusion in the Federal emission test procedure, provide
                      data indicating the amount of operation in the Federal
                      emission test procedure and the extent of activation in
                      modulating the emission control system. For the
                      following AECDs, this data shall be provided in a
                      graphical format comparable to that included in the
                      Updated AECD Document for Emission Modification
                      Category 9 for the PM/CO2/NOx Tradeoff Strategy: (1)
                      PM/CO2/NOx Tradeoff Strategy, (2) Aftertreatment
                      System Thermal Management. The requirement in this
                      Paragraph applies only to Updated AECD Documents
                      submitted under this Test Protocol for Emission
                      Modification Categories 4–12.

4.a.iii. AECD Redlines/Tables. Redlines or tables of the Updated AECD
         Document, as follows:




                               B28
         4.a.iii.A.   In the case of Emission Modification Categories 1 and 2, a
                      redline comparing the Updated AECD Document to the
                      MY 2018 Sprinter AECD Document;

         4.a.iii.B.   In the case of Emission Modification Category 3, a redline
                      comparing the Updated AECD Document to the draft
                      MY 2020 OM651 Sprinter AECD Document;

         4.a.iii.C.   In the case of Emission Modification Categories 10–12, a
                      redline comparing the Updated AECD Document to the
                      Updated AECD Document for Category 9;

         4.a.iii.D.   In the case of the first-submitted Updated AECD Document
                      among Emission Modification Categories 4–8, a table
                      comparing the Updated AECD Document for that Category to
                      the Updated AECD Document for Category 9;

         4.a.iii.E.   In the case of subsequent Updated AECD Documents for
                      Emission Modification Categories 4–8, a redline comparing
                      the Updated AECD Document to the Updated AECD
                      Document submitted for the first Emission Modification
                      Category among Categories 4–8.

4.a.iv. Software Change Summary. A summary of functional software changes
        to each control unit made in the proposed Emission Modification
        Configuration.

4.a.v.   Software Information. For the ECU, the complete software functional
         description document in the German language, and the table of contents
         of the functional description document in the English language, the
         compiled software files containing data and software code (e.g., .HEX
         Files), and the complete memory map (e.g., .A2L File) containing a
         description of map addressing and measure points.

4.a.vi. Emission and Special Cycle Testing. For each emission test conducted
        under Paragraph 2.b.i: (1) bag data, (2) modal (continuous) data in .CVS
        and .DAT file formats, (3) ECU data for the parameters identified in the
        list submitted under Paragraph 4.a.ii in .CSV and .DAT file formats, and
        (4) a Flat File of each dynamometer test that includes vehicle
        identification information, the VIN, a test identification number, and
        average emissions results per phases (bags) and weighted, as listed in
        Attachment E. Modal data shall be collected using undiluted tailpipe
        modal measurements.

4.a.vii. PEMS Testing. For each PEMS test conducted under Paragraph 2.b.ii:
         (1) all raw data generated, including speed, load, and second-by-second
         emissions data, in a .CSV file format and in the native format of the




                                  B29
       PEMS unit, the AVL iFile, (2) average emissions results for NOx and
       CO2, ambient temperature and other information related to
       environmental conditions during the test, (3) for Emission Modification
       Categories 3 – 8 and 10 – 12, average emissions results for THC and CO,
       ambient temperature and other information related to environmental
       conditions during the test, (4) the ECU data parameters identified in the
       list submitted under Paragraph 4.a.ii, and (5) a Flat File of each test that
       includes vehicle identification information, the VIN, a test identification
       number, and average emissions results per route segment (parsing), as
       listed in Attachment E.

       4.a.vii.A.   Post-processing of PEMS data shall be carried out as follows:
                    (1) drift correction shall be performed in accordance with 40
                    C.F.R. § 1065.672; (2) wet/dry correction shall be performed
                    in accordance with 40 C.F.R. § 1065.655; and (3) humidity
                    correction shall be performed in accordance with 40 C.F.R.
                    § 1065.670.

4.a.viii. Log Sheets. For all data provided pursuant to Paragraphs 4.a.vi
          (Emission and Special Cycle Testing), 4.a.vii (PEMS Testing), 4.a.ix
          (OBD Critical and Full Monitor Demonstration), 4.a.xi (J1 Testing),
          4.a.xii (J2 Testing), and 4.a.xiv (DEF Quality Testing), Defendants shall
          submit a log sheet listing the unique CALID and CVN numbers for the
          proposed Emission Modification Configuration; for the Emission Plus
          Test Vehicle or OBD Demonstration Vehicle, the Model Year, Model,
          and VIN; a test identification number; and the date, time, drive cycle,
          and Mileage (both for the beginning and for the ending of the test). Such
          log sheets and data sets shall also include data for any tests that were
          invalidated for any reason. For EMC 11, the CALID and CVN
          information will be submitted in an addendum to the Final Report no
          later than June 15, 2020.

4.a.ix. OBD Critical and Full Monitor Demonstration. For each demonstration of
        critical and full OBD monitors conducted under Paragraphs 2.d.i.A and
        2.d.i.C: (1) a written description of any OBD Noncompliance, concerns, or
        other nonconformities with the applicable version of 13 C.C.R. § 1968.2,
        or Noncompliance under Paragraphs 12 or 13 of the California Consent
        Decree, (2) all test data collected as set forth at 13 C.C.R. § 1968.2(h)(5.3)
        (2016), including all test data as detailed in 13 C.C.R. § 1968.2(h)(5.3.2)
        (2016), (3) the ECU data parameters identified in the list submitted under
        Paragraph 4.a.ii in .CSV and .DAT file formats, (4) a Flat File of each
        dynamometer test that includes vehicle identification information, the
        VIN, a test identification number and average emissions results per phases
        (bags) and weighted, as listed in Attachment E, (5) documentation of the
        specific hardware used in the testing, (6) specification of demonstration
        method used (i.e., on-road or dynamometer test cycle) and, if EPA/CARB
        approved an alternate procedure under Paragraph 3.c, the date of the




                                 B30
         approval, (7) all demonstration test results, and (8) any relevant associated
         data.

4.a.x.   WAL Demonstration Testing. For the OBD monitoring capability testing
         required in Paragraph 2.d.i.B (NOx sensor offset), Defendants shall
         provide: (1) the ECU data parameters in the list submitted under
         Paragraph 4.a.ii in .CSV and .DAT file formats, (2) documentation of the
         specific hardware used in the testing, (3) specification of demonstration
         method used (i.e., on-road or dynamometer test cycle) and, if EPA/CARB
         approved an alternate procedure under Paragraph 3.c, the date of the
         approval, (4) all demonstration test results, and (5) any relevant associated
         data.

4.a.xi. J1 Testing. For Production Vehicle Evaluation § 1968.2(j)(1) testing
        conducted under Paragraph 2.d.ii.A: (1) a written report of the problem(s)
        identified and proposed corrective action (if any) to remedy the problem(s)
        consistent with 13 C.C.R. § 1968.2(j)(1.5.1) (2016), and (2) a report of the
        results and the test log file, consistent with 13 C.C.R. § 1968.2(j)(1.5.2)
        (2016).

4.a.xii. J2 Testing. For Production Vehicle Evaluation § 1968.2(j)(2) testing
         conducted under Paragraph 2.d.ii.B: (1) a written description of the results
         of all testing conducted pursuant to section 13 C.C.R. § 1968.2(j)(2)
         (2016), including the method used to induce a malfunction in each
         diagnostic, the MIL illumination status, and the confirmed fault code(s)
         stored, and any OBD Noncompliances, OBD concerns, or other
         nonconformities with the applicable version of 13 C.C.R. § 1968.2, or
         Noncompliance under Paragraphs 12 or 13 of the California Consent
         Decree, and (ii) a list of diagnostics that were previously demonstrated
         under Paragraph 2.d.i.

4.a.xiii. OBD Calibration Adjustments/Restorations. For all OBD demonstration
          testing pursuant to this Test Protocol, where applicable, a list of all
          calibration values adjusted and restored after conducting an OBD
          demonstration test case under Paragraph 1.d.iv.

4.a.xiv. DEF Quality Testing. For the DEF dilution inducement data specified in
         Paragraphs 2.d.iii.A and 2.d.iii.B, Defendants shall provide the results in
         a Flat File for the parameters listed in Attachment E (“DEF Dilution
         Inducement Strategy Parameters”) and any relevant associated data.

4.a.xv. Additional Tampering and Inducement Demonstrations. For the DEF
        level and tampering inducement demonstrations required in Paragraphs
        2.d.iii.A and 2.d.iii.B, Defendants shall provide documentation that
        includes the following information: (1) the specific hardware used in the
        inducement demonstrations, (2) the test procedure used for the
        demonstrations, and (3) the actual inducement test results.




                                  B31
4.a.xvi. Test Vehicle Repairs. Any records related to any repairs of any Test
         Vehicle or Secondary Vehicle pursuant to Paragraphs 1.b or 1.c.iv of this
         Test Protocol. Records prior to Defendants’ acquisition of the vehicle in
         accordance with Paragraph 1.a may be drawn from internal Defendants’
         systems and databases pursuant to Paragraph 1.b.iv.

4.a.xvii. Test Vehicle Malfunctions. Any records related to any Malfunction or
          exceedance of the Emission Standard of any Test Vehicle or Secondary
          Vehicle, and to the determination of the reason for the Malfunction
          pursuant to Paragraph 1.c of this Test Protocol. This excludes
          malfunctions implanted or exceedance of the Emission Standard as part
          of an OBD demonstration pursuant to Paragraphs 2.d.i or 2.d.iii, or a
          malfunction implanted as part of a PVE test under Paragraph 2.d.ii.

4.a.xviii.Laboratory QA/QC Reports. The QA/QC report(s) for any dynamometer
          laboratory conducting testing pursuant to this Test Protocol that covers
          the relevant period of dynamometer testing shall be maintained and
          furnished in accordance with Paragraph 82 of this Consent Decree, and
          shall constitute part of the administrative record of this case, pursuant to
          Paragraph 76 of this Consent Decree.

4.a.xix. Emission Modification Category 3 and OBD Cluster 2. For Emission
         Modification Category 3 and OBD Cluster 2, Defendants may use
         MY 2020 OM651 Sprinter development vehicles to perform emission
         testing, IRAF determination, OBD IRAF determination, and OBD
         demonstration testing (except as provided in described in Paragraphs
         2.d.i.D and 2.d.iii). If Defendant does so, EPA and CARB shall review
         such materials as submitted pursuant to the MY 2020 OM651 Sprinter
         certification process, and those materials shall not be included in the
         Emission Modification Proposal Report. Rather, Defendants shall
         maintain and furnish records regarding these vehicles, including those
         related to maintenance, repairs, and Malfunctions, in accordance with
         Paragraph 82 of this Consent Decree. For OBD Cluster 2 testing
         described in Paragraphs 2.d.i.D, 2.d.iii, 2.e.ii, and 2.e.iii, Defendants
         shall provide all OBD records required pursuant to those Paragraphs
         along with any additional OBD records required after EPA/CARB
         review of the OBD Interim Report in the Emission Modification
         Proposal Report. If the MY 2020 OM651 Sprinter is not certified and its
         OBD System is not approved by EPA/CARB, Defendants shall provide
         for Emission Modification Category 3 and OBD Cluster 2, all records for
         Emission Modification Category 3 EPTV and the OBD Cluster 2 OBD
         Demonstration Vehicle that are required for Emission Modification
         Category 10 and OBD Cluster 5 under this Test Protocol, except that
         Defendants shall not be required to provide records pursuant to
         Paragraph 2.d.iii.B. All materials described in this Paragraph, whether
         submitted or held by Defendants pursuant to the MY 2020 OM651
         Sprinter certification process, or submitted as part of the Emission




                                  B32
                     Modification Proposal Report, shall constitute part of the administrative
                     record of this case, pursuant to Paragraph 76 of this Consent Decree.

5.   EPA and CARB Review and Approval of Emission Modification Proposal Report

     5.a.   Agency Review of Testing Data. EPA and CARB shall review the Emission
            Modification Proposal Report to determine whether the proposed Emission
            Modification presents an approvable Emission Modification Configuration
            (after approval known as the “Approved Emission Modification” or “AEM”),
            according to the following criteria and timeline.

            5.a.i.   Process for Review and Approval. EPA/CARB shall have 45 Days,
                     beginning at 12:01 am Eastern Time on the first Business Day after
                     receipt of the Emission Modification Proposal Report, to approve or
                     disapprove the proposed Emission Modification Configuration based on
                     (1) failure to meet the Emission Standard, Emission Standard First
                     Threshold or Emission Standard Upper Threshold during a test
                     conducted in accordance with Paragraph 2.b.i of this Test Protocol, 40
                     C.F.R. Part 86, Subpart B, and 40 C.F.R. Part 1066, as applicable, (2)
                     performance consistent with the existence of a Defeat Device, (3)
                     performance consistent with the existence of an undisclosed AECD, (4)
                     failure to meet the OBD requirements in Paragraph 2.d.i, 2.d.ii, 2.e, 2.f,
                     and 3.c of this Test Protocol, or (5) failure to submit a complete
                     Emission Modification Proposal Report. EPA/CARB shall review any
                     proposed Emission Modification Configuration according to this Test
                     Protocol, rather than according to any regulatory processes for
                     reviewing applications for Certificates of Conformity, Executive Orders,
                     or administrative recalls. If EPA/CARB approve a proposed Emission
                     Modification Configuration that meets the Emission Standard First
                     Threshold or Emission Standard Upper Threshold, then where this
                     Consent Decree, Test Protocol and other Appendices and Attachments
                     use the term, “Emission Standard,” that term shall be replaced with
                     Emission Standard First Threshold or Emission Standard Upper
                     Threshold, as relevant for the AEM for that Emission Modification
                     Category.

                     5.a.i.A. Approval. If EPA/CARB approve a proposed Emission
                              Modification Configuration in accordance with the requirements
                              of this Test Protocol, each Agency shall timely notify
                              Defendants by letter titled: “Notice of Approval of Emission
                              Modification Configuration: [corresponding Emission
                              Modification Category, Model(s), MY(s)],” after which
                              Defendants shall then implement the AEM in accordance with
                              Appendix A of the Consent Decree.

                     5.a.i.B. Approval Upon Specified Conditions. If EPA/CARB approve a
                              proposed Emission Modification Configuration upon specified




                                             B33
       conditions, each Agency shall timely notify Defendants by letter
       titled: “[Notice of Approval of Emission Modification
       Configuration Upon Conditions]: [corresponding Emission
       Modification Category, Model(s), MY(s)],” after which
       Defendants shall take all actions required to implement the
       modified AEM in accordance with Appendix A of the Consent
       Decree, subject to Defendants’ right to dispute the conditions
       specified under Section XI (Dispute Resolution).

5.a.i.C. Approval In Part. If EPA/CARB approve part of a proposed
         Emission Modification Configuration and disapprove the
         remainder, each Agency shall timely notify Defendants by letter
         titled: “[Notice of Partial Approval/Partial Disapproval of
         Emission Modification Configuration]: [corresponding Emission
         Modification Category, Model(s), MY(s)],” after which
         Defendants shall take all actions required to implement the AEM
         in accordance with Appendix A of the Consent Decree that are
         technically severable from any disapproved portions, subject to
         Defendants’ right to dispute the agencies’ decision under Section
         XI (Dispute Resolution). EPA and CARB shall identify each
         specific basis for disapproval in writing. Within 45 Days, or such
         other time as the parties agree to in writing, of receipt of
         EPA/CARB’s written identification of the specific bases for the
         disapproval, Defendants may submit one revised proposed
         Emission Modification Configuration that must resolve all of
         EPA/CARB’s bases for disapproval. EPA/CARB shall either
         approve or disapprove each complete revision within 45 Days of
         receipt of the revised proposed Emission Modification
         Configuration. If a resubmitted Submission is disapproved, in
         whole or in part, EPA/CARB may again require Defendants to
         correct any deficiencies in accordance with Paragraph 5.a.i.B,
         5.a.i.C or Paragraph 5.a.i.D; or EPA/CARB may
         itself/themselves correct any deficiencies, and Defendants shall
         implement the Submission as modified by EPA/CARB, subject
         to Defendants’ right to invoke dispute resolution and the right of
         EPA/CARB to seek stipulated penalties. EPA/CARB shall then
         issue either a “Final Notice of Disapproval of Remainder of
         Proposed Emission Modification Configuration: [corresponding
         Emission Modification Category, Model(s), MY(s)],” that
         identifies the specific bases for the disapproval, or a “Notice of
         Approval of Remainder of Emission Modification Configuration:
         [corresponding Emission Modification Category, Model(s),
         MY(s)].” If EPA/CARB issue a Final Notice of Disapproval of
         Remainder, Defendants may invoke dispute resolution under
         Section XI (Dispute Resolution) of the Consent Decree.




                         B34
              5.a.i.D. Disapproval. If EPA/CARB disapprove in whole a proposed
                       Emission Modification Configuration in accordance with the
                       requirements of this Test Protocol, EPA/CARB shall timely
                       notify Defendants by letter titled: “Notice of Disapproval of
                       Proposed Emission Modification Configuration: [corresponding
                       Emission Modification Category, Model(s), MY(s)],” that
                       identifies each specific basis for disapproval. Within 45 Days, or
                       such other time as the parties agree to in writing, of receipt of
                       EPA/CARB’s letter(s), Defendants may submit one revised
                       proposed Emission Modification Configuration that must resolve
                       all of EPA/CARB’s bases for disapproval. EPA/CARB shall
                       either approve or disapprove such revision within 45 Days of
                       receipt of the revised proposed Emission Modification
                       Configuration. If a resubmitted Submission is disapproved, in
                       whole or in part, EPA/CARB may again require Defendants to
                       correct any deficiencies in accordance with this Paragraph
                       5.a.i.D or Paragraph 5.a.i.C; or EPA/CARB may
                       itself/themselves correct any deficiencies, and Defendants shall
                       implement the Submission as modified by EPA/CARB, subject
                       to Defendants’ right to invoke dispute resolution and the right of
                       EPA/CARB to seek stipulated penalties. EPA/CARB shall then
                       issue either a “Final Notice of Disapproval of Proposed Emission
                       Modification Configuration: [corresponding Emission
                       Modification Category, Model(s), MY(s)],” that identifies the
                       specific bases for the disapproval, or a “Notice of Approval of
                       Emission Modification Configuration: [corresponding Emission
                       Modification Category, Model(s), MY(s)].” If EPA/CARB issue
                       a Final Notice of Disapproval, Defendants may invoke dispute
                       resolution under Section XI (Dispute Resolution) of the Consent
                       Decree.

       5.a.i.E. Failure to Make a Determination. If EPA/CARB, as applicable, fail to
                make a determination on a proposed Emission Modification
                Configuration within 45 Days of receipt of the Assessment Report (as of
                12:01 am Eastern Time on the 46th Day after receipt of the Assessment
                Report), Defendants may, at their discretion, consider the proposed
                Emission Modification Configuration to be disapproved in accordance
                with Paragraph 5.a.i.D and may invoke dispute resolution under Section
                XI (Dispute Resolution) of the Consent Decree.

5.b.   Confirmation Testing. Prior to approval of the proposed Emission Modification
       Configuration under Paragraph 5.a above, EPA/CARB reserve the right to
       conduct emission tests and PEMS tests pursuant to 2.b.i and 2.b.ii, OBD tests
       pursuant to Paragraphs 2.d and 2.e, and other special tests. EPA/CARB shall
       request, and Defendants shall provide no earlier than the date of submission of
       the Emission Modification Proposal Report, no more than one Test Vehicle
       from each Emission Modification Category and OBD Cluster, with the




                                       B35
exception of Emission Modification Category 9, for which Defendants shall
provide both EPA and CARB a Test Vehicle. Along with any such request, if
applicable, EPA/CARB shall furnish parameter or other forms EPA/CARB
need to conduct testing. The prior sentence shall not preclude EPA/CARB
from requesting additional information during confirmation testing. When
Defendants provide such a Test Vehicle, the readiness bits on the Test Vehicle
shall be set to complete, and Defendants shall promptly submit any parameter
or other forms requested by EPA/CARB. Confirmation testing may be the basis
for approval or disapproval of a proposed Emission Modification under the
criteria of Paragraph 5.a.i, except that approval or disapproval based on special
cycle or PEMS tests may only occur under 5.a.i(2) or 5.a.i(3). If requested by
EPA and/or CARB, Defendants shall provide EPA and/or CARB with all
equipment and software necessary to duplicate the testing required under this
Test Protocol.




                                B36
       Attachment A      Emission Plus Test Vehicles and OBD Demonstration Vehicles

Table 1. Emission Plus Test Vehicles

                                                  Minimum
                                                                ATS Mileage After Aging
  Emission                                         Vehicle
                          Model,       Median                     and Stabilization, Per
 Modification   Engine                            Mileage at
                           MY          Mileage                  Paragraph 1.e for Emission
  Category                                         Start of
                                                                   and PEMS Testing
                                                   Testing
                                                   At least
                          Sprinter,    81,900
                                                   76,900             120,000 miles
                          MY 13         miles
                                                    miles
                                                   At least
                          Sprinter,    51,400
                                                   46,400             120,000 miles
  Emission                MY 14         miles
                                                    miles
 Modification   OM642
                                                   At least
 Category 1               Sprinter,    36,300
                                                   31,300             120,000 miles
                          MY 15         miles
                                                    miles
                                                   At least
                          Sprinter,    25,500
                                                   20,500             120,000 miles
                           MY16         miles
                                                    miles
  Emission
 Modification   OM642           N/A; EPTV for Emission Modification Category 1 tested
 Category 2
                                                    At least
                          Sprinter     93,600
                                                    88,600            150,000 miles
                          MY 14         miles
                                                     miles
  Emission                                          At least
                          Sprinter,    67,800
 Modification   OM651                               62,800            150,000 miles
                          MY 15         miles
 Category 3                                          miles
                                                    At least
                          Sprinter,    42,100
                                                    37,100            150,000 miles
                           MY16         miles
                                                     miles
                                                    At least
                          GL350,       81,700                    At least 50,000 and up to
                                                    76,700
                          MY 13         miles                          120,000 miles
                                                     miles
                                                    At least
                          GL350,       68,500                    At least 51,500 and up to
                                                    63,500
  Emission                MY 14         miles                         120,000 miles
                                                     miles
 Modification   OM642
                                                    At least
 Category 4               GL350,       55,000                    At least 65,000 and up to
                                                    50,000
                          MY 15         miles                          120,000 miles
                                                     miles
                                                    At least
                          GL350,       40,700                    At least 79,300 and up to
                                                    35,700
                          MY 16         miles                          120,000 miles
                                                     miles




                                            B37
                                             Minimum
                                                          ATS Mileage After Aging
 Emission                                     Vehicle
                        Model,    Median                    and Stabilization, Per
Modification   Engine                        Mileage at
                         MY       Mileage                 Paragraph 1.e for Emission
 Category                                     Start of
                                                             and PEMS Testing
                                              Testing
                                              At least
                        ML320,    120,400                 At least 50,000 and up to
                                              115,400
                        MY 09      miles                        120,000 miles
                                                miles
 Emission                                     At least
                        ML350,    110,900                 At least 50,000 and up to
Modification   OM642                          105,900
                        MY 10      miles                        120,000 miles
Category 5                                      miles
                                              At least
                        ML350,    97,600                  At least 50,000 and up to
                                               92,600
                        MY 11      miles                        120,000 miles
                                                miles
                                              At least
                        S350,     77,900                  At least 50,000 and up to
                                               72,900
 Emission               MY 12      miles                        120,000 miles
                                                miles
Modification   OM642
                                              At least
Category 6              S350,     62,400                  At least 57,600 and up to
                                               57,400
                        MY 13      miles                        120,000 miles
                                                miles
 Emission                                     At least
                        E350,     65,200                  At least 54,800 and up to
Modification   OM642                           60,200
                        MY 13      miles                        120,000 miles
Category 7                                      miles
                                              At least
                        E350,     91,100                  At least 50,000 and up to
                                               86,100
 Emission               MY 11      miles                        120,000 miles
                                                miles
Modification   OM642
                                              At least
Category 8              E350,     78,900                  At least 50,000 and up to
                                               73,900
                        MY 12      miles                        120,000 miles
                                                miles
                                              At least
                        GLK250,   69,400                  At least 50,600 and up to
                                              64,400
                         MY 13     miles                        120,000 miles
                                               miles
 Emission                                     At least
                        GLK250,   60,700                  At least 59,300 and up to
Modification   OM651                          55,700
                         MY 14     miles                        120,000 miles
Category 9                                     miles
                                              At least
                        GLK250,   46,800                  At least 73,200 and up to
                                              41,800
                         MY 15     miles                        120,000 miles
                                               miles
 Emission                                     At least
                        GLE300,   38,700
Modification   OM651                          33,700            150,000 miles
                         MY 16     miles
Category 10                                    miles
 Emission                                     At least
                        ML250,    52,000                  At least 68,000 and up to
Modification   OM651                          47,000
                        MY 15      miles                        120,000 miles
Category 11                                    miles




                                       B38
                                            Minimum
                                                         ATS Mileage After Aging
 Emission                                    Vehicle
                        Model,   Median                    and Stabilization, Per
Modification   Engine                       Mileage at
                         MY      Mileage                 Paragraph 1.e for Emission
 Category                                    Start of
                                                            and PEMS Testing
                                             Testing
                        E250                 At least
                                 60,300                  At least 59,700 and up to
                        (4x4),               55,300
                                  miles                        120,000 miles
                        MY 14                 miles
 Emission               E250                 At least
                                 44,500                  At least 75,500 and up to
Modification   OM651    (4x4),               39,500
                                  miles                        120,000 miles
Category 12             MY 15                 miles
                        E250                 At least
                                 36,800                  At least 83,200 and up to
                        (4x4),               31,800
                                  miles                        120,000 miles
                        MY 16                 miles




                                      B39
Table 2. OBD Demonstration Vehicles

   OBD        Emission Modification                               ATS Mileage After
                                         Engine   Model, MY
  Cluster           Category                                    Aging, Per Paragraph 1.e
              Emission Modification                N/A; EPTV for Emission Modification
     1                                   OM642
               Categories 1 and 2                            Category 1 tested
              Emission Modification               Sprinter, MY
     2                                   OM651                        150,000 miles
                   Category 3                         14-16
              Emission Modification               GL350, MY
     3                                   OM642                        120,000 miles
               Categories 4 and 6                     13-16
                                                    ML320,
              Emission Modification                  MY09
     4                                   OM642                        120,000 miles
              Categories 5, 7 and 8               ML350, MY
                                                      10-11


              Emission Modification               GLK250, MY
     5                                   OM651                       120,000 miles
              Categories 9, 10, 11, 12               13-15




                                           B40
                             Attachment B     Sample Signal Data
Description                 Signal Name                     Minimum Data
                                                            Rate
Vehicle Speed
Engine Speed
Transmission Gear
Diesel Injection Quantity
Pilot 1 Injection
Proportion
Pilot 2 Injection
Proportion
Main Injection
Proportion
Close Post Injection
Proportion
Far Post Injection
Proportion
Pilot 1 Injection Timing


Pilot 2 Injection Timing


Main Injection Timing


Close Post Injection
Timing in normal mode
Close Post Injection
Timing in RGN/CldStart
mode
Far Post Injection
Timing
Engine Operating States /
Mode
(EGTM, ColdStart,
Normal, etc.)
Estimated Exhaust Mass
Flow after turbine




                                            B41
Description              Signal Name         Minimum Data
                                             Rate
Coolant Temperature
Coolant Temperature
Ambient Temperature


Intake Temperature


Ambient Pressure
Intake Air Flow (MAF)
Post CAC Pressure
Post CAC Temperature
SCR Dosing Release
Conditions
SCR Dosing State
SCRFFC Dosing Mode
SCRFFC Dosing Mode
Bits
SCRFFC Dosing Mode
Bit 1 information
SCRFFC Dosing Mode
Bit 7 information
SCRFFC Dosing Mode
Bit 12 information
SCRFFC Dosing Mode
Bit 13 information
SCRFFC Dosing Mode
Bit 14 information
SCRFFC Bit 12
Temperature Thresholds
SCRFFC Bit 13
Integrator Value




                                       B42
Description                Signal Name         Minimum Data
                                               Rate
SCR Estimated
NO2:NOx Ratio
SCR Upstream NOx
Sensor Concentration
SCR Downstream NOx
Sensor Concentration
SCR Upstream
Temperature
SCR Downstream
Temperature
DPF Soot Load
SCR Dosing
Modification by OBD
SCR Feed Forward
Dosing Estimate
SCR Target NH3 Fill
Level
SCR Estimated NH3 Fill
Level
SCR Alternate PreCtl
Target Efficiency
SCR Estimated
Conversion Efficiency
SCR Fill Level
Adjustment (Heat Flux
Integrator)
Temporarily added NH3
dosing quantity based on
Heat Flux Integral
SCR Fill Level
Adjustment based on
Heat Flux Integral
SCR Dosing Adjustment
Applied by Load
Governor




                                         B43
Description               Signal Name         Minimum Data
                                              Rate
SCR total dosing amount
request
SCR total dosing amount
SCR Adaptation State
NOEA State
Normalized ATS
Performance
Start of Injection
Adjustment by
PM/CO2/NOx Tradeoff
Strategy
Start of Injection
Adjustment by Engine
temperature in normal
mode
Start of Injection
Adjustment by Engine
temperature in CldStrt
mode
Start of Injection
Adjustment for Post
CAC temperature in
normal mode
Start of Injection
Adjustment for Post
CAC temperature in
CldStrt mode
Start of Injection
Adjustment for
stabilization by engine
temperature and time
after start
Commanded EGR
Adjustment to EGR by
PM/CO2/NOx Tradeoff
Strategy




                                        B44
Description               Signal Name         Minimum Data
                                              Rate
Adjustment to EGR by
Cold/Hot Engine
Operation normal mode
Adjustment to EGR by
Cold Engine Operation
CldStrt mode
Adjustment to EGR by
Post CAC temperature in
Normal Mode
Adjustment to EGR by
Post CAC temperature in
CldStrt Mode
EGR Cooler Bypass
Status
Air path adaption state
Idle
Air path adaption state
Load 1
Air path adaption state
Load 2
Normalized Intake
Temperature
DOC inlet temperature
DPF inlet temperature
Enhanced DOC
temperature
Air Mass Setpoint

Air Mass Setpoint
correction by coolant
temperature in CldStrt
Mode
Air Mass Setpoint
correction by Post CAC
temperature in CldStrt
Mode




                                        B45
Description                 Signal Name         Minimum Data
                                                Rate
Close post correction by
coolant temperature in
CldStrt Mode
Close post correction by
post CAC temperature in
CldStrt Mode
IGR target taking after
taking into consideration
high altitude base map
interpolation
IGR target correction for
high altitude operation
IGR target taking after
taking into consideration
high altitude base map
interpolation
IGR target correction for
high altitude operation
Surge prevention is
active/transient
Surge prevention is
active/highly transient
Actuator Turbocharger
HP
Actuator Turbocharger
LP
Actuator EGR-Valve
Actuator Throttle-Valve
Derating engine torque
limitation based on oil
temperature
Derating engine torque
limitation based on
coolant temperature
EGR setpoint limitation
by Lambda Min / Surge
Protection




                                          B46
Description                  Signal Name         Minimum Data
                                                 Rate
EGR Cooler bypass
reason
Base IGR set point
normal mode
Base EGR set point
CldStrt mode
Final IGR/EGR set point
before IGR to EGR
calculation and limitation
Base rail pressure set
point Normal mode
Base rail pressure set
point CldStrt mode
Rail Pressure
Rail pressure set point
Swirl valve position
Base Swirl valve set
point Normal mode
Final corrected Swirl
valve set point Normal
mode
Base Swirl valve set
point CldStrt mode
Final corrected Swirl
valve set point CldStrt
mode
Boost pressure target
Boost pressure target
before limitation
Base Start of injection
timing Normal mode
Base Start of injection
timing CldStrt mode
Base Pilot 2 injection
quantity Normal mode




                                           B47
Description                 Signal Name         Minimum Data
                                                Rate
Base Pilot 2 injection
quantity CldStrt mode
Base Pilot 1 injection
quantity Normal mode
Base Pilot 1 injection
quantity CldStrt mode
Engine State
SCR Temperature
average
Aging DOC factor
Aging DPF factor
Aging SCR factor
DOC aging factor for HC
oxidation
DPF aging factor for HC
oxidation
DPF aging factor for
NO2 generation
SCR catalyst aging factor
Exhaust gas flow volume
scaled
DPF pressure difference
scaled
DPF pressure difference
DPF inlet pressure
Exhaust gas flow volume
Expected difference
pressure
Status flag DPF
regeneration
Continuous simulated
Soot mass
Distance since last
regeneration




                                          B48
Description               Signal Name         Minimum Data
                                              Rate
Fuel consumed since the
last DPF change
DPF backpressure curve
without soot (DPF_Mon
Parameter A)
DPF backpressure curve
without soot (DPF_Mon
Parameter B)
DPF Surface
Temperature
DPF Simulation active
EGR delayed activation
in overrun for NOx
sensor monitor
Status NOx-Sensor SCR
upstream
Status NOx-Sensor SCR
downstream
NOx-Sensor SCR
upstream massflow
NOx-Sensor SCR
upstream Concentration
for Dosing Control
NOx-Sensor SCR
downstream massflow
Estimated NOx
Downstream Emission
Calculated SCR
efficiency based on NOx
sensors
Stoichiometric Factor
NH3 to NOx
Maximum possible NH3
Load




                                        B49
Description                Signal Name         Minimum Data
                                               Rate
Maximum possible NH3
Dosing amount limited
by hydrolysis
Inhibit FID for Adaption
(OBD failure concerned)
Load ratio of NH3-Load
of SCR Catalyst
Factor for PM/CO2/NOx
Tradeoff Strategy based
on SCR Cat Temp and
DPF condition value
Factor for PM/CO2/NOx
Tradeoff Strategy based
on DOC inlet Temp an
DOC aging
DPF condition Value for
PM/CO2/NOx Tradeoff
Strategy
State of Fast Adaption
Vehicle Odometer start
Fast Adaption
Counter of Fast Adaption
Status if
DiffPreCtlfstAdap is in
range
Inhibit of Fast Adaption
Target NOx mass flow in
Fast Adaption
Target Conversion
Efficiency in Fast
Adaption
SCR Adaption factor
NOx mass threshold for
conditioning before
adaption




                                         B50
Description                  Signal Name         Minimum Data
                                                 Rate
Status change Adaption
factor in Adaption State5
Global release mask for
Adaption
Adaption factor in PreCtl
Mode
Optimal Adaption factor
Ratio Adaption factor
Optimal Adaption factor
per driving cycle
Adaption - Max limit
funnel
Adaption - weighting
factor
NOx mass for calculation
of optimal Adaption
factor
State release of optimal
Adaption factor
State reset of Fast
Adaption
State reset of optimal
Adaption factor
State mask reset of Fast
Adaption
Output values Fast
Adaption
State Refill signal freeze
active
Release of Adaption
Request mask of Fast
Adaption
Flag for stop of
conditioning by
efficiency monitoring




                                           B51
Description        Signal Name         Minimum Data
                                       Rate
Vehicle odometer
Fault memory
information




                                 B52
                            Attachment C        Special Cycles

Special Cycle A – Cold

Prep and soak for FTP per federal regulations and Test Protocol Paragraph 2.a.ii.
Perform an FTP Phase 1 (505 s), immediately followed by six repetitions of FTP Phase 2
(869 s).

There shall be no engine restarts during the test, though there is a 20 second idle
between each bag. Sampling: One bag should be sampled for each phase of the test,
for a total of seven bags.

Tests shall be run in a 4-wheel drive chassis dynamometer with engine hood closed.

Special Cycle A – Hot

Defendants shall use a vehicle-speed proportional fan for this test.

Perform a US06, followed by another US06. Without an engine restart, perform the FTP
Phase 1 (505 s), immediately followed by six repetitions of FTP Phase 2 (869 s).

There shall be no engine restarts during the test, though there is a 20 second idle
between each bag. Sampling: One bag should be sampled for each phase of the FTP
Phase 1 and FTP Phase 2, for a total of seven bags.

Tests shall be run in a 4-wheel drive chassis dynamometer with engine hood closed.
For EMC 3, Defendants shall conduct a modified US06 emissions test in accordance
with 13 C.C.R. § 1961.2(a)(7)(C) SFTP NMOG+NOx and CO Exhaust Emission
Standards for Medium-Duty Vehicles during the US06 portion of this Special Cycle
A.




                                          B53
                               Attachment D       PEMS Routes

                               COMBINED TEST ROUTE
                              (Freeway and Uphill/Downhill)

OUT-bound




Summary: 44.7 mi (1 hour, 7 min)
Route Parsing
(A0, Drive from engine -on location to start of route)
A1, Freeway, ARB to Ontario intersection of East 4 th and Vineyard Avenue(~27.7 miles)
A2, Uphill, East 4 th and Vineyard Avenue to Mount Baldy, Fire Department) (~17 miles)
B1, Downhill, Mount Baldy, Fire Department to East 4 th and Vineyard Avenue(~17.9miles)
B2, Freeway, East 4th and Vineyard Avenue to ARB (~28.5 miles)

Depart 9528 Telstar Ave, El Monte CA 91731
Head east on Telstar Ave toward Fletcher Ave
0.4 mi         Turn right onto Flair Dr
0.2 mi         Turn right to merge onto I-10 E
26.2 mi        Take exit 54 for Vineyard Ave
               Use the left 2 lanes to turn left onto N Vineyard Ave
               Head north on N Vineyard Ave toward E Harvard Privado
4.2 mi         Use the left 2 lanes to turn left onto E Foothill Blvd
5.1 mi         Turn right onto Monte Vista Ave
2.8 mi         Continue onto Padua Ave
7.2 mi         Turn right onto Mt Baldy Rd
Total Distance 44.7 mi




                                            B54
COMBINED TEST ROUTE (CONTINUED)

IN-Bound




Summary: 46.1 mi (61 min)

Depart 6736 Mount Baldy Road, Mount Baldy, CA 91759
Head west on Mt Baldy Rd toward Central Ave
7.2 mi       Turn left onto Padua Ave
1.8 mi       Continue onto Monte Vista Ave
2.8 mi       Turn left onto Palo Verde St
344 ft       Use the left 2 lanes to turn left to merge onto I-10 E toward San Bernardino
             Head northeast on I-10 E
5.0 mi       Take exit 54 for Vineyard Ave
0.2 mi       Use the left 2 lanes to turn left onto N Vineyard Ave
             Destination will be on the left
             1101-1119 N Vineyard Ave, Ontario CA 91764
0.5 mi       Get on I-10 W
26.5 mi      Follow I-10 W to Temple City Blvd in Rosemead. Take exit 27 from I-10 W
1.2 mi       Take Loftus Dr to Telstar Ave in El Monte

Total Distance
46.1 mi




                                             B55
                    URBAN/DOWNTOWN LOS ANGELES ROUTE




Summary: 16.6 miles (61 minutes)
Depart 3000 S Hoover St, Los Angeles, CA 90007
Head south on S Hoover St
                                                         Use the second turn lane from the left
0.5mi Turn RIGHT on W Jefferson Blvd             0.3mi
                                                         to turn LEFT onto N. Grand Ave.
                                                         Turn RIGHT onto the CA-110/I-110
0.4mi Turn LEFT on S. Vermont Ave.               276ft
                                                         fwy ramp
                                                         Keep RIGHT at the fork and follow
0.5mi Turn RIGHT on W. Exposition Blvd.          82ft
                                                         the signs for CA-110/I-110
                                                         Keep LEFT at the second fork and
1.0mi Turn RIGHT on S. Western Ave.              0.2mi   follow the sign for I-110 South - San
                                                         Pedro
                                                         Merge LEFT onto the I-110 South -
2.4mi Turn RIGHT onto W. Olympic Blvd.           0.3mi
                                                         San Pedro
                                                         Continue on the CA-110 South/I-110
3.6mi Turn RIGHT onto San Julian St.             1.5mi   South towards Exposition Blvd.Take
                                                         Exit 20 B from I-110 S
446ft   Turn LEFT onto E. 11th St.               1.8mi   Take the Exposition Blvd. Exit (20B)
                                                         Use the right two lanes to slightly
361ft   Turn LEFT onto S. San Pedro St.          0.3mi   turn and continue STRAIGHT on
                                                         W. Exposition Blvd.
      Continue STRAIGHT as S. San Pedro
1.2mi St. becomes Judge John Aiso St.            0.6mi   Turn RIGHT onto S. Vermont Ave.




                                          B56
                                                        Turn RIGHT onto W. Jefferson
0.2mi Turn LEFT on E. Temple St.                0.5mi   Blvd.
                                                        850 W Jefferson Blvd, Los Angeles,
0.3mi Turn RIGHT onto N. Broadway               0.4mi
                                                        CA 90007
      Turn LEFT onto W. Cesar E. Chavez
0.3mi Ave.




                                          B57
                  Attachment E   Data Parameters for Flat Files

PEMS Parameters

VEHICLE_ID
VIN
TEST_ID
VEH_DESC
MODEL_YEAR
ENGINE_FAMILY
VEHICLE CATEGORY (1-12)
OBD GROUP (1-5)
BASELINE_FINAL_CONFIGURATION (B/F)
ROUTE
ROUTE_SEGMENT (A0,A1,A2,B1,B2,DT)
START_DATE
START_TIME
START_ODOMETER
GRAMS_PER_MILE_HC
GRAMS_PER_MILE_CO
GRAMS_PER_MILE_NO
GRAMS_PER_MILE_NO2
GRAMS_PER_MILE_CO2
VOL_MPG
DISTANCE
REGEN_EVENT
COMMENTS




                                    B58
Dynamometer Parameters

VEHICLE_ID
VIN
TEST_ID
TEST_TYPE
PHASE_NUMBER/BAG_NUMBER
VEH_DESC
MODEL_YEAR
ENGINE_FAMILY
VEHICLE CATEGORY (1-12)
OBD GROUP (1-5)
BASELINE_FINAL_CONFIGURATION (B/F)
FUEL_TYPE
LOCATION
FACILITY
CELL_TEMP_SET_PT
ALTITUDE_SET_PT
HUM_SET_PT
START_DATE
START_TIME
START_ODOMETER
GRAMS_PER_MILE_THC
GRAMS_PER_MILE_CO
GRAMS_PER_MILE_NOX
GRAMS_PER_MILE_CO2
GRAMS_PER_MILE_NMHC
GRAMS_PER_MILE_CH4
GRAMS_PER_MILE_NMOG+NOX
GRAMS_PER_MILE_N2O
VOL_MPG
DISTANCE
GRAMS_PER_MILE_WT_THC
GRAMS_PER_MILE_WT_CO
GRAMS_PER_MILE_WT_NOX
GRAMS_PER_MILE_WT_CO2
GRAMS_PER_MILE_WT_NMHC
GRAMS_PER_MILE_WT_CH4
GRAMS_PER_MILE_WT_NMOG+NOX
GRAMS_PER_MILE_WT_N2O
WT_VOL_MPG
LAB_QC_STATUS
REGEN_EVENT
COMMENTS




                                B59
DEF Dilution Inducement Strategy Parameters
VEHICLE_ID
VIN
TEST_ID
TEST_TYPE
PHASE_NUMBER/BAG_NUMBER
VEH_DESC
MODEL_YEAR
ENGINE_FAMILY
VEHICLE CATEGORY (1-12)
OBD GROUP (1-5)
BASELINE_FINAL_CONFIGURATION (B/F)
FUEL_TYPE
LOCATION
FACILITY
CELL_TEMP_SET_PT
ALTITUDE_SET_PT
HUM_SET_PT
START_DATE
START_TIME
START_ODOMETER
GRAMS_PER_MILE_THC
GRAMS_PER_MILE_CO
GRAMS_PER_MILE_NOX
GRAMS_PER_MILE_CO2
GRAMS_PER_MILE_NMHC
GRAMS_PER_MILE_CH4
GRAMS_PER_MILE_NMOG+NOX
GRAMS_PER_MILE_N2O
VOL_MPG
DISTANCE
GRAMS_PER_MILE_WT_THC
GRAMS_PER_MILE_WT_CO
GRAMS_PER_MILE_WT_NOX
GRAMS_PER_MILE_WT_CO2
GRAMS_PER_MILE_WT_NMHC
GRAMS_PER_MILE_WT_CH4
GRAMS_PER_MILE_WT_NMOG+NOX
LAB_QC_STATUS
REGEN_EVENT
DEF DILUTION (%)
INDUCEMENT DETECTION (WITHIN 1 Hour)
FINAL INDUCEMENT START TIME
COMMENTS




                                        B60
                                              Attachment F      Testing: Overview

                                A) HWFET for warm-up followed by coast down – HWFET with DPF Regeneration (EPTV2
                                only) – FTP 72 Prep Cycle as preconditioning
FTP75 – HWFET – US06            B) FTP 75 – HWFET, HWFET – US06, US06 – FTP 72 Prep Cycle
                                C) FTP 75 – HWFET, HWFET – US06, US06 – FTP 72 Prep Cycle
                                D) FTP 75 – HWFET, HWFET – US06, US06


                                A) SC03 – 10 min. soak – SC03
SC03 (on climatic dyno)         B) SC03 – 10 min. soak – SC03
                                C) SC03 – 10 min. soak – SC03


                                      A) HWFET for warm-up followed by specific coast down for 20 °F
FTP75 20°F (on climatic dyno)
                                      B) FTP 75 @ 20 °F


                                          Cold              A) FTP72 (preconditioning)
Special Cycles [Att. C]                                     B) FTP Phase 1 (cold) – 6x FTP Phase 2
                                           Hot              C) US06 – US06 – FTP Phase 1, 6x FTP Phase 2


                                A) PEMS technical check (function & communication) – max. 30 mi on-road driving, 12-hour soak
                                B) Combined Uphill/Downhill and Highway Route (~26mi from LATC (cold) to starting point –
PEMS [Att. D]                   44.7 mile outbound – 46.1 mile inbound)
                                C) Urban/Downtown Los Angeles Route (16.6 mile, warm)




                                                             B61
                                Attachment G        NVH Protocol

        Procedure for A-to-B Noise, Vibration, and Harshness (“NVH”) Testing

1.    Purpose

      This test procedure is designed to enable DMB to conduct an evaluation of noise,
      vibration, and harshness (“NVH”) measurements for informational purposes. Because
      there is no regulatory standard relating to NVH, this test procedure is not to be used for
      purposes of vehicle certification or compliance determinations, or for any other purpose.
      Additionally, because NVH can vary across models, model years, and at different testing
      intervals, it is expected that performing the same NVH evaluation on different vehicles or
      on the same vehicle under different circumstances can produce varying results.

2.    General Measurement Conditions

      All measurements as per Section 3 shall be carried out with an unloaded vehicle. The
      vehicle is to be filled with the vehicle operator and the measuring equipment. The fuel
      tank must be full. All measurements as per Section 3 shall be carried out on a test course
      that is flat, dry, and sufficiently rough to prevent slippage. Gradients of no more than
      1.5% are permitted.

      The atmospheric air pressure must be between 910 hPa and 1050 hPa, and the ambient
      temperature must be between 0° C and 30° C. The maximum temperature difference
      between the individual measurements shall not exceed 5° C. The temperature inside the
      vehicle cabin shall be between 15 °C and 25 °C. The highest wind speed at 0.7 m above
      ground must not exceed 3 m/s.

      The tire inflation pressure must correspond to the vehicle manufacturer’s specifications
      as documented on the fuel tank cover. The tire tread depth must be greater than the valid
      minimum profile depth according to the wear indicator, and the tires must be in good
      condition. The vehicle shall have tires approved by the manufacturer for use on the
      specific vehicle, including conforming to the size, load index, and speed rating listed in
      the operator’s manual.

      A commercially available fuel as specified in the operator’s manual for the vehicle in
      question shall be used. For the baseline testing, the vehicle hardware and software shall
      correspond to the requirements of Paragraphs 1.a and 1.b of Appendix B (Test Protocol).
      All vehicle functionalities that consume power (e.g., air conditioning, including fans, and
      the radio) shall be switched off during the measurement, and the windows and sliding
      roof must be closed.

2.1   Special Measurement Conditions
       Regeneration Mode is off.
       The DPF should be regenerated through a manually triggered regeneration directly
         before the measurement. The regeneration will be completed during on-road driving.




                                              B62
         The measurement shall take place with the vehicle warmed up; that is, the vehicle
          shall have reached stabilized normal operating conditions (for example, with regard to
          coolant and oil temperatures) before the measurement.
         Measurement equipment: binaural microphone equipment complying with IEC
          616732, class 1. The system must be calibrated by an approved laboratory.
         Driver conditions: same driver, same driver seat position (back of the seat must be at
          the height of the B-pillar), same driver head position (carrying the binaural
          microphone), same interior loading and setting (same position for all seats and same
          position for any vehicle contents).
         During the measurements, the driver shall not move his head and must look straight
          forward.
         The left and right ear positions are to be recorded.
         The drive program shall be the default mode.

3.    NVH Testing Procedure

3.1   NVH with Stationary Vehicle

      Testing shall be conducted with the engine at idle speed and the transmission in position
      P.

3.2   NVH While Driving at Constant Speed

      Testing shall be conducted at a constant vehicle speed of 25 mph (using cruise control)
      and the transmission in position D. Measurement time shall not begin until more than 5
      seconds have elapsed since the vehicle has reached stable testing conditions. The
      minimum measurement time is 20 seconds.

      The measurements are executed sequentially. No disturbing background-noise is
      allowed.

4.    Realization of Measurement

      A distinction is made between the measurements from the stationary (0 mph) and
      constant driving speed measurements.

      The starting and end point of the measurement is the given by the driver with respect to
      the test track condition and the given vehicle speeds.

      For measurements from the stationary state, the vehicle must be in the drive position P
      and default transmission mode (E) at idle speed. The start-stop system, if present, has to
      be deactivated.

      For measurements with constant speed, the cruise control is set accordingly. The
      constant speed must be maintained for at least 5 seconds before the driver activates the
      measurement.




                                             B63
5.     Analysis

The results are to be determined from the collected NVH measurement records. Specifically, an
acoustic specialist will perform an analysis of each test and determine whether there are any
material differences. From the measured period of at least 20 seconds, the acoustic specialist
will locate a time interval of about 10 seconds without a noise disturbance from ambient events
(e.g., wind, traffic, erratic background noise), and then average the selected interval.

       5.1       Plausibility Check of Measurements

DMB retains the discretion to invalidate a measurement if:

                Idle speed is unstable and deviates from a specified value (e.g. raised by on-board
                 electrical system).
                Ambient events influence the NVH measurements (e.g. wind, traffic, erratic
                 background noise).
                The measurement is performed in Regeneration Mode.

       5.2       Display of Measurement Results for Comparison

At least 5 measurements will be carried out in the initial (pre-update) condition of the vehicle.
The results are to be displayed as a scatter. Two measurements are carried out in the target
(updated) condition of the vehicle and the mean value is entered in the scatter.

       5.2.1 Evaluation of results

The initial (pre-update) condition and target (updated) condition are to be considered materially
the same for purposes of the NVH evaluation if the mean value of the target (updated) state
condition is within the scatter of the results for the initial (pre-update) condition, or better.




                                                 B64
                             Attachment H       Drivability Protocol

                         Procedure for A-to-B Drivability Testing

1.    Purpose

      This test procedure is designed to enable Daimler to conduct an evaluation of the
      drivability of the tested vehicle using agility measurements for informational purposes.
      The agility measurements emulate typical driving maneuvers and are described under
      Section 3. Because there is no regulatory standard relating to drivability, this test
      procedure is not to be used for purposes of vehicle certification or compliance
      determinations, or for any other purpose. Additionally, because drivability can vary
      across models, model years, and at different testing intervals, it is expected that
      performing the same drivability evaluation on different vehicles or on the same vehicle
      under different circumstances can produce varying results.

2.    General Measurement Conditions

      All measurements as per Section 3 shall be carried out with the unloaded vehicle. The
      vehicle is to be filled with the vehicle operator and the measuring equipment. The fuel
      tank must be full. All measurements as per Section 3 shall be carried out on a test course,
      which is flat, dry, and sufficiently rough to prevent slippage. Gradients of no more than
      2% are permitted.

      The atmospheric air pressure must be between 910 hPa and 1050 hPa, and the ambient
      temperature must be between 0° C and 30° C. The maximum temperature difference
      between the measurements in initial state (A) and the update measurements in state (B)
      shall not exceed 5° C. The highest wind speed at 0.7 m above ground should not exceed
      3 m/s.

      The tire inflation pressure must correspond to the vehicle manufacturer’s specifications
      as documented on the fuel tank cover, the tire tread depth must be greater than the valid
      minimum profile depth according to the wear indicator, and the tires must be in good
      condition. A commercially available fuel in the operator’s manual for the vehicle in
      question shall be used. The cooling and transmission fluid temperatures which occur for
      normal driving shall be observed. For the baseline testing, the vehicle hardware that is
      relevant to acceleration and elasticity shall correspond to the series production
      configuration. All vehicle functionalities that consume power (e.g., air conditioning)
      shall be switched off during the measurement, and the windows and sliding roof shall be
      closed.

2.1   Special Measurement Conditions

            Regeneration Mode is off.
            The DPF should be regenerated through a manually triggered regeneration
             directly before the measurement. The regeneration will be completed during on-




                                             B65
               road driving.
              Response times when changing from brake to accelerator must be within defined
               parameters.
              Before the measurement, the vehicle must be operated with constant speed
               between 15 and 40 mph for at least 1 minute and after that be at idle speed for 10
               s.

3.     Acceleration and Elasticity

The acceleration of a vehicle is characterized by the acceleration time. This is the shortest time
required for a vehicle to change its speed. The specifications according to Sections 2 and 4 shall
be observed. The elasticity is described by the required time for acceleration at an initial speed >
0 mph. The acceleration is determined by the following measurements:

Time taken for acceleration of:

              0–30 mph (48.3 km/h)
              0–60 mph (96.6 km/h)
              0–100 mph (160.9 km/h)
              ¼ mile (402m)
              Idle rolling – 60 mph (96.6 km/h)
              30–50 mph (48.3–80.5 km/h)
              50–70 mph (80.5–112.7 km/h)

The acceleration time must be measured in both directions of the test course. A measurement is
performed in both directions. The measurements in state (A) are performed under different
environmental conditions within the ranges specified in Section 2. The measurements in the state
(B) are executed sequentially (i.e., each subsequent measurement will be performed after the
previous measurement without significant deviations in the environmental conditions).

4.     Realization of Measurement

A distinction is made between the measurements from the stationary tests (initial speed of 0
mph) and measurements with an initial speed > 0 mph.

The starting point of the measurement is the time of the accelerator pedal operation. The end
point of the measurement is when the target speed is reached (mph).

For measurements from the stationary state (initial speed = 0), the vehicle is in the drive position
D and the default transmission mode (E) at idle speed. The start-stop system, if present, has to
be deactivated. The brake pedal is actuated in this case (hold function not active). The
acceleration is started by a rapid change (< 0.5 s) from the brake pedal to the accelerator pedal.
The acceleration has to be done with maximum pedal position (no kick down). The accelerator
pedal change from 0% to 100% must take place within 300 ms.

For elasticity measurements (initial speed > 0), there are two categories which have to be




                                                B66
performed: constant speed and idle rolling. In the first category, the initial condition is a
constant speed which is implemented by means of cruise control with the respective start speed.
The constant speed must be maintained for at least 5 s before the acceleration to maximum pedal
position (no kick down). The accelerator pedal change from 0% to 100% must take place within
300 ms.

The measurement with the initial speed idle rolling is defined as follows. The vehicle is in the
drive position D and default transmission mode (E) at a standstill (v = 0 mph). The brake pedal
is released, whereby the vehicle starts rolling in gear range 1 at idle speed. After 5 s, the speed
should have reached a steady condition. The maximum pedal position is accelerated from this
condition. The accelerator pedal change from 0% to 100% must take place within 300 ms. If the
vehicle does not start to roll on its own, the rolling has to be provoked by a minimal gas surge.

In all cases, the measurement shall be performed until the target speed is reached.

4.1    Measurement from Stationary State

The following measurements are carried out from a standstill:

              0–30 mph (48.3 km/h)
              0–60 mph (96.6 km/h)
              0–100 mph (160.9 km/h)
              ¼ mile (402m)

4.2    Measurement with Initial Speed > 0 mph

The following measurements have to be performed with an initial speed > 0 mph:

              Idle rolling – 60 mph (96.6 km/h)
              30–50 mph (48.3–80.5 km/h)
              50–70 mph (80.5–112.7 km/h)

The measurement with the initial speed “idle rolling” is defined as follows. The vehicle is in the
drive position D and default transmission mode (E) at a standstill (v = 0 mph). The brake pedal
is released, whereby the vehicle starts rolling in gear range 1 at idle speed. After 5 s, the speed
should have reached a steady condition. The maximum pedal position is accelerated from this
condition. The accelerator pedal change from 0% to 100% must take place within 300 ms. If the
vehicle does not start to roll on its own, the rolling has to be provoked by a minimal gas surge.

5.     Analysis

The results are to be determined from time measurement records. The drivability evaluation will
be based on the accelerator pedal value and the vehicle speed (display head unit) value. In
addition, the following parameters (with sampling rate ≤ 20 ms) are to be measured for the
plausibility check:




                                               B67
              Brake pressure (system)
              Brake pressure (driver)
              Wheel speeds
              Gear signal
              Fuel mass
              Engine speed
              Engine oil temperature
              Coolant temperature
              Regeneration mode
              Kick down signal
              Ambient temperature

The parameters can be measured directly from the engine control unit or via the CAN by
calibration tools. Starting time is when the pedal value is greater than zero, and the end point is
the time of the required speed for the first time.

The times determined are to be rounded to 0.1 s. For the measurement “¼ mile (402m),” the
distance traveled is to be determined via the integration of the speed signal.

5.1    Plausibility Check of Measurements

       Daimler retains the discretion to invalidate a measurement if:

              General measurement conditions in Section 2 were violated.
              The measurement was not performed until the target speed was reached.
              Response time when changing from brake to accelerator is longer than 0.5 s.
              Before the measurement, the vehicle was operated with constant speed between
               15 and 40 mph for less than 1 minute and after that less than 10 s in idle speed.
              The accelerator pedal change from 0% to 100% lasts longer than 300 ms.
              The constant speed was maintained for less than 5 s before acceleration to the
               maximum pedal position.
              The acceleration was done with kick down.
              The stationary measurement was performed with a speed greater than 0 mph.
              Transmission mode was not E.
              Start-Stop system was active.
              Spinning wheels are detected.
              Idle speed is unstable and deviates from a specified value (e.g., raised by on-board
               electrical system).
              Braking torque system is greater than zero at the time of the accelerator pedal
               actuation.
              The measurement is performed in Regeneration Mode.

5.2    Display of Measurement Results for Comparison

At least 5 valid measurements are to be carried out in the initial (pre-update) condition (A) of the




                                                B68
vehicle. The results are to be displayed as a scatter. At least 2 valid measurements are to be
carried out in the target (updated) condition (B) of the vehicle and the mean value is entered in
the scatter.

5.2.1 Evaluation of results

The initial (pre-update) condition and target (updated) condition are to be considered materially
the same for purposes of the drivability evaluation if the mean value of the target (updated) state
condition is within the scatter of the results for the initial (pre-update) condition, or better.




                                                B69
                                                   Attachment I

                              Emission Modification Configuration Components

                                                       Control
                                                        Units                                     Emission
                                                                    Proposed     Emission
                                     Emission         Receiving                                 Modification      OBD
    Model   MY       Test Group                                     Hardware    Modification
                                     Standard         Proposed                                     Report        Cluster
                                                                     Update      Category
                                                      Software                                 Submission Date
                                                       Update
                                  Federal Tier 2                  NOx sensors
                                  Bin 5 LDT4                      (TT3)
                                  (ALVW >5750,       ECU, TCU,    ECU
GL320       2009   9MBXT03.0U2B                                   Copper SCR         5         August 30, 2021      4
                                  GVW >6000)         DCU
                                  CA LEV-II                       Catalyst
                                  ULEV                            DOC
                                                                  DPF
                                  Federal Tier 2                  NOx sensors
                                  Bin 5 LDT3                      (TT3)
                                  (ALVW 3751-                     ECU
ML320                                                ECU, TCU,
            2009   9MBXT03.0U2A   5750, GVW                       Copper SCR         5         August 30, 2021      4
R320                                                 DCU
                                  >6000)                          Catalyst
                                  CA LEV-II                       DOC
                                  ULEV                            DPF
                                  Federal Tier 2                  NOx sensors
                                  Bin 5 LDT4                      (TT3)
                                  (ALVW >5750,       ECU, TCU,    ECU
GL350       2010   AMBXT03.0U2B                                   Copper SCR         5         August 30, 2021      4
                                  GVW >6000)         DCU
                                  CA LEV-II                       Catalyst
                                  ULEV                            DOC
                                                                  DPF
                                  Federal Tier 2                  NOx sensors
                                  Bin 5 LDT3                      (TT3)
                                  (ALVW 3751-                     ECU
ML350                                                ECU, TCU,
            2010   AMBXT03.0U2A   5750, GVW                       Copper SCR         5         August 30, 2021      4
R350                                                 DCU
                                  >6000)                          Catalyst
                                  CA LEV-II                       DOC
                                  ULEV                            DPF




                                                       B70
                                                                 Control
                                                                  Units                                             Emission
                                                                               Proposed            Emission
                                               Emission         Receiving                                         Modification         OBD
       Model          MY       Test Group                                      Hardware           Modification
                                               Standard         Proposed                                             Report           Cluster
                                                                                Update             Category
                                                                Software                                         Submission Date
                                                                 Update
Sprinter 6-cyl.                                                             NOx sensors
(OM642), 3.88T                                                              (TT3)
and 4.53T                                   Federal HDV 40                  ECU
(Freightliner 2500,                         C.F.R. § 1816-08   ECU, TCU,    Copper SCR
Freightliner 3500,                          (8500-10000        DCU,         Catalyst
                      2010   AMBXT03.0HD1                                                              2         Prior to signature      1
Sprinter 2500 CDI,                          GVWR)              Instrument   Instrument
Sprinter 3500                               CA LEV-II          Cluster      Cluster if existing
CDI)                                        ULEV                            part number is
                                                                            9069018200 or
                                                                            9069018600
                                                                            NOx sensors
                                                                            (TT3)
                                            Federal HDV 40                  ECU
Sprinter 6-cyl.
                                            C.F.R. § 1816-08   ECU, TCU,    Copper SCR
(OM642), 5T
                                            (10001-14000       DCU,         Catalyst
(Freightliner 3500,   2010   AMBXT03.0HD2                                                              2         Prior to signature      1
                                            GVWR)              Instrument   Instrument
Sprinter 3500
                                            CA LEV-II          Cluster      Cluster if existing
CDI)
                                            ULEV                            part number is
                                                                            9069018200 or
                                                                            9069018600
                                                                            NOx sensors
                                                                            (TT3)
                                                                            ECU
                                            Federal Tier 2                  Copper SCR
                                            Bin 5 LDV          ECU, TCU,    Catalyst
E350                  2011   BMBXV03.0U2B                                                              8          October 4, 2021        4
                                            CA LEV-II          DCU          DOC
                                            ULEV                            DPF
                                                                            Conversion of
                                                                            Lambda sensor to
                                                                            plug




                                                                 B71
                                                                 Control
                                                                  Units                                             Emission
                                                                               Proposed            Emission
                                               Emission         Receiving                                         Modification         OBD
      Model           MY       Test Group                                      Hardware           Modification
                                               Standard         Proposed                                             Report           Cluster
                                                                                Update             Category
                                                                Software                                         Submission Date
                                                                 Update
                                            Federal Tier 2                  NOx sensors
                                            Bin 5 LDT4                      (TT3)
                                            (ALVW >5750,       ECU, TCU,    ECU
GL350 4MATIC          2011   BMBXT03.0U2B                                   Copper SCR                 5         August 30, 2021         4
                                            GVW >6000)         DCU
                                            CA LEV-II                       Catalyst
                                            ULEV                            DOC
                                                                            DPF
                                            Federal Tier 2                  NOx sensors
                                            Bin 5 LDT3                      (TT3)
                                            (ALVW 3751-                     ECU
ML350 4MATIC                                                   ECU, TCU,
                      2011   BMBXT03.0U2A   5750, GVW                       Copper SCR                 5         August 30, 2021         4
R350 4MATIC                                                    DCU
                                            >6000)                          Catalyst
                                            CA LEV-II                       DOC
                                            ULEV                            DPF
                                                                            NOx sensors
                                                                            (TT3)
Sprinter 6-cyl.                                                             ECU
                                            Federal HDV 40
(OM642), 3.88T                                                 ECU, TCU,    Copper SCR
                                            C.F.R. § 1816-08
and 4.53T
                                            (8500-10000        DCU,         Catalyst
(Freightliner 2500,   2011   BMBXT03.0HD1                                                              2         Prior to signature      1
                                            GVWR)              Instrument   Instrument
Freightliner 3500,
                                            CA LEV-II          Cluster      Cluster if existing
Sprinter 2500 CDI,
                                            ULEV                            part number is
Sprinter 3500 CDI
                                                                            9069018200 or
                                                                            9069018600




                                                                 B72
                                                                 Control
                                                                  Units                                             Emission
                                                                               Proposed            Emission
                                               Emission         Receiving                                         Modification         OBD
      Model           MY       Test Group                                      Hardware           Modification
                                               Standard         Proposed                                             Report           Cluster
                                                                                Update             Category
                                                                Software                                         Submission Date
                                                                 Update
                                                                            NOx sensors
                                                                            (TT3)
                                            Federal HDV 40                  ECU
Sprinter 6-cyl.                                                ECU, TCU,
                                            C.F.R. § 1816-08                Copper SCR
(OM642), 5T
                                            (10001-14000       DCU,         Catalyst
(Freightliner 3500,   2011   BMBXT03.0HD2                                                              2         Prior to signature      1
                                            GVWR)              Instrument   Instrument
Sprinter 3500
                                            CA LEV-II          Cluster      Cluster if existing
CDI)
                                            ULEV                            part number is
                                                                            9069018200 or
                                                                            9069018600
                                                                            NOx sensors
                                                                            (TT3)
                                                                            ECU
                                            Federal Tier 2                  Copper SCR
                                            Bin 5 LDV          ECU, TCU,    Catalyst
E350 BLUETEC          2012   CMBXV03.0U2B                                                              8          October 4, 2021        4
                                            CA LEV-II          DCU          DOC
                                            ULEV                            DPF
                                                                            Conversion of
                                                                            Lambda sensor to
                                                                            plug
                                                                            NOx sensors
                                            Federal Tier 2                  (TT3)
GL350 BLUETEC                               Bin 5 LDT4
                                                                            ECU
4MATIC                                      (ALVW >5750,       ECU, TCU,
                      2012   CMBXT03.0U2B                                   Copper SCR                 5         August 30, 2021         4
R350 BLUETEC                                GVW >6000)         DCU
4MATIC                                      CA LEV-II                       Catalyst
                                            ULEV                            DOC
                                                                            DPF




                                                                 B73
                                                       Control
                                                        Units                                          Emission
                                                                     Proposed         Emission
                                        Emission      Receiving                                      Modification       OBD
    Model      MY       Test Group                                   Hardware        Modification
                                        Standard      Proposed                                          Report         Cluster
                                                                      Update          Category
                                                      Software                                      Submission Date
                                                       Update
                                                                  NOx sensors
                                                                  (TT3)
                                     Federal Tier 2               Copper SCR
                                     Bin 5 LDT4                   Catalyst
                                     (ALVW >5750,
                                                                  DOC
                                     GVW >6000)       ECU, TCU,                                      September 28,
ML350 4MATIC   2012   CMBXT03.0U2A                                DPF                     4                               3
                                     CA LEV-II        DCU                                                2020
                                     ULEV                         Coolant
                                                                  thermostat if
                                                                  existing part
                                                                  number is
                                                                  A6422001915
                                                                  NOx sensors
                                                                  (TT3)
                                                                  Copper SCR
                                                                  Catalyst
                                                                  DOC
                                     Federal Tier 2               DPF
                                     Bin 5 LDV        ECU, TCU,   Conversion of
S350 4MATIC    2012   CMBXV03.0U2A                                                        6         November 8, 2021      3
                                     CA LEV-II        DCU         Lambda sensor to
                                     ULEV                         plug
                                                                  Coolant
                                                                  thermostat if
                                                                  existing part
                                                                  number is
                                                                  A6422001915




                                                        B74
                                                                 Control
                                                                  Units                                             Emission
                                                                               Proposed            Emission
                                               Emission         Receiving                                         Modification         OBD
       Model          MY       Test Group                                      Hardware           Modification
                                               Standard         Proposed                                             Report           Cluster
                                                                                Update             Category
                                                                Software                                         Submission Date
                                                                 Update
                                                                            NOx sensors
Sprinter 6-cyl.                                                             (TT3)
                                            Federal HDV 40                  ECU
(OM642), 3.88T                                                 ECU, TCU,
                                            C.F.R. § 1816-08                Copper SCR
and 4.53T
                                            (8500-10000        DCU,         Catalyst
(Freightliner 2500,   2012   CMBXT03.0HD1                                                              2         Prior to signature      1
                                            GVWR)              Instrument   Instrument
Freightliner 3500,
                                            CA LEV-II          Cluster      Cluster if existing
Sprinter 2500 CDI,
                                            ULEV                            part number is
Sprinter 3500 CDI
                                                                            9069018200 or
                                                                            9069018600
                                                                            NOx sensors
                                                                            (TT3)
                                            Federal HDV 40                  ECU
Sprinter 6-cyl.                                                ECU, TCU,    Copper SCR
                                            C.F.R. § 1816-08
(OM642), 5T,
                                            (10001-14000       DCU,         Catalyst
(Freightliner 3500,   2012   CMBXT03.0HD2                                                              2         Prior to signature      1
                                            GVWR)              Instrument   Instrument
Sprinter 3500
                                            CA LEV-II          Cluster      Cluster if existing
CDI)
                                            ULEV                            part number is
                                                                            9069018200 or
                                                                            9069018600
                                                                            NOx sensors
                                                                            (TT3)
                                                                            Copper SCR
                                            Federal Tier 2
                                                                            Catalyst
                                            Bin 5 LDV          ECU, TCU,
E350                  2013   DMBXV03.0U2B                                   DOC                        7          October 4, 2021        4
                                            CA LEV-II          DCU
                                            ULEV                            DPF
                                                                            Conversion of
                                                                            Lambda sensor to
                                                                            plug




                                                                 B75
                                                        Control
                                                         Units                                          Emission
                                                                      Proposed         Emission
                                         Emission      Receiving                                      Modification         OBD
    Model       MY       Test Group                                   Hardware        Modification
                                         Standard      Proposed                                          Report           Cluster
                                                                       Update          Category
                                                       Software                                      Submission Date
                                                        Update
                                                                   NOx sensors
                                                                   (TT3)
                                                                   PM sensor
                                      Federal Tier 2               Copper SCR
GL350 BLUETEC                         Bin 5 LDT4                   Catalyst
4MATIC                                (ALVW >5750,     ECU, TCU,   DOC                                September 28,
                2013   DMBXT03.0U2A                                Coolant                 4                                 3
ML350 BLUETEC                         GVW >6000)       DCU                                                2020
4MATIC                                CA LEV-II                    thermostat if
                                      ULEV                         existing part
                                                                   number is
                                                                   A6422001915
                                                            DPF



                                                                   NOx sensors
                                                                   (TT3)
                                      Federal Tier 2               PM sensor
                                      Bin 5 LDT2
                                                                   Copper SCR
                                      (LVW 3751-
GLK250 4MATIC                                          ECU, TCU,   catalyst
                2013   DMBXT02.2U2A   5750,                                                9         Prior to signature      5
(OM651)                                                DCU         DOC
                                      GVW<6000)
                                      CA LEV-II                    DPF
                                      ULEV                         Conversion of
                                                                   Lambda sensor to
                                                                   plug
                                                                   HCU




                                                         B76
                                                        Control
                                                         Units                                          Emission
                                                                      Proposed         Emission
                                         Emission      Receiving                                      Modification       OBD
    Model       MY       Test Group                                   Hardware        Modification
                                         Standard      Proposed                                          Report         Cluster
                                                                       Update          Category
                                                       Software                                      Submission Date
                                                        Update
                                                                   NOx sensors
                                                                   (TT3)
                                                                   PM sensor
                                      Federal Tier 2               Copper SCR
GL350 BLUETEC
                                      Bin 5 LDT4                   Catalyst
4MATIC
                                      (ALVW >5750,     ECU, TCU,   DOC                                September 28,
                2013   DMBXT03.0U2C                                                        4                               3
                                      GVW >6000)       DCU         DPF                                    2020
ML350 BLUETEC
                                      CA LEV-II                    Coolant
4MATIC
                                      ULEV                         thermostat if
                                                                   existing part
                                                                   number is
                                                                   A6422001915
                                                                   NOx sensors
                                                                   (TT3)
                                                                   Copper SCR
                                                                   Catalyst
                                                                   DOC
                                      Federal Tier 2               DPF
                                      Bin 5 LDV        ECU, TCU,   Conversion of
S350 4MATIC     2013   DMBXV03.0U2A                                                        6         November 8, 2021      3
                                      CA LEV-II        DCU         Lambda sensor to
                                      ULEV                         plug
                                                                   Coolant
                                                                   thermostat if
                                                                   existing part
                                                                   number is
                                                                   A6422001915




                                                         B77
                                                                 Control
                                                                  Units                                             Emission
                                                                               Proposed            Emission
                                               Emission         Receiving                                         Modification         OBD
      Model           MY       Test Group                                      Hardware           Modification
                                               Standard         Proposed                                             Report           Cluster
                                                                                Update             Category
                                                                Software                                         Submission Date
                                                                 Update
                                                                            NOx sensors
Sprinter 6-cyl.
(OM642), 3.88T                              HDV1 (Federal                   (TT3)
and 4.53T                                   HD chassis Class   ECU, TCU,    Copper SCR
(Freightliner 2500,                         2b GVW 8,501-      DCU,         Catalyst
                      2013   DMBXT03.0HD1                                   Instrument                 1         Prior to signature      1
Freightliner 3500,                          10000)             Instrument
Sprinter 2500 CDI,                          CA LEV-II                       Cluster if existing
                                                               Cluster
Sprinter 3500                               ULEV                            part number is
CDI)                                                                        9069018200 or
                                                                            9069018600
                                                                            NOx sensors
                                                                            (TT3)
                                            HDV2 (Federal                   Copper SCR
Sprinter 6-cyl.                                                ECU, TCU,
                                            HD chassis Class
(OM642), 5T                                                                 Catalyst
                                            3 GVW 10001-       DCU,
(Freightliner 3500,   2013   DMBXT03.0HD2                                   Instrument                 1         Prior to signature      1
                                            14000)             Instrument
Sprinter 3500                                                               Cluster if existing
                                            CA LEV-II          Cluster
CDI)                                                                        part number is
                                            ULEV
                                                                            9069018200 or
                                                                            9069018600
                                                                            NOx sensors
                                                                            (TT3)
                                                                            PM sensor
                                            Federal Tier 2                  Copper SCR
E250 (OM651)
                                            Bin 5 LDV          ECU, TCU,    Catalyst
E250 4MATIC           2014   EMBXJ02.2U2A                                                             12         November 2, 2020        5
                                            CA LEV-II          DCU          DOC
(OM651)
                                            ULEV                            DPF
                                                                            Conversion of
                                                                            Lambda sensor to
                                                                            plug




                                                                 B78
                                                                 Control
                                                                  Units                                              Emission
                                                                                   Proposed         Emission
                                               Emission         Receiving                                          Modification         OBD
      Model           MY       Test Group                                          Hardware        Modification
                                               Standard         Proposed                                              Report           Cluster
                                                                                    Update          Category
                                                                Software                                          Submission Date
                                                                 Update
                                                                                NOx sensors
                                                                                (TT3)
                                                                                PM sensor
                                            Federal Tier 2                  o   Copper SCR
                                            Bin 5 LDT4                          Catalyst
GL350 4MATIC                                (ALVW >5750,       ECU, TCU,        DOC                                September 28,
                      2014   EMBXT03.0U2A                                                               4                                 3
ML350 4MATIC                                GVW >6000)         DCU       o      DPF                                    2020
                                            CA LEV-II                    o      Coolant
                                            ULEV                                thermostat if
                                                                                existing part
                                                                                number is
                                                                                A6422001915
                                                                                DOC
                                                                                DPF
                                                                                Copper SCR
                                            Federal Tier 2                      catalyst
                                            Bin 5
                                                               ECU, TCU,        NOx sensors
GLK250 (OM651)        2014   EMBXJ02.2U2A   LDV/LDT2                                                    9         Prior to signature      5
                                            CA LEV-II          DCU              (TT3)
                                            ULEV                                PM sensor
                                                                                Conversion of
                                                                                Lambda sensor to
                                                                                plug
Sprinter 4-cyl.
                                                                                                                  Within 30 Days of
(OM651), 3.88T
                                            HDV1 (Federal                                                          approval of the
and 4.53T                                                      ECU, TCU,
                                            HD chassis Class                                                       MY2020 4-cyl.
(Freightliner 2500,                                            DCU,             NOx sensors
                      2014   EMBXT02.2HD1   2b GVW 8501-                                                3          Sprinter, but no       2
Freightliner 3500,                                             Instrument       (TT3)
                                            10000) CA LEV-                                                            later than
Sprinter 2500 CDI,                                             Cluster
                                            III ULEV250                                                             December 21,
Sprinter 3500
                                                                                                                         2020
CDI)




                                                                 B79
                                                                 Control
                                                                  Units                                             Emission
                                                                               Proposed            Emission
                                               Emission         Receiving                                         Modification         OBD
      Model           MY       Test Group                                      Hardware           Modification
                                               Standard         Proposed                                             Report           Cluster
                                                                                Update             Category
                                                                Software                                         Submission Date
                                                                 Update
                                                                                                                 Within 30 Days of
                                            HDV2 (Federal
Sprinter 4-cyl.                                                ECU, TCU,                                          approval of the
                                            HD chassis Class
(OM651), 5T                                                                                                       MY2020 4-cyl.
                                            3 GVW 10001-       DCU,         NOx sensors
(Freightliner 3500,   2014   EMBXT02.2HD2                                                              3          Sprinter, but no       2
                                            14000)             Instrument   (TT3)
Sprinter 3500                                                                                                        later than
                                            CA LEV-III         Cluster
CDI)                                                                                                               December 21,
                                            ULEV400
                                                                                                                        2020
                                                                            NOx sensors
Sprinter 6-cyl.                                                             (TT3)
(OM642), 3.88T                              HDV1 (Federal                   Copper SCR
and 4.53T                                   HD chassis Class   ECU, TCU,
                                                                            Catalyst
(Freightliner 2500,                         2b GVW 8501-       DCU,
                      2014   EMBXT03.0HD1                                   Instrument                 1         Prior to signature      1
Freightliner 3500,                          10000)             Instrument
Sprinter 2500 CDI,                          CA LEV-II                       Cluster if existing
                                                               Cluster
Sprinter 3500                               ULEV                            part number is
CDI)                                                                        9069018200 or
                                                                            9069018600
                                                                            NOx sensors
                                                                            (TT3)
                                            HDV2 (Federal                   Copper SCR
Sprinter 6-cyl.                                                ECU, TCU,
                                            HD chassis Class
(OM642), 5T                                                                 Catalyst
                                            3 GVW 10001-       DCU,
(Freightliner 3500,   2014   EMBXT03.0HD2                                   Instrument                 1         Prior to signature      1
                                            14000)             Instrument
Sprinter 3500                                                               Cluster if existing
                                            CA LEV-II          Cluster
CDI)                                                                        part number is
                                            ULEV
                                                                            9069018200 or
                                                                            9069018600




                                                                 B80
                                                         Control
                                                          Units                                          Emission
                                                                       Proposed         Emission
                                          Emission      Receiving                                      Modification         OBD
    Model        MY       Test Group                                   Hardware        Modification
                                          Standard      Proposed                                          Report           Cluster
                                                                        Update          Category
                                                        Software                                      Submission Date
                                                         Update
                                                                    NOx sensors
                                                                    (TT3)
                                                                    PM sensor
                                       Federal Tier 2               Copper SCR
E250 (OM651)
                                       Bin 5 LDV        ECU, TCU,   Catalyst
E250 4MATIC      2015   FMBXJ02.1U2A                                                       12         November 2, 2020        5
                                       CA LEV-II        DCU         DOC
(OM651)
                                       ULEV                         DPF
                                                                    Conversion of
                                                                    Lambda sensor to
                                                                    plug
                                                                    NOx sensors
                                                                    (TT3)
                                                                    PM sensor
                                       Federal Tier 2               Copper SCR
                                       Bin 5 LDT4                   Catalyst
                                       (ALVW >5750,     ECU, TCU,   DOC                                September 28,
GL350            2015   FMBXT03.0U2A                                                        4                                 3
                                       GVW >6000)       DCU         DPF                                    2020
                                       CA LEV-II                    Coolant
                                       ULEV                         thermostat if
                                                                    existing part
                                                                    number is
                                                                    A6422001915
                                                                    DOC
                                                                    DPF
                                                                    Copper SCR
                                       Federal Tier 2               catalyst
                                       Bin 5
                                                        ECU, TCU,   NOx sensors
GLK250 (OM651)   2015   FMBXJ02.1U2A   LDV/LDT2                                             9         Prior to signature      5
                                       CA LEV-II        DCU         (TT3)
                                       ULEV                         PM sensor
                                                                    Conversion of
                                                                    Lambda sensor to
                                                                    plug




                                                          B81
                                                                 Control
                                                                  Units                                          Emission
                                                                               Proposed         Emission
                                               Emission         Receiving                                      Modification         OBD
      Model           MY       Test Group                                      Hardware        Modification
                                               Standard         Proposed                                          Report           Cluster
                                                                                Update          Category
                                                                Software                                      Submission Date
                                                                 Update
                                                                            NOx sensors
                                                                            (TT3)
                                            Federal Tier 2                  PM sensor
                                            Bin 5 LDT3
                                                                            Copper SCR
                                            (ALVW 3751-
                                                               ECU, TCU,    Catalyst
ML250 (OM651)         2015   FMBXT02.1U2A   5750, GVW                                              11         Prior to signature      5
                                            >6000)             DCU          DOC
                                            CA LEV-II                       DPF
                                            ULEV                            Conversion of
                                                                            Lambda sensor to
                                                                            plug
Sprinter 4-cyl.
                                                                                                              Within 30 Days of
(OM651), 3.88T                              HDV1 (Federal
                                                                                                               approval of the
and 4.53T                                   HD chassis Class   ECU, TCU,
                                                                                                               MY2020 4-cyl.
(Freightliner 2500,                         2b GVW 8501-       DCU,         NOx sensors
                      2015   FMBXT02.1HD1                                                           3          Sprinter, but no       2
Freightliner 3500,                          10000)             Instrument   (TT3)                                 later than
Sprinter 2500 CDI,                          CA LEV-III         Cluster                                          December 21,
Sprinter 3500                               ULEV250
                                                                                                                     2020
CDI)
                                                                                                              Within 30 Days of
                                            HDV2 (Federal
Sprinter 4-cyl.                                                ECU, TCU,                                       approval of the
                                            HD chassis Class
(OM651), 5T                                                                                                    MY2020 4-cyl.
                                            3 GVW 10001-       DCU,         NOx sensors
(Freightliner 3500,   2015   FMBXT02.1HD2                                                           3          Sprinter, but no       2
                                            14000)             Instrument   (TT3)
Sprinter 3500                                                                                                     later than
                                            CA LEV-III         Cluster
CDI)                                                                                                            December 21,
                                            ULEV400
                                                                                                                     2020
Sprinter 4-cyl.
                                                                                                              Within 30 Days of
(OM651), 3.88T                              HDV1 (Federal
                                                               ECU, TCU,                                       approval of the
and 4.53T                                   HD chassis Class
                                                                                                               MY2020 4-cyl.
(Freightliner 2500,                         2b GVW 8501-       DCU,         NOx sensors
                      2015   FMBXT02.1HD3                                                           3          Sprinter, but no       2
Freightliner 3500,                          10000)             Instrument   (TT3)                                 later than
Sprinter 2500 CDI,                          CA LEV-III         Cluster                                          December 21,
Sprinter 3500                               SULEV170
                                                                                                                     2020
CDI)




                                                                 B82
                                                                 Control
                                                                  Units                                     Emission
                                                                              Proposed     Emission
                                               Emission         Receiving                                 Modification         OBD
      Model           MY       Test Group                                     Hardware    Modification
                                               Standard         Proposed                                     Report           Cluster
                                                                               Update      Category
                                                                Software                                 Submission Date
                                                                 Update
                                                                                                         Within 30 Days of
                                            HDV2 (Federal
Sprinter 4-cyl.                                                ECU, TCU,                                  approval of the
                                            HD chassis Class
(OM651), 5T                                                                                               MY2020 4-cyl.
                                            3 GVW 10001-       DCU,         NOx sensors
(Freightliner 3500,   2015   FMBXT02.1HD4                                                      3          Sprinter, but no       2
                                            14000)             Instrument   (TT3)
Sprinter 3500                                                                                                later than
                                            CA LEV-III         Cluster
CDI)                                                                                                       December 21,
                                            SULEV230
                                                                                                                2020
Sprinter 6-cyl.
(OM642), 3.88T                              HDV1 (Federal
and 4.53T                                   HD chassis Class   ECU, TCU,    NOx sensors
(Freightliner 2500,                         2b GVW 8501-       DCU,         (TT3)
                      2015   FMBXT03.0HD1                                                      1         Prior to signature      1
Freightliner 3500,                          10000)             Instrument   Copper SCR
Sprinter 2500 CDI,                          CA LEV-II          Cluster      Catalyst
Sprinter 3500                               ULEV
CDI)
                                            HDV2 (Federal
Sprinter 6-cyl.                                                ECU, TCU,
                                            HD chassis Class                NOx sensors
(OM642), 5T
                                            3 GVW 10001-       DCU,         (TT3)
(Freightliner 3500,   2015   FMBXT03.0HD2                                                      1         Prior to signature      1
                                            14000)             Instrument   Copper SCR
Sprinter 3500
                                            CA LEV-II          Cluster      Catalyst
CDI)
                                            ULEV
                                            HDV1 (Federal
Sprinter 6-cyl.
                                            HD chassis Class   ECU, TCU,
(OM642), 3.88T                                                              NOx sensors
                                            2b GVW 8501-       DCU,
(Freightliner 2500    2015   FMBXT03.0HD3                                   (TT3)              1         Prior to signature      1
                                            10000)             Instrument
4x4, Sprinter 2500
                                            CA LEV-II          Cluster
CDI 4x4)
                                            ULEV
                                            HDV2 (Federal
Sprinter 6-cyl.
                                            HD chassis Class   ECU, TCU,
(OM642), 5T                                                                 NOx sensors
                                            3 GVW 10001-       DCU,
(Freightliner 3500    2015   FMBXT03.0HD4                                   (TT3)              1         Prior to signature      1
                                            14000)             Instrument
4x4, Sprinter 3500
                                            CA LEV-II          Cluster
CDI 4x4)
                                            ULEV




                                                                 B83
                                                         Control
                                                          Units                                           Emission
                                                                       Proposed          Emission
                                          Emission      Receiving                                       Modification         OBD
    Model        MY       Test Group                                   Hardware         Modification
                                          Standard      Proposed                                           Report           Cluster
                                                                        Update           Category
                                                        Software                                       Submission Date
                                                         Update
                                                                     NOx sensors
                                                                     (TT3)
                                                                    Copper SCR
                                       Federal Tier 2
E250 (OM651)                                                        Catalyst
                                       Bin 5 LDV        ECU, TCU,
E250 4MATIC      2016   GMBXV02.1U2B                                 DOC                    12         November 2, 2020        5
                                       CA LEV-II        DCU
(OM651)                                                             DPF
                                       ULEV
                                                                    Conversion of
                                                                    Lambda sensor
                                                                    to plug
                                                                     NOx sensors
                                                                     (TT3)
                                                                     PM sensor
                                       Federal Tier 2                Copper SCR
                                       Bin 5 LDT4                    Catalyst
GL350 BLUETEC                          (ALVW >5750,     ECU, TCU,    DOC                                September 28,
                 2016   GMBXT03.0U2A                                                         4                                 3
4MATIC                                 GVW >6000)       DCU          DPF                                    2020
                                       CA LEV-II                     Coolant
                                       ULEV                          thermostat if
                                                                     existing part
                                                                     number is
                                                                     A6422001915
                                                                     NOx sensors
                                       Federal Tier 3                (TT3)
GLE300 d                               Bin 125          ECU, TCU,
                 2016   GMBXT02.1U2A                                 Conversion of          10         Prior to signature      5
4MATIC (OM651)                         CA LEV-III       DCU
                                       ULEV125                       Lambda sensor to
                                                                     plug




                                                          B84
                                                                 Control
                                                                  Units                                     Emission
                                                                              Proposed     Emission
                                               Emission         Receiving                                 Modification        OBD
      Model           MY       Test Group                                     Hardware    Modification
                                               Standard         Proposed                                     Report          Cluster
                                                                               Update      Category
                                                                Software                                 Submission Date
                                                                 Update
Sprinter 4-cyl.
                                                                                                         Within 30 Days of
(OM651), 3.88T                              HDV1 (Federal
                                                                                                          approval of the
and 4.53T                                   HD chassis Class   ECU, TCU,
                                                                                                          MY2020 4-cyl.
(Freightliner 2500,                         2b GVW 8501-       DCU,         NOx sensors
                      2016   GMBXT02.1HD1                                                      3          Sprinter, but no      2
Freightliner 3500,                          10000)             Instrument   (TT3)                            later than
Sprinter 2500 CDI,                          CA LEV-III         Cluster                                     December 21,
Sprinter 3500                               ULEV250
                                                                                                                2020
CDI)
                                                                                                         Within 30 Days of
                                            HDV2 (Federal
Sprinter 4-cyl.                                                                                           approval of the
                                            HD chassis Class   ECU, TCU,
(OM651), 5T                                                                                               MY2020 4-cyl.
                                            3 GVW 10001-       DCU,         NOx sensors
(Freightliner 3500,   2016   GMBXT02.1HD2                                                      3          Sprinter, but no      2
                                            14000)             Instrument   (TT3)
Sprinter 3500                                                                                                later than
                                            CA LEV-III         Cluster
CDI)                                                                                                       December 21,
                                            ULEV400
                                                                                                                2020
Sprinter 4-cyl.
                                                                                                         Within 30 Days of
(OM651), 3.88T                              HDV1 (Federal
                                                               ECU, TCU,                                  approval of the
and 4.53T                                   HD chassis Class
                                                                                                          MY2020 4-cyl.
(Freightliner 2500,                         2b GVW 8501-       DCU,         NOx sensors
                      2016   GMBXT02.1HD3                                                      3          Sprinter, but no      2
Freightliner 3500,                          10000)             Instrument   (TT3)                            later than
Sprinter 2500 CDI,                          CA LEV-III         Cluster                                     December 21,
Sprinter 3500                               SULEV170
                                                                                                                2020
CDI)
                                                                                                         Within 30 Days of
                                            HDV2 (Federal
Sprinter 4-cyl.                                                                                           approval of the
                                            HD chassis Class   ECU, TCU,
(OM651), 5T                                                                                               MY2020 4-cyl.
                                            3 GVW 10001-       DCU,         NOx sensors
(Freightliner 3500,   2016   GMBXT02.1HD4                                                      3          Sprinter, but no      2
                                            14000)             Instrument   (TT3)
Sprinter 3500                                                                                                later than
                                            CA LEV-III         Cluster
CDI)                                                                                                       December 21,
                                            SULEV230
                                                                                                                2020




                                                                 B85
                                                                 Control
                                                                  Units                                     Emission
                                                                              Proposed     Emission
                                               Emission         Receiving                                 Modification         OBD
      Model           MY       Test Group                                     Hardware    Modification
                                               Standard         Proposed                                     Report           Cluster
                                                                               Update      Category
                                                                Software                                 Submission Date
                                                                 Update
Sprinter 6-cyl.
(OM642), 3.88T                              HDV1 (Federal
and 4.53T                                   HD chassis Class   ECU, TCU,
(Freightliner 2500,                         2b GVW 8501-       DCU,         NOx sensors
                      2016   GMBXT03.0HD1                                                      1         Prior to signature      1
Freightliner 3500,                          10000)             Instrument   (TT3)
Sprinter 2500 CDI,                          CA LEV-II          Cluster
Sprinter 3500                               ULEV
CDI)
                                            HDV2 (Federal
Sprinter 6-cyl.
                                            HD chassis Class   ECU, TCU,
(OM642), 5T
                                            3 GVW 10001-       DCU,         NOx sensors
(Freightliner 3500,   2016   GMBXT03.0HD2                                                      1         Prior to signature      1
                                            14000)             Instrument   (TT3)
Sprinter 3500
                                            CA LEV-II          Cluster
CDI)
                                            ULEV
                                            HDV1 (Federal
Sprinter 6-cyl.
                                            HD chassis Class   ECU, TCU,
(OM642), 3.88T
                                            2b GVW 8501-       DCU,         NOx sensors
(Freightliner 2500    2016   GMBXT03.0HD3                                                      1         Prior to signature      1
                                            10000)             Instrument   (TT3)
4x4, Sprinter 2500
                                            CA LEV-II          Cluster
CDI 4x4)
                                            ULEV
                                            HDV2 (Federal
Sprinter 6-cyl.                                                ECU, TCU,
                                            HD chassis Class
(OM642), 5T
                                            3 GVW 10001-       DCU,         NOx sensors
(Freightliner 3500    2016   GMBXT03.0HD4                                                      1         Prior to signature      1
                                            14000)             Instrument   (TT3)
4x4, Sprinter 3500
                                            CA LEV-II          Cluster
CDI 4x4)
                                            ULEV




                                                                 B86
                                           Attachment J

                                             Cluster 1

                       Component /             Fault
     Group                                                  Monitoring strategy description
                          System               code
    Misfire           Misfire detection        P0300     Misfire monitoring - multiple cylinder
   monitoring
    Misfire           Misfire detection        P0301     Misfire monitoring - cylinder 1 to 6
   monitoring
    Misfire           Misfire detection        P0302     Misfire monitoring - cylinder 1 to 6
   monitoring
    Misfire           Misfire detection        P0303     Misfire monitoring - cylinder 1 to 6
   monitoring
    Misfire           Misfire detection        P0304     Misfire monitoring - cylinder 1 to 6
   monitoring
    Misfire           Misfire detection        P0305     Misfire monitoring - cylinder 1 to 6
   monitoring
    Misfire           Misfire detection        P0306     Misfire monitoring - cylinder 1 to 6
   monitoring
  Fuel system         Fuel rail pressure       P0087     Fuel rail pressure too low
                           control
  Fuel system         Fuel rail pressure       P0087     Fuel rail pressure governor deviation
                           control                       error
  Fuel system         Fuel rail pressure       P0088     Fuel rail pressure too high
                           control
  Fuel system         Fuel rail pressure       P0088     Fuel rail pressure governor deviation
                           control                       error
  Fuel system         Lambda observer          P0171     Monitoring of lambda observer
                                                         correction value
  Fuel system         Lambda observer          P0172     Monitoring of lambda observer
                                                         correction value
  Fuel system        Zero fuel calibration     P2292     Back stop - monitoring of ZFC rail
                                                         pressure enable conditions
 Boost pressure       Charge air cooler       P026A      Comparison of charge air cooler
     system                                              efficiency with a threshold
 Boost pressure        Boost pressure          P0234     Governor control deviation monitoring -
     system               control                        overboost
 Boost pressure        Boost pressure          P0299     Governor control deviation monitoring -
     system               control                        underboost
Diesel particulate         DPF                 P2002     Particulate filter - differential pressure
      filter                                             monitoring
Diesel particulate           DPF              P226D      Plausibility check - detection of
      filter                                             defective DPF using differential
                                                         pressure sensor




                                               B87
                       Component /         Fault
     Group                                            Monitoring strategy description
                         System            code
Diesel particulate        DPF              P2459   DPF regeneration interval monitoring
      filter
Diesel particulate          DPF            P24A2   DPF regeneration monitoring
      filter
Diesel particulate      Exhaust gas        P244C   Governor control deviation monitoring -
      filter         temperature control           measured exhaust gas temperature
                                                   downstream oxidation catalyst too low
Diesel particulate      Exhaust gas        P244D   Governor control deviation monitoring -
      filter         temperature control           measured exhaust gas temperature
                                                   downstream oxidation catalyst too high
  EGR system            EGR control        P0401   EGR governor control deviation
                                                   monitoring (low flow)
  EGR system            EGR control        P0402   EGR governor control deviation
                                                   monitoring (high flow)
  EGR system            EGR control        P240F   EGR slow response monitoring
  EGR system            EGR cooler         P2457   Comparison of EGR cooler efficiency
                                                   with a threshold
  Exhaust gas          NOx sensor          P220B   Plausibility check - comparison of NOx
    sensors          downstream SCR                sensor downstream SCR supply voltage
                                                   with ECU supply voltage
  Exhaust gas          NOx sensor          P229E   Driver stage check / signal range check
    sensors          downstream SCR                - open circuit NOx sensor downstream
                                                   SCR
  Exhaust gas          NOx sensor          P229E   Driver stage check / signal range check
    sensors          downstream SCR                - short circuit NOx sensor downstream
                                                   SCR
  Exhaust gas          NOx sensor          P229F   NOx sensor downstream SCR -
    sensors          downstream SCR                feedback diagnosis
  Exhaust gas          NOx sensor          P229F   Physical signal range check - NOx
    sensors          downstream SCR                sensor downstream SCR - out of range
                                                   high
  Exhaust gas          NOx sensor          P229F   Physical signal range check - NOx
    sensors          downstream SCR                sensor downstream SCR - out of range
                                                   low
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx sensor
    sensors          downstream SCR                downstream SCR - offset value - out of
                                                   range high
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx sensor
    sensors          downstream SCR                downstream SCR - offset value - out of
                                                   range low
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx sensor
    sensors          downstream SCR                downstream SCR - heater temperature




                                           B88
                Component /    Fault
  Group                                   Monitoring strategy description
                  System       code
Exhaust gas      NOx sensor    P229F   Physical signal range check - NOx
  sensors     downstream SCR           sensor downstream SCR - out of range
                                       high
Exhaust gas     NOx sensor     P229F   Physical signal range check - NOx
  sensors     downstream SCR           sensor downstream SCR - out of range
                                       low
Exhaust gas     NOx sensor     P22FD   Physical range check - NOx sensor
  sensors     downstream SCR           downstream SCR
Exhaust gas     NOx sensor     P2200   Driver stage check / signal range check
  sensors      upstream SCR            - open circuit NOx sensor upstream
                                       SCR
Exhaust gas     NOx sensor     P2200   Driver stage check / signal range check
  sensors      upstream SCR            - short circuit NOx sensor upstream
                                       SCR
Exhaust gas     NOx sensor     P2201   NOx sensor upstream SCR - feedback
  sensors      upstream SCR            diagnosis
Exhaust gas     NOx sensor     P2201   Physical signal range check - NOx
  sensors      upstream SCR            sensor upstream SCR - out of range
                                       high
Exhaust gas     NOx sensor     P2201   Physical signal range check- NOx
  sensors      upstream SCR            sensor upstream SCR - out of range low
Exhaust gas     NOx sensor     P22FA   Physical range check - NOx sensor
  sensors      upstream SCR            upstream SCR
Exhaust gas     NOx sensor     P2201   Plausibility check - NOx sensor
  sensors      upstream SCR            upstream SCR - offset value - out of
                                       range high
Exhaust gas     NOx sensor     P2201   Plausibility check - NOx sensor
  sensors      upstream SCR            upstream SCR - offset value - out of
                                       range low
Exhaust gas     NOx sensor     P2201   Plausibility check - NOx sensor
  sensors      upstream SCR            upstream SCR- heater temperature
Exhaust gas     NOx sensor     P2201   Physical signal range check - NOx
  sensors      upstream SCR            sensor upstream SCR - out of range
                                       high
Exhaust gas     NOx sensor     P2201   Physical signal range check - NOx
  sensors      upstream SCR            sensor upstream SCR - out of range low
Exhaust gas     NOx sensor     P220A   Plausibility check - comparison of NOx
  sensors      upstream SCR            sensor upstream SCR supply voltage
                                       with ECU supply voltage
Exhaust gas     NOx sensor     P22FA   Plausibility check - NOx sensor
  sensors      upstream SCR            upstream SCR - dynamic check
Exhaust gas      O2 sensor     P24C2   Monitoring of lambda sensor dew point
  sensors                              release




                               B89
                       Component /         Fault
     Group                                            Monitoring strategy description
                          System           code
  Exhaust gas           NOx sensor         P2201   Plausibility check - comparison of NOx
    sensors            upstream SCR                sensor upstream SCR sensor signal and
                                                   modeled NOx concentration upstream
                                                   SCR
  Exhaust gas          NOx sensor          P229F   Stuck in Range check - NOx sensor
    sensors          downstream SCR                downstream SCR - delta of NOx
                                                   concentration
  Exhaust gas          NOx sensor          P2201   Driver stage check / signal range check
    sensors           upstream SCR                 - PeelOff NOx sensor upstream SCR
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx-Sensor
    sensors          downstream SCR                downstream SCR - gain check during
                                                   engine afterrun
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx-Sensor
    sensors          downstream SCR                downstream SCR - response time check
                                                   for sensor acknowledge or sensor
                                                   diagnosis feedback while the gain check
                                                   during engine afterrun
  Exhaust gas          NOx sensor          P229F   Driver stage check / signal range check
    sensors          downstream SCR                - PeelOff NOx sensor downstream SCR
  Exhaust gas          NOx sensor          P22F9   NOx sensor upstream SCR removal
    sensors           upstream SCR                 detection - comparison of measured
                                                   lambda from NOx sensor to modeled
                                                   lambda for signal transition from rich to
                                                   lean
  Exhaust gas           NOx sensor         P22FA   NOx sensor upstream SCR removal
    sensors            upstream SCR                detection - comparison of measured
                                                   lambda from NOx sensor to modeled
                                                   lambda for sgnal transition from lean to
                                                   rich
  Exhaust gas          NOx sensor          P22FC   NOx sensor downstream SCR removal
    sensors          downstream SCR                detection - comparison of measured
                                                   lambda from NOx sensor to modeled
                                                   lambda for signal transition from rich to
                                                   lean
  Exhaust gas          NOx sensor          P22FD   NOx sensor downstream SCR removal
    sensors          downstream SCR                detection - comparison of measured
                                                   lambda from NOx sensor to modeled
                                                   lambda for signal transition from lean to
                                                   rich
Oxidation catalyst   Oxidation catalyst    P0420   Oxidation catalyst - exotherm based HC
                                                   conversion monitoring
  SCR catalyst          Exhaust gas        P249C   Time to closed loop monitor for urea
                     temperature control           dosing strategy
  SCR catalyst          SCR catalyst       P20EE   NOx conversion efficiency monitoring




                                           B90
                 Component /         Fault
  Group                                         Monitoring strategy description
                    System           code
Urea dosing   Urea dosing adaption   P20F5   Plausibility check - long term urea
  system                                     dosing adaption value - ouf of range
                                             high
  Vehicle     Vehicle component      P2463   Plausibility check - modeled particulate
component         protection                 filter load (based on delta p signal) - out
 protection                                  of range high
Exhaust gas        O2 sensor         P2243   Signal range check - nernst voltage pin
  sensors                                    open circuit
Exhaust gas        O2 sensor         P2237   Plausibility check - lambda sensor O2
  sensors                                    concentration
Exhaust gas        O2 sensor         P0130   Signal range check - open circuit
  sensors
Exhaust gas        O2 sensor         P014C   Plausibility check - response rate during
  sensors                                    rich to lean transition
Exhaust gas        O2 sensor         P2231   Monitoring for crosstalk between
  sensors                                    lambda sensor heater control signal and
                                             O2 sensor signal
Exhaust gas        O2 sensor         P0032   Driver stage check - short circuit to
  sensors                                    battery
Exhaust gas        O2 sensor         P0031   Driver stage check - short circuit to
  sensors                                    ground
Exhaust gas        O2 sensor         P0030   Driver stage check - open circuit
  sensors
Exhaust gas        O2 sensor         P0132   Signal range check - open circuit
  sensors
Exhaust gas        O2 sensor         P0131   Signal range check - short circuit to
  sensors                                    ground
Exhaust gas        O2 sensor         P2195   Plausibility check - measured with
  sensors                                    calculated lambda signal during overrun
Exhaust gas        O2 sensor         P2195   Plausibility check - measured with
  sensors                                    calculated lambda signal during part
                                             load
Exhaust gas        O2 sensor         P2196   Plausibility check - measured with
  sensors                                    calculated lambda signal during overrun
Exhaust gas        O2 sensor         P2196   Plausibility check - measured with
  sensors                                    calculated lambda signal during part
                                             load
Exhaust gas        O2 sensor         P0135   Physical signal range check - lambda
  sensors                                    sensor temperature too high
Exhaust gas        O2 sensor         P0135   Physical signal range check - lambda
  sensors                                    sensor temperature too low
Exhaust gas        O2 sensor         P0132   Driver stage check - short circuit to
  sensors                                    battery




                                     B91
                     Component /         Fault
    Group                                           Monitoring strategy description
                       System            code
 Exhaust gas          O2 sensor          P0131   Driver stage check - short circuit to
    sensors                                      ground
Engine position    Crankshaft position   P0335   Plausibility check - comparison of
  and speed             sensor                   crankshaft signal and camshaft signal
 determination
Engine position    Camshaft position     P0340   Plausibility check - comparison of
  and speed            sensor                    crankshaft signal and camshaft signal
 determination
 Air induction    Variable swirl valve   P2008   Driver stage check - open circuit
    system               actuator
 Air induction     Intake air pressure   P012C   Signal range check - short circuit to
    system                sensor                 ground / open circuit
 Air induction         Charge air        P007C   Signal range check - short circuit to
    system         temperature sensor            ground
                  downstream charge
                        air cooler
 Air induction    Mass air flow sensor   P0102   Signal range check - out of range low /
     system              (MAF)                   open circuit
Pre glow system   Glow plug cylinder 1   P066A   Driver stage check - short circuit to
                                                 ground glow plug cylinder 1 to 6
Pre glow system   Glow plug cylinder 2   P066C   Driver stage check - short circuit to
                                                 ground glow plug cylinder 1 to 6
Pre glow system   Glow plug cylinder 3   P066E   Driver stage check - short circuit to
                                                 ground glow plug cylinder 1 to 6
Pre glow system   Glow plug cylinder 4   P067A   Driver stage check - short circuit to
                                                 ground glow plug cylinder 1 to 6
Pre glow system   Glow plug cylinder 5   P067C   Driver stage check - short circuit to
                                                 ground glow plug cylinder 1 to 6
Pre glow system   Glow plug cylinder 6   P067E   Driver stage check - short circuit to
                                                 ground glow plug cylinder 1 to 6
Pre glow system   Glow system control    P052F   Signal range check - battery voltage at
                         module                  GPU out of range low
  Fuel system      Cylinder 1 injector   P0201   Driver stage check - open circuit
  Fuel system      Cylinder 2 injector   P0202   Driver stage check - open circuit
  Fuel system      Cylinder 3 injector   P0203   Driver stage check - open circuit
  Fuel system      Cylinder 4 injector   P0204   Driver stage check - open circuit
  Fuel system      Cylinder 5 injector   P0205   Driver stage check - open circuit
  Fuel system      Cylinder 6 injector   P0206   Driver stage check - open circuit
  Fuel system      Fuel metering unit    P0251   Driver stage check - open circuit
  Fuel system      Fuel rail pressure    P0192   Signal range check - short circuit to
                         sensor                  ground / open circuit
  Fuel system      Fuel temperature      P0183   Signal range check - short circuit to
                         sensor                  battery / open circuit
 EGR system       EGR valve actuator     P0403   Driver stage check - open circuit




                                         B92
                      Component /         Fault
     Group                                           Monitoring strategy description
                         System            code
  EGR system           Exhaust gas        P040D   Signal range check - short circuit to
                   temperature sensor             battery / open circuit
                    downstream EGR
                          cooler
  Exhaust gas     Differential pressure   P2455   Signal range check - short circuit to
    sensors               sensor                  battery
  Exhaust gas          Exhaust gas        P242C   Signal range check - short circuit to
    sensors        temperature sensor             ground
                       downstream
                    oxidation catalyst
  Exhaust gas          Exhaust gas        P2033   Signal range check - short circuit to
    sensors        temperature sensor             battery / open circuit
                   upstream oxidation
                         catalyst
  Exhaust gas          Exhaust gas        P2470   Signal range check - short circuit to
    sensors        temperature sensor             ground
                     upstream SCR
  Exhaust gas          Exhaust gas        P0545   Signal range check - short circuit to
    sensors        temperature sensor             ground
                        upstream
                  turbocharger turbine
  Urea dosing      Urea supply pump       P208A   Driver stage check - open circuit
    system
  Urea dosing      Urea dosing valve      P2047   Driver stage check - open circuit
    system
 Engine cooling      Engine coolant       P0128   Plausibility check - comparison of
    system             thermostat                 measured ECT with modeled ECT
 Engine cooling       ECT sensor          P0117   Signal range check - short circuit to
    system                                        ground
 Boost pressure     Boost pressure        P0237   Signal range check - short circuit to
    system             sensor                     ground / open circuit
DCU                 Reductant tank        P205C   Signal range check - short circuit to
                  temperature sensor              ground
TCU                                       P0562   System Voltage Low
J1699 dynamic                               -     -




                                          B93
                                          Cluster 3

                      Component /         Fault
     Group                                            Monitoring strategy description
                         System           code
    Misfire          Misfire detection    P0300       Misfire monitoring - multiple cylinder
   monitoring
    Misfire          Misfire detection    P0301       Misfire monitoring - cylinder 1 to 6
   monitoring
    Misfire          Misfire detection    P0302       Misfire monitoring - cylinder 1 to 6
   monitoring
    Misfire          Misfire detection    P0303       Misfire monitoring - cylinder 1 to 6
   monitoring
    Misfire          Misfire detection    P0304       Misfire monitoring - cylinder 1 to 6
   monitoring
    Misfire          Misfire detection    P0305       Misfire monitoring - cylinder 1 to 6
   monitoring
    Misfire          Misfire detection    P0306       Misfire monitoring - cylinder 1 to 6
   monitoring
  Fuel system        Fuel rail pressure   P0087       Fuel rail pressure too low
                          control
  Fuel system        Fuel rail pressure   P0087       Fuel rail pressure governor deviation error
                          control
  Fuel system        Fuel rail pressure   P0087       Governor control deviation monitoring
                          control
  Fuel system        Fuel rail pressure   P0088       Fuel rail pressure too high
                          control
  Fuel system        Fuel rail pressure   P0088       Fuel rail pressure governor deviation error
                          control
  Fuel system        Fuel rail pressure   P00C6       Monitor for fuel rail pressure insufficient
                          control                     for engine start
  Fuel system        Lambda observer      P0171       Monitoring of lambda observer correction
                                                      value
  Fuel system        Lambda observer      P0172       Monitoring of lambda observer correction
                                                      value
  Fuel system           Zero fuel         P015E       Back stop - monitoring of ZFC rail
                        calibration                   pressure enable conditions and Crankshaft
                                                      adaption completion status
 Boost pressure      Charge air cooler    P026A       Comparison of charge air cooler
     system                                           efficiency with a threshold
 Boost pressure       Boost pressure      P226C       Boost pressure slow response monitoring
     system              control
Diesel particulate        DPF             P2002       Rationality check - monitoring of the DPF
      filter                                          efficiency using particulate sensor
Diesel particulate         DPF            P226D       Plausibility check - detection of defective
      filter                                          DPF using differential pressure sensor
Diesel particulate         DPF            P2459       DPF regeneration interval monitoring




                                            B94
                       Component /         Fault
     Group                                         Monitoring strategy description
                         System            code
      filter
Diesel particulate          DPF            P24A2   DPF regeneration monitoring
      filter
Diesel particulate      Exhaust gas        P244C   Governor control deviation monitoring -
      filter         temperature control           measured exhaust gas temperature
                                                   downstream oxidation catalyst too low
Diesel particulate      Exhaust gas        P244D   Governor control deviation monitoring -
      filter         temperature control           measured exhaust gas temperature
                                                   downstream oxidation catalyst too high
  EGR system            EGR control        P0401   EGR governor control deviation
                                                   monitoring (low flow)
  EGR system            EGR control        P02EC   EGR governor control deviation
                                                   monitoring - plausibility check -
                                                   comparison of measured mass air flow to
                                                   modeled value
  EGR system            EGR control        P0402   Plausibility check - pin pointing -
                                                   comparison of measured EGR rate ratio
                                                   between two fuel cut off phases with
                                                   different demanded EGR valve positions
  EGR system            EGR control        P240F   EGR slow response monitoring
  EGR system            EGR cooler         P2457   Comparison of EGR cooler efficiency
                                                   with a threshold
  Exhaust gas          NOx sensor          P220B   Plausibility check - comparison of NOx
    sensors          downstream SCR                sensor downstream SCR supply voltage
                                                   with ECU supply voltage
  Exhaust gas          NOx sensor          P229E   Driver stage check / signal range check -
    sensors          downstream SCR                open circuit NOx sensor downstream SCR
  Exhaust gas          NOx sensor          P229E   Driver stage check / signal range check -
    sensors          downstream SCR                short circuit NOx sensor downstream
                                                   SCR
  Exhaust gas          NOx sensor          P229F   NOx sensor downstream SCR - feedback
    sensors          downstream SCR                diagnosis
  Exhaust gas          NOx sensor          P229F   Physical signal range check - NOx sensor
    sensors          downstream SCR                downstream SCR - out of range high
  Exhaust gas          NOx sensor          P229F   Physical signal range check - NOx sensor
    sensors          downstream SCR                downstream SCR - out of range low
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx sensor
    sensors          downstream SCR                downstream SCR - offset value - out of
                                                   range high
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx sensor
    sensors          downstream SCR                downstream SCR - offset value - out of
                                                   range low
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx sensor
    sensors          downstream SCR                downstream SCR - heater temperature




                                             B95
                Component /    Fault
  Group                                Monitoring strategy description
                  System       code
Exhaust gas      NOx sensor    P229F   Physical signal range check - NOx sensor
  sensors     downstream SCR           downstream SCR - out of range high
Exhaust gas      NOx sensor    P229F   Physical signal range check - NOx sensor
  sensors     downstream SCR           downstream SCR - out of range low
Exhaust gas      NOx sensor    P22FD   Physical range check - NOx sensor
  sensors     downstream SCR           downstream SCR
Exhaust gas      NOx sensor    P2200   Driver stage check / signal range check -
  sensors      upstream SCR            open circuit NOx sensor upstream SCR
Exhaust gas      NOx sensor    P2200   Driver stage check / signal range check -
  sensors      upstream SCR            short circuit NOx sensor upstream SCR
Exhaust gas      NOx sensor    P2201   NOx sensor upstream SCR - feedback
  sensors      upstream SCR            diagnosis
Exhaust gas      NOx sensor    P2201   Physical signal range check - NOx sensor
  sensors      upstream SCR            upstream SCR - out of range high
Exhaust gas      NOx sensor    P2201   Physical signal range check- NOx sensor
  sensors      upstream SCR            upstream SCR - out of range low
Exhaust gas      NOx sensor    P22FA   Physical range check - NOx sensor
  sensors      upstream SCR            upstream SCR
Exhaust gas      NOx sensor    P2201   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR - offset value - out of range high
Exhaust gas      NOx sensor    P2201   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR - offset value - out of range low
Exhaust gas      NOx sensor    P2201   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR- heater temperature
Exhaust gas      NOx sensor    P2201   Physical signal range check - NOx sensor
  sensors      upstream SCR            upstream SCR - out of range high
Exhaust gas      NOx sensor    P2201   Physical signal range check - NOx sensor
  sensors      upstream SCR            upstream SCR - out of range low
Exhaust gas      NOx sensor    P220A   Plausibility check - comparison of NOx
  sensors      upstream SCR            sensor upstream SCR supply voltage with
                                       ECU supply voltage
Exhaust gas     NOx sensor     P22FA   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR - dynamic check
Exhaust gas     NOx sensor     P24C2   Monitoring of NOx sensor upstream SCR
  sensors      upstream SCR            dew point release
Exhaust gas      PM sensor     P24AE   Signal range check of PM sensor IDE
  sensors                              current - out of range high
Exhaust gas     PM sensor      P24AF   Plausibility check - Comparison of PM
  sensors                              sensor control unit supply voltage to ECU
                                       supply voltage
Exhaust gas     PM sensor      P24AF   Plausibility check - PM sensor control
  sensors                              unit to ECU
Exhaust gas     PM sensor      P24AF   Comparison of IDE-current at high
  sensors                              temperature (during sensor regeneration)




                                 B96
                 Component /      Fault
   Group                                  Monitoring strategy description
                   System         code
                                          with threshold Note: This monitor detects
                                          open circuit failures on DIE-pos and IDE-
                                          neg and short circuit to ground on IDE-
                                          neg
 Exhaust gas       PM sensor      P24AF   Signal range check of PM sensor IDE-neg
   sensors                                connection - short circuit to battery
 Exhaust gas       PM sensor      P24AF   Signal range check of PM sensor IDE-neg
   sensors                                connection - short circuit to battery
 Exhaust gas       PM sensor      P24AF   Signal range check IDE-pos voltage - out
   sensors                                of range low / out of range high
 Exhaust gas       PM sensor      P24B4   PM sensor heater monitoring - circuit
   sensors                                performance
 Exhaust gas       PM sensor      P24B5   PM sensor heater monitoring - short
   sensors                                circuit to ground / open circuit
 Exhaust gas       PM sensor      P24B6   PM sensor heater monitoring - short
   sensors                                circuit to battery
 Exhaust gas       PM sensor      P24B7   Rationality check of PM sensor heater
   sensors                                resistance Note: This monitor runs once
                                          per driving cycle after ignition on
 Exhaust gas       PM sensor      P24C6   Signal range check PM sensor
   sensors                                temperature sensor - out of range high /
                                          out of range low
 Exhaust gas       PM sensor      P24C7   Plausibility check - comparison of
   sensors                                measured PM sensor temperature to
                                          average of exhaust gas temperature sensor
                                          values
 Exhaust gas       PM sensor      P24C7   Plausibility check - comparison of
   sensors                                measured PM sensor temperature to
                                          average of exhaust temperature sensor
                                          values
 Exhaust gas       PM sensor      P24DA   Monitoring of PM sensor protection tube -
   sensors                                detection of changes in heater voltage
                                          required to maintain constant sensor
                                          temperature
 Exhaust gas       PM sensor      U02A3   CAN communication monitoring - PM
   sensors                                sensor control unit
 Exhaust gas       PM sensor      U04A4   Plausibility check of PM sensor
   sensors                                sensitivity calibration factor - detection of
                                          wrong or manipulated signal
Boost pressure   Boost pressure   P0234   Governor control deviation monitoring at
   system           control               part load - overboost
Boost pressure   Boost pressure   P0299   Governor control deviation monitoring at
   system           control               part load - underboost
 Exhaust gas      NOx sensor      P2201   Plausibility check - comparison of NOx




                                    B97
               Component /     Fault
  Group                                Monitoring strategy description
                  System       code
  sensors      upstream SCR            sensor upstream SCR sensor signal and
                                       modeled NOx concentration upstream
                                       SCR
Exhaust gas     NOx sensor     P229F   Stuck in Range check - NOx sensor
  sensors     downstream SCR           downstream SCR - delta of NOx
                                       concentration
Exhaust gas     NOx sensor     P22FD   NOx sensor downstream SCR deadcycle
  sensors     downstream SCR           detection - comparison of measured
                                       lambda from NOx sensor to modeled
                                       lambda for signal delay from lean to rich
Exhaust gas     NOx sensor     P22FC   NOx sensor downstream SCR deadcycle
  sensors     downstream SCR           detection - comparison of measured
                                       lambda from NOx sensor to modeled
                                       lambda for signal delay from rich to lean
Exhaust gas     NOx sensor     P22FA   NOx sensor upstream SCR deadcycle
  sensors      upstream SCR            detection - comparison of measured
                                       lambda from NOx sensor to modeled
                                       lambda for sgnal delay from lean to rich
Exhaust gas     NOx sensor     P22F9   NOx sensor upstream SCR deadcycle
  sensors      upstream SCR            detection - comparison of measured
                                       lambda from NOx sensor to modeled
                                       lambda for signal delay from rich to lean
Exhaust gas     NOx sensor     P2201   Driver stage check / plausibility check -
  sensors      upstream SCR            peel off NOx sensor upstream SCR
Exhaust gas     NOx sensor     P229F   Plausibility check - NOx-Sensor
  sensors     downstream SCR           downstream SCR - gain check during
                                       engine afterrun
Exhaust gas     NOx sensor     P229F   Plausibility check - response time check
  sensors     downstream SCR           for sensor acknowledge or sensor
                                       diagnosis feedback of gain check during
                                       engine afterrun
Exhaust gas     NOx sensor     P229F   Driver stage check / signal range check -
  sensors     downstream SCR           PeelOff NOx sensor downstream SCR
Exhaust gas     NOx sensor     P22F9   Removal detection - comparison of
  sensors      upstream SCR            measured lambda from NOx sensor to
                                       modeled lambda for signal transition from
                                       rich to lean
Exhaust gas     NOx sensor     P22FA   Removal detection - comparison of
  sensors      upstream SCR            measured lambda from NOx sensor to
                                       modeled lambda for signal transition from
                                       lean to rich
Exhaust gas     NOx sensor     P22FC   Removal detection - comparison of
  sensors     downstream SCR           measured lambda from NOx sensor to
                                       modeled lambda for signal transition from




                                 B98
                 Component /         Fault
  Group                                      Monitoring strategy description
                   System            code
                                             rich to lean
Exhaust gas      NOx sensor          P22FD   Removal detection - comparison of
  sensors      downstream SCR                measured lambda from NOx sensor to
                                             modeled lambda for signal transition from
                                             lean to rich
 Oxidation     Oxidation catalyst    P0420   Oxidation catalyst - exotherm based HC
  catalyst                                   conversion monitoring
SCR catalyst      Exhaust gas        P249C   Time to closed loop monitor for urea
               temperature control           dosing strategy
SCR catalyst      Exhaust gas        P249C   Time to closed loop monitor for urea
               temperature control           dosing strategy
SCR catalyst      SCR catalyst       P20EE   NOx conversion efficiency monitoring
 Urea dosing       Urea dosing       P20F5   Plausibility check - long term urea dosing
   system            adaption                adaption value - ouf of range high
   Vehicle     Vehicle component     P2463   Plausibility check - modeled particulate
 component          protection               filter load (based on delta p signal) - out
  protection                                 of range high
Exhaust gas        PM sensor         P24D1   Monitoring of PM sensor regeneration –
   sensors                                   detection of incomplete PM sensor
                                             regeneration
Exhaust gas        O2 sensor         P2243   Signal range check - nernst voltage pin
  sensors                                    open circuit
Exhaust gas        O2 sensor         P2237   Plausibility check - lambda sensor O2
  sensors                                    concentration
Exhaust gas        O2 sensor         P0130   Signal range check - open circuit
  sensors
Exhaust gas        O2 sensor         P014C   Plausibility check - response rate during
  sensors                                    rich to lean transition
Exhaust gas        O2 sensor         P2231   Monitoring for crosstalk between lambda
  sensors                                    sensor heater control signal and O2 sensor
                                             signal
Exhaust gas        O2 sensor         P0032   Driver stage check - short circuit to
  sensors                                    battery
Exhaust gas        O2 sensor         P0031   Driver stage check - short circuit to
  sensors                                    ground
Exhaust gas        O2 sensor         P0030   Driver stage check - open circuit
  sensors
Exhaust gas        O2 sensor         P0132   Signal range check - out of range high
  sensors
Exhaust gas        O2 sensor         P0131   Signal range check - out of range low
  sensors
Exhaust gas        O2 sensor         P2195   Plausibility check - measured with
  sensors                                    calculated lambda signal during overrun
Exhaust gas        O2 sensor         P2195   Plausibility check - measured with




                                       B99
                    Component /          Fault
    Group                                        Monitoring strategy description
                      System             code
    sensors                                      calculated lambda signal during part load
  Exhaust gas         O2 sensor          P2196   Plausibility check - measured with
    sensors                                      calculated lambda signal during overrun
  Exhaust gas         O2 sensor          P2196   Plausibility check - measured with
    sensors                                      calculated lambda signal during part load
  Exhaust gas         O2 sensor          P0135   Physical signal range check - lambda
    sensors                                      sensor temperature too high
  Exhaust gas         O2 sensor          P0135   Physical signal range check - lambda
    sensors                                      sensor temperature too low
  Exhaust gas         O2 sensor          P0132   Driver stage check - short circuit to
    sensors                                      battery
  Exhaust gas         O2 sensor          P0131   Driver stage check - short circuit to
    sensors                                      ground
Engine position   Crankshaft position    P0335   Plausibility check - comparison of
   and speed           sensor                    crankshaft signal and camshaft signal
 determination
Engine position    Camshaft position     P0340   Plausibility check - comparison of
   and speed           sensor                    crankshaft signal and camshaft signal
 determination
 Air induction       Variable swirl      P2008   Driver stage check - open circuit
    system           valve actuator
 Air induction    Intake air pressure    P012C   Signal range check - short circuit to
    system                sensor                 ground / open circuit
 Air induction         Charge air        P007C   Signal range check - short circuit to
    system        temperature sensor             ground
                  downstream charge
                        air cooler
 Air induction       Mass air flow       P0102   Signal range check - out of range low /
     system          sensor (MAF)                open circuit
Pre glow system   Glow plug cylinder     P066A   Driver stage check - short circuit to
                             1                   ground glow plug cylinder 1 to 4 6
Pre glow system   Glow plug cylinder     P066C   Driver stage check - short circuit to
                             2                   ground glow plug cylinder 1 to 4 6
Pre glow system   Glow plug cylinder     P066E   Driver stage check - short circuit to
                             3                   ground glow plug cylinder 1 to 4 6
Pre glow system   Glow plug cylinder     P067A   Driver stage check - short circuit to
                             4                   ground glow plug cylinder 1 to 4 6
Pre glow system   Glow plug cylinder     P067C   Driver stage check - short circuit to
                             5                   ground glow plug cylinder 1 to 6
Pre glow system   Glow plug cylinder     P067E   Driver stage check - short circuit to
                             6                   ground glow plug cylinder 1 to 6
Pre glow system       Glow system        P052F   Signal range check - battery voltage at
                    control module               GPU out of range low
 Fuel system       Cylinder 1 injector   P0201   Driver stage check - open circuit




                                          B100
                    Component /         Fault
   Group                                        Monitoring strategy description
                       System           code
 Fuel system      Cylinder 2 injector   P0202   Driver stage check - open circuit
 Fuel system      Cylinder 3 injector   P0203   Driver stage check - open circuit
 Fuel system      Cylinder 4 injector   P0204   Driver stage check - open circuit
 Fuel system      Cylinder 5 injector   P0205   Driver stage check - open circuit
 Fuel system      Cylinder 6 injector   P0206   Driver stage check - open circuit
 Fuel system      Fuel metering unit    P0251   Driver stage check - open circuit
 Fuel system      Fuel rail pressure    P0192   Signal range check - short circuit to
                         sensor                 ground
 Fuel system      Fuel temperature      P0183   Signal range check - short circuit to
                         sensor                 battery / open circuit
 EGR system      EGR valve actuator     P0403   Driver stage check - open circuit
 EGR system          Exhaust gas        P040D   Signal range check - short circuit to
                 temperature sensor             battery / open circuit
                  downstream EGR
                         cooler
 Exhaust gas         Differential       P2455   Signal range check - short circuit to
   sensors         pressure sensor              battery
 Exhaust gas         Exhaust gas        P242C   Signal range check - short circuit to
   sensors       temperature sensor             ground
                     downstream
                  oxidation catalyst
 Exhaust gas         Exhaust gas        P2033   Signal range check - short circuit to
   sensors       temperature sensor             battery / open circuit
                 upstream oxidation
                        catalyst
 Exhaust gas         Exhaust gas        P2470   Signal range check - short circuit to
   sensors       temperature sensor             ground
                   upstream SCR
 Exhaust gas         Exhaust gas        P0545   Signal range check - short circuit to
   sensors       temperature sensor             ground
                       upstream
                    turbocharger
                        turbine
 Urea dosing      Urea supply pump      P208A   Driver stage check - open circuit
   system
 Urea dosing     Urea dosing valve      P2047   Driver stage check - open circuit
   system
Engine cooling     Engine coolant       P0128   Plausibility check - comparison of
   system            thermostat                 measured ECT with modeled ECT
Engine cooling      ECT sensor          P0117   Signal range check - short circuit to
   system                                       ground
Boost pressure     Boost pressure       P0237   Signal range check - short circuit to
   system             sensor                    ground / open circuit
 Exhaust gas        Exhaust gas         P0472   Signal range check - short circuit to




                                         B101
                    Component /        Fault
   Group                                       Monitoring strategy description
                       System          code
   sensors         pressure sensor             ground / open circuit
                      upstream
                    turbocharger
                        turbine
 Air induction      Throttle valve     P2100   Driver stage check - open circuit
    system             actuator
 Fuel system      Fuel rail pressure   P0090   Driver stage check - open circuit
                    control valve
 Air induction       Charge air        P007C   Signal range check - short circuit to
    system       temperature sensor            ground
                 downstream charge
                      air cooler
Vehicle speed       Vehicle speed      C0031   Signal range check / plausibility check -
                                               wheel speed sensor signals
Vehicle speed      Vehicle speed       C0034   Signal range check / plausibility check -
                                               wheel speed sensor signals
Vehicle speed      Vehicle speed       C0037   Signal range check / plausibility check -
                                               wheel speed sensor signals
Vehicle speed      Vehicle speed       C003A   Signal range check / plausibility check -
                                               wheel speed sensor signals
    DCU            Reductant tank      P205C   Signal range check - short circuit to
                 temperature sensor            ground
    TCU            System Voltage      P0562   range check - low
J1699 dynamic                            -     -




                                        B102
                                      Cluster 4

                  Component /         Fault
   Group                                              Monitoring strategy description
                     System           code
   Misfire       Misfire detection    P0300       Misfire monitoring - multiple cylinder
  monitoring
   Misfire       Misfire detection    P0301       Misfire monitoring - cylinder 1 to 6
  monitoring
   Misfire       Misfire detection    P0302       Misfire monitoring - cylinder 1 to 6
  monitoring
   Misfire       Misfire detection    P0303       Misfire monitoring - cylinder 1 to 6
  monitoring
   Misfire       Misfire detection    P0304       Misfire monitoring - cylinder 1 to 6
  monitoring
   Misfire       Misfire detection    P0305       Misfire monitoring - cylinder 1 to 6
  monitoring
   Misfire       Misfire detection    P0306       Misfire monitoring - cylinder 1 to 6
  monitoring
 Fuel system     Fuel rail pressure   P0087       Fuel rail pressure too low
                      control
 Fuel system     Fuel rail pressure   P0087       Fuel rail pressure governor deviation error
                      control
 Fuel system     Fuel rail pressure   P0087       Governor control deviation monitoring
                      control
 Fuel system     Fuel rail pressure   P0087       Governor control deviation monitoring
                      control
 Fuel system     Fuel rail pressure   P0088       Fuel rail pressure too high
                      control
 Fuel system     Fuel rail pressure   P0088       Fuel rail pressure - metering unit stuck
                      control
 Fuel system     Fuel rail pressure   P0088       Fuel rail pressure governor deviation error
                      control
 Fuel system     Fuel rail pressure   P00C6       Monitor for fuel rail pressure insufficient
                      control                     for engine start
 Fuel system     Fuel rail pressure   P053F       Fuel rail pressure governor deviation error
                      control                     during CSERS
 Fuel system     Fuel rail pressure   P05XX       Fuel rail pressure governor deviation error
                      control                     during CSERS
 Fuel system     Lambda observer      P0171       Monitoring of lambda observer correction
                                                  value
 Fuel system     Lambda observer      P0172       Monitoring of lambda observer correction
                                                  value
 Fuel system        Zero fuel         P2292       Back stop - monitoring of ZFC rail
                    calibration                   pressure enable conditions
Boost pressure   Charge air cooler    P026A       Comparison of charge air cooler
   system                                         efficiency with a threshold




                                        B103
                       Component /         Fault
     Group                                             Monitoring strategy description
                          System           code
 Boost pressure        Boost pressure      P226C   Boost pressure slow response monitoring
     system                control
Diesel particulate          DPF            P2002   Rationality check - monitoring of the DPF
      filter                                       efficiency using particulate sensor
Diesel particulate          DPF            P226D   Plausibility check - detection of defective
      filter                                       DPF using differential pressure sensor
Diesel particulate          DPF            P2459   DPF regeneration interval monitoring
      filter
Diesel particulate          DPF            P24A2   DPF regeneration monitoring
      filter
Diesel particulate      Exhaust gas        P244C   Governor control deviation monitoring -
      filter         temperature control           measured exhaust gas temperature
                                                   downstream oxidation catalyst too low
Diesel particulate      Exhaust gas        P244D   Governor control deviation monitoring -
      filter         temperature control           measured exhaust gas temperature
                                                   downstream oxidation catalyst too high
  EGR system            EGR control        P0401   EGR governor control deviation
                                                   monitoring (low flow)
  EGR system            EGR control        P02EC   EGR governor control deviation
                                                   monitoring (high flow)
  EGR system            EGR control        P04DD   EGR governor control deviation during
                                                   cold start (low flow)
  EGR system            EGR control        P02EC   EGR governor control deviation during
                                                   cold start (high flow)
  EGR system            EGR control        P240F   EGR slow response monitoring
  EGR system            EGR cooler         P2457   Comparison of EGR cooler efficiency
                                                   with a threshold
  Exhaust gas          NOx sensor          P220B   Plausibility check - comparison of NOx
    sensors          downstream SCR                sensor downstream SCR supply voltage
                                                   with ECU supply voltage
  Exhaust gas          NOx sensor          P229E   Driver stage check / signal range check -
    sensors          downstream SCR                open circuit NOx sensor downstream SCR
  Exhaust gas          NOx sensor          P229E   Driver stage check / signal range check -
    sensors          downstream SCR                short circuit NOx sensor downstream
                                                   SCR
  Exhaust gas          NOx sensor          P229F   NOx sensor downstream SCR - feedback
    sensors          downstream SCR                diagnosis
  Exhaust gas          NOx sensor          P229F   Physical signal range check - NOx sensor
    sensors          downstream SCR                downstream SCR - out of range high
  Exhaust gas          NOx sensor          P229F   Physical signal range check - NOx sensor
    sensors          downstream SCR                downstream SCR - out of range low
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx sensor
    sensors          downstream SCR                downstream SCR - offset value - out of
                                                   range high




                                            B104
                Component /    Fault
  Group                                    Monitoring strategy description
                  System       code
Exhaust gas      NOx sensor    P229F   Plausibility check - NOx sensor
  sensors     downstream SCR           downstream SCR - offset value - out of
                                       range low
Exhaust gas     NOx sensor     P229F   Plausibility check - NOx sensor
  sensors     downstream SCR           downstream SCR - heater temperature
Exhaust gas     NOx sensor     P229F   Physical signal range check - NOx sensor
  sensors     downstream SCR           downstream SCR - out of range high
Exhaust gas     NOx sensor     P229F   Physical signal range check - NOx sensor
  sensors     downstream SCR           downstream SCR - out of range low
Exhaust gas     NOx sensor     P22FD   Physical range check - NOx sensor
  sensors     downstream SCR           downstream SCR
Exhaust gas     NOx sensor     P2200   Driver stage check / signal range check -
  sensors      upstream SCR            open circuit NOx sensor upstream SCR
Exhaust gas     NOx sensor     P2200   Driver stage check / signal range check -
  sensors      upstream SCR            short circuit NOx sensor upstream SCR
Exhaust gas     NOx sensor     P2201   NOx sensor upstream SCR - feedback
  sensors      upstream SCR            diagnosis
Exhaust gas     NOx sensor     P2201   Physical signal range check - NOx sensor
  sensors      upstream SCR            upstream SCR - out of range high
Exhaust gas     NOx sensor     P2201   Physical signal range check- NOx sensor
  sensors      upstream SCR            upstream SCR - out of range low
Exhaust gas     NOx sensor
  sensors      upstream SCR
Exhaust gas     NOx sensor     P22FA   Physical range check - NOx sensor
  sensors      upstream SCR            upstream SCR
Exhaust gas     NOx sensor     P2201   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR - offset value - out of range high
Exhaust gas     NOx sensor     P2201   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR - offset value - out of range low
Exhaust gas     NOx sensor     P2201   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR- heater temperature
Exhaust gas     NOx sensor     P2201   Physical signal range check - NOx sensor
  sensors      upstream SCR            upstream SCR - out of range high
Exhaust gas     NOx sensor     P2201   Physical signal range check - NOx sensor
  sensors      upstream SCR            upstream SCR - out of range low
Exhaust gas     NOx sensor     P220A   Plausibility check - comparison of NOx
  sensors      upstream SCR            sensor upstream SCR supply voltage with
                                       ECU supply voltage
Exhaust gas     NOx sensor     P22FA   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR - dynamic check
Exhaust gas      O2 sensor     P24C2   Monitoring of lambda sensor dew point
  sensors                              release
Exhaust gas     PM sensor      P24AE   Signal range check of PM sensor IDE
  sensors                              current - out of range high




                                B105
              Component /   Fault
  Group                                 Monitoring strategy description
                System       code
Exhaust gas    PM sensor    P24AF   Plausibility check - Comparison of PM
  sensors                           sensor control unit supply voltage to ECU
                                    supply voltage
Exhaust gas    PM sensor    P24AF   Plausibility check - PM sensor control
  sensors                           unit to ECU
Exhaust gas    PM sensor    P24AF   Comparison of IDE-current at high
  sensors                           temperature (during sensor regeneration)
                                    with threshold Note: This monitor detects
                                    open circuit failures on DIE-pos and IDE-
                                    neg and short circuit to ground on IDE-
                                    neg
Exhaust gas    PM sensor    P24AF   Signal range check of PM sensor IDE-neg
  sensors                           connection - short circuit to battery
Exhaust gas    PM sensor    P24AF   Signal range check of PM sensor IDE-neg
  sensors                           connection - short circuit to battery
Exhaust gas    PM sensor    P24AF   Signal range check IDE-pos voltage - out
  sensors                           of range low / out of range high
Exhaust gas    PM sensor    P24B5   PM sensor heater monitoring - short
  sensors                           circuit to ground / open circuit
Exhaust gas    PM sensor    P24B6   PM sensor heater monitoring - short
  sensors                           circuit to battery
Exhaust gas    PM sensor    P24B7   Rationality check of PM sensor heater
  sensors                           resistance Note: This monitor runs once
                                    per driving cycle after ignition on
Exhaust gas    PM sensor    P24C6   Signal range check PM sensor
  sensors                           temperature sensor - out of range high /
                                    out of range low
Exhaust gas    PM sensor    P24C7   Plausibility check - comparison of
  sensors                           measured PM sensor temperature to
                                    average of exhaust gas temperature sensor
                                    values
Exhaust gas    PM sensor    P24C7   Plausibility check - comparison of
  sensors                           measured PM sensor temperature to
                                    average of exhaust temperature sensor
                                    values
Exhaust gas    PM sensor    P24DA   Monitoring of PM sensor protection tube -
  sensors                           detection of changes in heater voltage
                                    required to maintain constant sensor
                                    temperature
Exhaust gas    PM sensor    U02A3   CAN communication monitoring - PM
  sensors                           sensor control unit
Exhaust gas    PM sensor    U04A4   Plausibility check of PM sensor
  sensors                           sensitivity calibration factor - detection of
                                    wrong or manipulated signal




                             B106
                  Component /         Fault
   Group                                          Monitoring strategy description
                     System           code
Boost pressure    Boost pressure      P0234   Negative governor deviation monitoring
   system             control                 at part load
Boost pressure    Boost pressure      P0299   Positive governor deviation monitoring at
   system             control                 part load
 Exhaust gas       NOx sensor         P2201   Plausibility check - comparison of NOx
   sensors        upstream SCR                sensor upstream SCR sensor signal and
                                              modeled NOx concentration upstream
                                              SCR
 Exhaust gas       NOx sensor         P229F   Stuck in Range check - NOx sensor
   sensors       downstream SCR               downstream SCR - delta of NOx
                                              concentration
Boost pressure    Boost pressure      P0234   Negative governor deviation monitoring
   system             control                 at part load during rapid heat up mode
Boost pressure    Boost pressure      P0299   Positive governor deviation monitoring at
   system             control                 part load during rapid heat up mode
Boost pressure    Boost pressure      P0234   Governor control deviation monitoring -
   system             control                 overboost
Boost pressure    Boost pressure      P0299   Governor control deviation monitoring -
   system             control                 underboost
 Fuel system     Fuel rail pressure   P053F   Fuel rail pressure governor deviation error
                      control                 during CSERS
 Exhaust gas       NOx sensor
   sensors       downstream SCR
 Exhaust gas       NOx sensor
   sensors       downstream SCR
 Exhaust gas       NOx sensor
   sensors        upstream SCR
 Exhaust gas       NOx sensor
   sensors        upstream SCR
 Exhaust gas       NOx sensor         P2201   Driver stage check / signal range check -
   sensors        upstream SCR                PeelOff NOx sensor upstream SCR
 Exhaust gas       NOx sensor         P229F   Plausibility check - NOx-Sensor
   sensors       downstream SCR               downstream SCR - gain check during
                                              engine afterrun
 Exhaust gas       NOx sensor         P229F   Plausibility check - NOx-Sensor
   sensors       downstream SCR               downstream SCR - response time check
                                              for sensor acknowledge or sensor
                                              diagnosis feedback while the gain check
                                              during engine afterrun
 Exhaust gas       NOx sensor         P229F   Driver stage check / signal range check -
   sensors       downstream SCR               PeelOff NOx sensor downstream SCR
 Exhaust gas       NOx sensor         P22F9   NOx sensor upstream SCR removal
   sensors        upstream SCR                detection - comparison of measured
                                              lambda from NOx sensor to modeled




                                       B107
                 Component /         Fault
  Group                                          Monitoring strategy description
                   System            code
                                             lambda for signal transition from rich to
                                             lean
Exhaust gas       NOx sensor         P22FA   NOx sensor upstream SCR removal
  sensors        upstream SCR                detection - comparison of measured
                                             lambda from NOx sensor to modeled
                                             lambda for sgnal transition from lean to
                                             rich
Exhaust gas      NOx sensor          P22FC   NOx sensor downstream SCR removal
  sensors      downstream SCR                detection - comparison of measured
                                             lambda from NOx sensor to modeled
                                             lambda for signal transition from rich to
                                             lean
Exhaust gas      NOx sensor          P22FD   NOx sensor downstream SCR removal
  sensors      downstream SCR                detection - comparison of measured
                                             lambda from NOx sensor to modeled
                                             lambda for signal transition from lean to
                                             rich
 Oxidation     Oxidation catalyst    P0420   Oxidation catalyst - exotherm based HC
  catalyst                                   conversion monitoring
SCR catalyst      Exhaust gas        P249C   Time to closed loop monitor for urea
               temperature control           dosing strategy
SCR catalyst      SCR catalyst       P20EE   NOx conversion efficiency monitoring
 Urea dosing       Urea dosing       P20F5   Plausibility check - long term urea dosing
   system            adaption                adaption value - ouf of range high
   Vehicle     Vehicle component     P2463   Plausibility check - modeled particulate
 component          protection               filter load (based on delta p signal) - out
  protection                                 of range high
Exhaust gas        PM sensor         P24D1   Monitoring of PM sensor regeneration –
   sensors                                   detection of incomplete PM sensor
                                             regeneration
Exhaust gas        O2 sensor         P2243   Signal range check - nernst voltage pin
  sensors                                    open circuit
Exhaust gas        O2 sensor         P2237   Plausibility check - lambda sensor O2
  sensors                                    concentration
Exhaust gas        O2 sensor         P0130   Signal range check - open circuit
  sensors
Exhaust gas        O2 sensor         P014C   Plausibility check - response rate during
  sensors                                    rich to lean transition
Exhaust gas        O2 sensor         P2231   Monitoring for crosstalk between lambda
  sensors                                    sensor heater control signal and O2 sensor
                                             signal
Exhaust gas        O2 sensor         P0032   Driver stage check - short circuit to
  sensors                                    battery




                                      B108
                    Component /         Fault
   Group                                            Monitoring strategy description
                      System            code
  Exhaust gas        O2 sensor          P0031   Driver stage check - short circuit to
    sensors                                     ground
  Exhaust gas         O2 sensor         P0030   Driver stage check - open circuit
    sensors
  Exhaust gas         O2 sensor         P0132   Signal range check - open circuit
    sensors
  Exhaust gas         O2 sensor         P0131   Signal range check - short circuit to
    sensors                                     ground
  Exhaust gas         O2 sensor         P2195   Plausibility check - measured with
    sensors                                     calculated lambda signal during overrun
  Exhaust gas         O2 sensor         P2195   Plausibility check - measured with
    sensors                                     calculated lambda signal during part load
  Exhaust gas         O2 sensor         P2196   Plausibility check - measured with
    sensors                                     calculated lambda signal during overrun
  Exhaust gas         O2 sensor         P2196   Plausibility check - measured with
    sensors                                     calculated lambda signal during part load
  Exhaust gas         O2 sensor         P0135   Physical signal range check - lambda
    sensors                                     sensor temperature too high
  Exhaust gas         O2 sensor         P0135   Physical signal range check - lambda
    sensors                                     sensor temperature too low
  Exhaust gas         O2 sensor         P0132   Driver stage check - short circuit to
    sensors                                     battery
  Exhaust gas         O2 sensor         P0131   Driver stage check - short circuit to
    sensors                                     ground
Engine position   Crankshaft position   P0335   Plausibility check - comparison of
   and speed           sensor                   crankshaft signal and camshaft signal
 determination
Engine position   Camshaft position     P0340   Plausibility check - comparison of
   and speed          sensor                    crankshaft signal and camshaft signal
 determination
 Air induction       Variable swirl     P2008   Driver stage check - open circuit
    system           valve actuator
 Air induction    Intake air pressure   P012C   Signal range check - short circuit to
    system               sensor                 ground / open circuit
 Air induction         Charge air       P007C   Signal range check - short circuit to
    system        temperature sensor            ground
                  downstream charge
                       air cooler
 Air induction         Charge air       P0097   Signal range check - short circuit to
    system        temperature sensor            ground
                  upstream charge air
                         cooler
 Air induction       Mass air flow      P0102   Signal range check - out of range low /
    system           sensor (MAF)               open circuit




                                         B109
                     Component /         Fault
    Group                                            Monitoring strategy description
                        System            code
Pre glow system   Glow plug cylinder     P066A   Driver stage check - short circuit to
                            1                    ground glow plug cylinder 1 to 4
Pre glow system   Glow plug cylinder     P066C   Driver stage check - short circuit to
                            2                    ground glow plug cylinder 1 to 4
Pre glow system   Glow plug cylinder     P066E   Driver stage check - short circuit to
                            3                    ground glow plug cylinder 1 to 4
Pre glow system   Glow plug cylinder     P067A   Driver stage check - short circuit to
                            4                    ground glow plug cylinder 1 to 4
Pre glow system      Glow system         P052F   Signal range check - battery voltage at
                    control module               GPU out of range low
 Fuel system       Cylinder 1 injector   P0201   Driver stage check - open circuit
 Fuel system       Cylinder 2 injector   P0202   Driver stage check - open circuit
 Fuel system       Cylinder 3 injector   P0203   Driver stage check - open circuit
 Fuel system       Cylinder 4 injector   P0204   Driver stage check - open circuit
 Fuel system       Fuel metering unit    P0251   Driver stage check - open circuit
 Fuel system       Fuel rail pressure    P0192   Signal range check - short circuit to
                          sensor                 ground / open circuit
 Fuel system       Fuel temperature      P0183   Signal range check - short circuit to
                          sensor                 battery / open circuit
 EGR system       EGR valve actuator     P0403   Driver stage check - open circuit
 EGR system           Exhaust gas        P040D   Signal range check - short circuit to
                  temperature sensor             battery / open circuit
                   downstream EGR
                          cooler
 Exhaust gas          Differential       P2455   Signal range check - short circuit to
   sensors          pressure sensor              battery
 Exhaust gas          Exhaust gas        P242C   Signal range check - short circuit to
   sensors        temperature sensor             ground
                      downstream
                   oxidation catalyst
 Exhaust gas          Exhaust gas        P2033   Signal range check - short circuit to
   sensors        temperature sensor             battery / open circuit
                  upstream oxidation
                         catalyst
 Exhaust gas          Exhaust gas        P2470   Signal range check - short circuit to
   sensors        temperature sensor             ground
                    upstream SCR
 Exhaust gas          Exhaust gas        P0545   Signal range check - short circuit to
   sensors        temperature sensor             ground
                        upstream
                     turbocharger
                         turbine
  Urea dosing      Urea supply pump      P208A   Driver stage check - open circuit
    system




                                          B110
                   Component /         Fault
    Group                                          Monitoring strategy description
                      System           code
  Urea dosing     Urea dosing valve    P2047   Driver stage check - open circuit
    system
 Engine cooling     Engine coolant     P0128   Plausibility check - comparison of
    system            thermostat               measured ECT with modeled ECT
 Engine cooling      ECT sensor        P0117   Signal range check - short circuit to
    system                                     ground
 Boost pressure     Boost pressure     P0237   Signal range check - short circuit to
    system             sensor                  ground / open circuit
DCU                 Reductant tank     P205C   Signal range check - short circuit to
                  temperature sensor           ground
TCU                                    P0562   System Voltage Low
J1699 dynamic                            -     -




                                        B111
                                          Cluster 5

                      Component /         Fault
     Group                                                Monitoring strategy description
                         System           code
    Misfire          Misfire detection    P0300       Misfire monitoring - multiple cylinder
   monitoring
    Misfire          Misfire detection    P0301       Misfire monitoring - cylinder 1 to 4
   monitoring
    Misfire          Misfire detection    P0302       Misfire monitoring - cylinder 1 to 4
   monitoring
    Misfire          Misfire detection    P0303       Misfire monitoring - cylinder 1 to 4
   monitoring
    Misfire          Misfire detection    P0304       Misfire monitoring - cylinder 1 to 4
   monitoring
  Fuel system        Fuel rail pressure   P0087       Fuel rail pressure too low
                          control
  Fuel system        Fuel rail pressure   P0087       Fuel rail pressure governor deviation error
                          control
  Fuel system        Fuel rail pressure   P0087       Governor control deviation monitoring
                          control
  Fuel system        Fuel rail pressure   P0087       Governor control deviation monitoring
                          control
  Fuel system        Fuel rail pressure   P0088       Fuel rail pressure too high
                          control
  Fuel system        Fuel rail pressure   P0088       Fuel rail pressure - metering unit stuck
                          control
  Fuel system        Fuel rail pressure   P0088       Fuel rail pressure governor deviation error
                          control
  Fuel system        Fuel rail pressure   P00C6       Monitor for fuel rail pressure insufficient
                          control                     for engine start
  Fuel system        Fuel rail pressure   P053F       Fuel rail pressure governor deviation error
                          control                     during CSERS
  Fuel system        Lambda observer      P0171       Monitoring of lambda observer correction
                                                      value
  Fuel system        Lambda observer      P0172       Monitoring of lambda observer correction
                                                      value
  Fuel system           Zero fuel         P2292       Back stop - monitoring of ZFC rail
                        calibration                   pressure enable conditions
  EGR system         Charge air cooler    P026A       Comparison of charge air cooler
                                                      efficiency with a threshold
 Boost pressure       Boost pressure      P226C       Boost pressure slow response monitoring
     system              control
Diesel particulate        DPF             P2002       Rationality check - monitoring of the DPF
      filter                                          efficiency using particulate sensor
Diesel particulate         DPF            P226D       Plausibility check - detection of defective
      filter                                          DPF using differential pressure sensor




                                            B112
                       Component /         Fault
     Group                                             Monitoring strategy description
                         System            code
Diesel particulate        DPF              P2459   DPF regeneration interval monitoring
      filter
Diesel particulate          DPF            P24A2   DPF regeneration monitoring
      filter
Diesel particulate      Exhaust gas        P244C   Governor control deviation monitoring -
      filter         temperature control           measured exhaust gas temperature
                                                   downstream oxidation catalyst too low
Diesel particulate      Exhaust gas        P244D   Governor control deviation monitoring -
      filter         temperature control           measured exhaust gas temperature
                                                   downstream oxidation catalyst too high
  EGR system            EGR control        P02EC   EGR governor control deviation
                                                   monitoring (low flow)
  EGR system            EGR control        P0402   EGR governor control deviation
                                                   monitoring (high flow)
  EGR system            EGR control        P02EC   EGR governor control deviation during
                                                   cold start (low flow)
  EGR system            EGR control        P04DE   EGR governor control deviation during
                                                   cold start (high flow)
  EGR system            EGR control        P240F   EGR slow response monitoring
  EGR system            EGR cooler         P2457   Comparison of EGR cooler efficiency
                                                   with a threshold
  Exhaust gas          NOx sensor          P220B   Plausibility check - comparison of NOx
    sensors          downstream SCR                sensor downstream SCR supply voltage
                                                   with ECU supply voltage
  Exhaust gas          NOx sensor          P229E   Driver stage check / signal range check -
    sensors          downstream SCR                open circuit NOx sensor downstream SCR
  Exhaust gas          NOx sensor          P229E   Driver stage check / signal range check -
    sensors          downstream SCR                short circuit NOx sensor downstream
                                                   SCR
  Exhaust gas          NOx sensor          P229F   NOx sensor downstream SCR - feedback
    sensors          downstream SCR                diagnosis
  Exhaust gas          NOx sensor          P229F   Physical signal range check - NOx sensor
    sensors          downstream SCR                downstream SCR - out of range high
  Exhaust gas          NOx sensor          P229F   Physical signal range check - NOx sensor
    sensors          downstream SCR                downstream SCR - out of range low
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx sensor
    sensors          downstream SCR                downstream SCR - offset value - out of
                                                   range high
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx sensor
    sensors          downstream SCR                downstream SCR - offset value - out of
                                                   range low
  Exhaust gas          NOx sensor          P229F   Plausibility check - NOx sensor
    sensors          downstream SCR                downstream SCR - heater temperature




                                            B113
                Component /    Fault
  Group                                    Monitoring strategy description
                  System       code
Exhaust gas      NOx sensor    P229F   Physical signal range check - NOx sensor
  sensors     downstream SCR           downstream SCR - out of range high
Exhaust gas      NOx sensor    P229F   Physical signal range check - NOx sensor
  sensors     downstream SCR           downstream SCR - out of range low
Exhaust gas      NOx sensor    P22FD   Physical range check - NOx sensor
  sensors     downstream SCR           downstream SCR
Exhaust gas      NOx sensor    P2200   Driver stage check / signal range check -
  sensors      upstream SCR            open circuit NOx sensor upstream SCR
Exhaust gas      NOx sensor    P2200   Driver stage check / signal range check -
  sensors      upstream SCR            short circuit NOx sensor upstream SCR
Exhaust gas      NOx sensor    P2201   NOx sensor upstream SCR - feedback
  sensors      upstream SCR            diagnosis
Exhaust gas      NOx sensor    P2201   Physical signal range check - NOx sensor
  sensors      upstream SCR            upstream SCR - out of range high
Exhaust gas      NOx sensor    P2201   Physical signal range check- NOx sensor
  sensors      upstream SCR            upstream SCR - out of range low
Exhaust gas      NOx sensor    P2201   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR - offset value - out of range high
Exhaust gas      NOx sensor    P2201   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR - offset value - out of range low
Exhaust gas      NOx sensor    P2201   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR- heater temperature
Exhaust gas      NOx sensor    P2201   Physical signal range check - NOx sensor
  sensors      upstream SCR            upstream SCR - out of range high
Exhaust gas      NOx sensor    P2201   Physical signal range check - NOx sensor
  sensors      upstream SCR            upstream SCR - out of range low
Exhaust gas      NOx sensor    P220A   Plausibility check - comparison of NOx
  sensors      upstream SCR            sensor upstream SCR supply voltage with
                                       ECU supply voltage
Exhaust gas     NOx sensor     P22FA   Plausibility check - NOx sensor upstream
  sensors      upstream SCR            SCR - dynamic check
Exhaust gas     NOx sensor     P24C2   Monitoring of lambda sensor dew point
  sensors                              release
Exhaust gas     PM sensor      P24AE   Signal range check of PM sensor IDE
  sensors                              current - out of range high
Exhaust gas     PM sensor      P24AF   Plausibility check - Comparison of PM
  sensors                              sensor control unit supply voltage to ECU
                                       supply voltage
Exhaust gas     PM sensor      P24AF   Plausibility check - PM sensor control
  sensors                              unit to ECU
Exhaust gas     PM sensor      P24AF   Comparison of IDE-current at high
  sensors                              temperature (during sensor regeneration)
                                       with threshold Note: This monitor detects
                                       open circuit failures on DIE-pos and IDE-




                                B114
                 Component /      Fault
   Group                                      Monitoring strategy description
                   System         code
                                          neg and short circuit to ground on IDE-
                                          neg
 Exhaust gas       PM sensor      P24AF   Signal range check of PM sensor IDE-neg
   sensors                                connection - short circuit to battery
 Exhaust gas       PM sensor      P24AF   Signal range check of PM sensor IDE-neg
   sensors                                connection - short circuit to battery
 Exhaust gas       PM sensor      P24AF   Signal range check IDE-pos voltage - out
   sensors                                of range low / out of range high
 Exhaust gas       PM sensor      P24B5   PM sensor heater monitoring - short
   sensors                                circuit to ground / open circuit
 Exhaust gas       PM sensor      P24B6   PM sensor heater monitoring - short
   sensors                                circuit to battery
 Exhaust gas       PM sensor      P24B7   Rationality check of PM sensor heater
   sensors                                resistance Note: This monitor runs once
                                          per driving cycle after ignition on
 Exhaust gas       PM sensor      P24C6   Signal range check PM sensor
   sensors                                temperature sensor - out of range high /
                                          out of range low
 Exhaust gas       PM sensor      P24C7   Plausibility check - comparison of
   sensors                                measured PM sensor temperature to
                                          average of exhaust gas temperature sensor
                                          values
 Exhaust gas       PM sensor      P24C7   Plausibility check - comparison of
   sensors                                measured PM sensor temperature to
                                          average of exhaust temperature sensor
                                          values
 Exhaust gas       PM sensor      P24DA   Monitoring of PM sensor protection tube -
   sensors                                detection of changes in heater voltage
                                          required to maintain constant sensor
                                          temperature
 Exhaust gas       PM sensor      U02A3   CAN communication monitoring - PM
   sensors                                sensor control unit
 Exhaust gas       PM sensor      U04A4   Plausibility check of PM sensor
   sensors                                sensitivity calibration factor - detection of
                                          wrong or manipulated signal
Boost pressure   Boost pressure   P0234   Negative governor deviation monitoring
   system            control              at part load
Boost pressure   Boost pressure   P0299   Positive governor deviation monitoring at
   system            control              part load
 Exhaust gas      NOx sensor      P2201   Plausibility check - comparison of NOx
   sensors       upstream SCR             sensor upstream SCR sensor signal and
                                          modeled NOx concentration upstream
                                          SCR




                                   B115
                   Component /        Fault
   Group                                          Monitoring strategy description
                     System           code
 Exhaust gas        NOx sensor        P229F   Stuck in Range check - NOx sensor
   sensors       downstream SCR               downstream SCR - delta of NOx
                                              concentration
Boost pressure    Boost pressure      P0234   Negative governor deviation monitoring
   system             control                 at part load during rapid heat up mode
Boost pressure    Boost pressure      P0299   Positive governor deviation monitoring at
   system             control                 part load during rapid heat up mode
 Fuel system     Fuel rail pressure   P053F   Fuel rail pressure governor deviation error
                      control                 during CSERS
 Exhaust gas       NOx sensor         P225C   Plausibility check - comparison of
   sensors        upstream SCR                measured signal with calculated O2
                                              concentration value during partial load
 Exhaust gas       NOx sensor         P225C   Plausibility check - comparison of
   sensors        upstream SCR                measured signal with calculated O2
                                              concentration value during fuel cut
 Exhaust gas       NOx sensor         P225D   Plausibility check - comparison of
   sensors        upstream SCR                measured signal with calculated O2
                                              concentration value during partial load
 Exhaust gas       NOx sensor         P225D   Plausibility check - comparison of
   sensors        upstream SCR                measured signal with calculated O2
                                              concentration value during fuel cut
 Exhaust gas       NOx sensor         P2201   Driver stage check / signal range check -
   sensors        upstream SCR                PeelOff NOx sensor upstream SCR
 Exhaust gas       NOx sensor         P229F   Plausibility check - NOx-Sensor
   sensors       downstream SCR               downstream SCR - gain check during
                                              engine afterrun
 Exhaust gas       NOx sensor         P229F   Plausibility check - NOx-Sensor
   sensors       downstream SCR               downstream SCR - response time check
                                              for sensor acknowledge or sensor
                                              diagnosis feedback while the gain check
                                              during engine afterrun
 Exhaust gas       NOx sensor         P229F   Driver stage check / signal range check -
   sensors       downstream SCR               PeelOff NOx sensor downstream SCR
 Exhaust gas       NOx sensor         P22F9   NOx sensor upstream SCR removal
   sensors        upstream SCR                detection - comparison of measured
                                              lambda from NOx sensor to modeled
                                              lambda for signal transition from rich to
                                              lean
 Exhaust gas       NOx sensor         P22FA   NOx sensor upstream SCR removal
   sensors        upstream SCR                detection - comparison of measured
                                              lambda from NOx sensor to modeled
                                              lambda for sgnal transition from lean to
                                              rich




                                       B116
                    Component /         Fault
   Group                                            Monitoring strategy description
                      System             code
 Exhaust gas         NOx sensor         P22FC   NOx sensor downstream SCR removal
   sensors        downstream SCR                detection - comparison of measured
                                                lambda from NOx sensor to modeled
                                                lambda for signal transition from rich to
                                                lean
 Exhaust gas        NOx sensor          P22FD   NOx sensor downstream SCR removal
   sensors        downstream SCR                detection - comparison of measured
                                                lambda from NOx sensor to modeled
                                                lambda for signal transition from lean to
                                                rich
 Oxidation        Oxidation catalyst    P0420   Oxidation catalyst - exotherm based HC
  catalyst                                      conversion monitoring
SCR catalyst         Exhaust gas        P249C   Time to closed loop monitor for urea
                  temperature control           dosing strategy
SCR catalyst         SCR catalyst       P20EE   NOx conversion efficiency monitoring
 Urea dosing          Urea dosing       P20F5   Plausibility check - long term urea dosing
   system               adaption                adaption value - ouf of range high
   Vehicle        Vehicle component     P2463   Plausibility check - modeled particulate
 component             protection               filter load (based on delta p signal) - out
  protection                                    of range high
Exhaust gas           PM sensor         P24D1   Monitoring of PM sensor regeneration –
   sensors                                      detection of incomplete PM sensor
                                                regeneration
Engine position   Crankshaft position   P0335   Plausibility check - comparison of
  and speed            sensor                   crankshaft signal and camshaft signal
 determination
Engine position   Camshaft position     P0340   Plausibility check - comparison of
  and speed           sensor                    crankshaft signal and camshaft signal
 determination
 Air induction       Variable swirl     P2008   Driver stage check - open circuit
    system           valve actuator
 Air induction    Intake air pressure   P012C   Signal range check - short circuit to
    system               sensor                 ground / open circuit
 Air induction         Charge air       P007C   Signal range check - short circuit to
    system        temperature sensor            ground
                  downstream charge
                       air cooler
 Air induction         Charge air       P0097   Signal range check - short circuit to
    system        temperature sensor            ground
                  upstream charge air
                         cooler
 Air induction       Mass air flow      P0102   Signal range check - out of range low /
    system           sensor (MAF)               open circuit




                                         B117
                     Component /         Fault
    Group                                            Monitoring strategy description
                        System            code
Pre glow system   Glow plug cylinder     P066A   Driver stage check - short circuit to
                            1                    ground glow plug cylinder 1 to 4
Pre glow system   Glow plug cylinder     P066C   Driver stage check - short circuit to
                            2                    ground glow plug cylinder 1 to 4
Pre glow system   Glow plug cylinder     P066E   Driver stage check - short circuit to
                            3                    ground glow plug cylinder 1 to 4
Pre glow system   Glow plug cylinder     P067A   Driver stage check - short circuit to
                            4                    ground glow plug cylinder 1 to 4
Pre glow system      Glow system         P052F   Signal range check - battery voltage at
                    control module               GPU out of range low
 Fuel system       Cylinder 1 injector   P0201   Driver stage check - open circuit
 Fuel system       Cylinder 2 injector   P0202   Driver stage check - open circuit
 Fuel system       Cylinder 3 injector   P0203   Driver stage check - open circuit
 Fuel system       Cylinder 4 injector   P0204   Driver stage check - open circuit
 Fuel system       Fuel metering unit    P0251   Driver stage check - open circuit
 Fuel system       Fuel rail pressure    P0192   Signal range check - short circuit to
                          sensor                 ground / open circuit
 Fuel system       Fuel temperature      P0183   Signal range check - short circuit to
                          sensor                 battery / open circuit
 EGR system       EGR valve actuator     P0403   Driver stage check - open circuit
 EGR system           Exhaust gas        P040D   Signal range check - short circuit to
                  temperature sensor             battery / open circuit
                   downstream EGR
                          cooler
 Exhaust gas          Differential       P2455   Signal range check - short circuit to
   sensors          pressure sensor              battery
 Exhaust gas          Exhaust gas        P242C   Signal range check - short circuit to
   sensors        temperature sensor             ground
                      downstream
                   oxidation catalyst
 Exhaust gas          Exhaust gas        P2033   Signal range check - short circuit to
   sensors        temperature sensor             battery / open circuit
                  upstream oxidation
                         catalyst
 Exhaust gas          Exhaust gas        P2470   Signal range check - short circuit to
   sensors        temperature sensor             ground
                    upstream SCR
 Exhaust gas          Exhaust gas        P0545   Signal range check - short circuit to
   sensors        temperature sensor             ground
                        upstream
                     turbocharger
                         turbine
  Urea dosing      Urea supply pump      P208A   Driver stage check - open circuit
    system




                                          B118
                   Component /         Fault
    Group                                          Monitoring strategy description
                      System           code
  Urea dosing     Urea dosing valve    P2047   Driver stage check - open circuit
    system
 Engine cooling     Engine coolant     P0128   Plausibility check - comparison of
    system            thermostat               measured ECT with modeled ECT
 Engine cooling      ECT sensor        P0117   Signal range check - short circuit to
    system                                     ground
 Boost pressure     Boost pressure     P0237   Signal range check - short circuit to
    system             sensor                  ground / open circuit
DCU                 Reductant tank     P205C   Signal range check - short circuit to
                  temperature sensor           ground
TCU                                    P0562   System Voltage Low
J1699 dynamic                            -     -




                                        B119
                                         Attachment K

Where this list includes a component of a larger assembly, if such a component is subject to
replacement under Paragraph 1.b.vii, Defendants may replace the entire assembly.

 F-Nr.   Part description
 04.33   Fuel injector
 05.01   Turbocharger, VNT
 08.01   EGR Valve (Exhaust Gas Recirculation Valve)
 08.13   EGR cooler (Exhaust Gas Recirculation cooler)
 02.09   Glow plug
 03.02   Intake Manifold / Boost Air Distribution Line
 03.05   Throttle valve step motor
 03.23   Crankcase ventilation valve
 03.52   Intake-port shutoff
 04.32   High pressure pump
 05.16   Charge air cooler (CAC)
 08.17   Exhaust Gas Recirculation Line Front
         MAP Sensor (Manifold air pressure sensor)
 20.33   MAP Sensor compressor
         MAP sensor charge air
 36.01   Mass Air Flow Sensor
 10.05   Oxidation catalyst
 10.12   Sensor (exhaust back pressure)
 10.13   Diesel particulate filter
 10.29   Sensor (exhaust differential-pressure)
 10.41   Catalyst SCR
 11.01   Primary O2 sensor
         NOX-sensor after DPF
 11.07
         NOX-sensor after SCR-catalyst
 11.14   Particulate matter sensor
 12.26   Injection valve, additive
         Temperature sensor exhaust gas (after DPF)
 24.17   Temperature sensor exhaust gas (before DPF)
         Temperature sensor exhaust gas (catalyst)




                                              B120
                                      Attachment L

                  Pre-Approved OBD Noncompliances, OBD Cluster 1

                                         Topic
1    Swirl Actuator Monitoring
2    Upstream NOx Sensor Monitoring
3    NOx Converting Catalyst Monitoring
4    Thermostat Monitoring
5    NMHC Catalyst Demonstration Method
6    Catalyzed PM Filter Feedgas Generation Monitoring
7    Comprehensive Component Monitoring
8    Ambient Air Temperature Sensor Monitoring
9    Boost Pressure Control Monitoring
10   Lambda Observer Monitoring
11   In-Use Monitor Performance Engine Oil Sensor Monitoring
12   NOx Sensor Upstream and Downstream Plausibility Check
13   Numerator Incrementation after Fault Detection
14   Urea Dosing Adaption
15   Air Path Adaption
16   NMHC Catalyst Feedgas Generation Monitoring
17   NOx sensor upstream: Numerator Incrementation Issue (DTC P2201)
18   Camshaft position sensor plausibility check healing behavior (P0341)
     Throttle Valve Actuator - Driver Stage Check – Open Circuit (P2100): Additional
19
     Fault Code Entry
20   NOx Sensor Open and Short Circuit
21   Mode $06 Test Results




                                           B121
                 Pre-Approved OBD Noncompliances, OBD Cluster 5

                                              Topic
1    NMHC Catalyst Feedgas Monitoring
2    Catalyzed PM Filter Monitoring
3    Comprehensive Component Out-Of-Range Monitoring
4    NMHC Catalyst Conversion Efficiency Monitor
5    NOx Converting Catalyst Conversion Efficiency
6    Fuel System Monitoring (Zero Fuel Calibration)
7    Upstream NOx sensor Numerator Tracking
8    Numerator Incrementation after Fault Detection
9    Red. Delivery Performance Monitoring
10   CSERS false MIL due to engine off timer initialization problem
11   Urea Dosing Adaption
12   Air Path Adaption
13   OBD Diagnosis Ambient Air Temperature
14   Glow Plug Fault Code Handling and Pinpointing
15   NAG2 Transmission Fault Healing
16   Throttle Valve Actuator Additional Fault Code Entry (P2101)
17   Camshaft position sensor plausibility check healing behavior (P0341)
18   NOx Sensor Open and Short Circuit




                                          B122
